Contract Doctrine,
Theory & Practice
Volume Three

J.H. Verkerke

CALI eLangdell Press 2012

Notices
This work by J.H. Verkerke is licensed and published
by CALI eLangdell Press under a Creative Commons AttributionShareAlike 3.0 Unported License. CALI and CALI eLangdell Press
reserve under copyright all rights not expressly granted by this
Creative Commons license. CALI and CALI eLangdell Press do not
assert copyright in US Government works or other public domain
material included herein. Permissions beyond the scope of this
license may be available through feedback@cali.org.
In brief, the terms of that license are that you may copy, distribute,
and display this work, or make derivative works, so long as
 you give CALI eLangdell Press and the author credit;
 you distribute any works derived from this one under the
same licensing terms as this.
Suggested attribution format for original work:
J.H. Verkerke, Contract Doctrine, Theory & Practice, Published by
CALI eLangdell Press. Available under a Creative Commons BY-SA
3.0 License.
CALI® and eLangdell® are United States federally registered
trademarks owned by the Center for Computer-Assisted Legal
Instruction. The cover art design is a copyrighted work of CALI, all
rights reserved. The CALI graphical logo is a trademark and may not
be used without permission.
Should you create derivative works based on the text of this book or
other Creative Commons materials therein, you may not use this
book’s cover art and the aforementioned logos, or any derivative
thereof, to imply endorsement or otherwise without written
permission from CALI.
This material does not contain nor is intended to be legal advice.
Users seeking legal advice should consult with a licensed attorney in
their jurisdiction. The editors have endeavored to provide complete

i

and accurate information in this book. However, CALI does not
warrant that the information provided is complete and accurate.
CALI disclaims all liability to any person for any loss caused by errors
or omissions in this collection of information.

About the Author
Before he received his law degree in 1990, J. H. (Rip) Verkerke
earned a master's of philosophy in economics. Verkerke joined the
Law School faculty in 1991 and teaches employment law,
employment discrimination law, contracts and a seminar on law and
economics.
While at Yale, Verkerke was articles editor and articles administrator
for the Yale Law Journal and held a number of fellowships, including
the John M. Olin Fellowship in Law, Economics, and Public Policy.
After graduation, he clerked for Judge Ralph K. Winter Jr. of the U.S.
Court of Appeals for the Second Circuit.
In June 1996 Verkerke received a three-year grant from the
University's Academic Enhancement Program to establish the
Program for Employment and Labor Law Studies at the Law School.
He served as visiting professor of law at the University of Texas at
Austin in the fall of 1997. Verkerke also participated in an ABA
project to draft a new labor code for the transitional government of
Afghanistan. In 2007, Verkerke received an All-University Teaching
Award from UVA, and in 2011, he was selected as an inaugural
member of the University Academy of Teaching.

ii

About CALI eLangdell Press
The Center for Computer-Assisted Legal Instruction (CALI®) is: a
nonprofit organization with over 200 member US law schools, an
innovative force pushing legal education toward change for the
better. There are benefits to CALI membership for your school, firm,
or organization. eLangdell® is our electronic press with a mission to
publish more open books for legal education.
How do we define "open?"
 Compatibility with devices like smartphones, tablets, and ereaders; as well as print.
 The right for educators to remix the materials through more
lenient copyright policies.
 The ability for educators and students to adopt the materials
for free.
Find available and upcoming eLangdell titles at elangdell.cali.org.
Show support for CALI by following us on Facebook and Twitter,
and by telling your friends and colleagues where you received your free
book.

iii

Table of Contents
VI. IDENTIFYING AND INTERPRETING THE TERMS OF AN
AGREEMENT 1
1 The Common Law Parol Evidence Rule

2

1.1 Principal Case – Mitchill v. Lath ..................................................... 3
1.2 Principal Case – Masterson v. Sine ................................................ 12
1.2.1 Discussion of Mitchill v. Lath and Masterson v. Sine .............33
1.2.2 The Use of Merger Clauses .....................................................33
1.2.3 The Restatement Formulation of the Parol Evidence Rule ....35

2. The UCC Parol Evidence Rule

38

2.1 Principal Case – Hunt Foods & Industries v. Doliner ................... 41
2.1.1 Snyder v. Herbert Greenbaum & Associates ...........................44
2.1.2 Discussion of Hunt Foods v. Doliner .....................................46

3 Interpretation

46

VII. REMEDIES FOR BREACH

48

1 Monetary Damages 48
1.1 Introduction ...................................................................................48
1.1.1 Globe Refining Co. v. Landa Cotton Oil Co. ...........................53
1.1.2 Hypo Based on Globe Refining ..............................................56
1.1.3 Discussion of Hypo Based on Globe Refining ........................57
1.2 Principal Case – Freund v. Washington Square Press ...................57
1.2.1 Discussion of Freund v. Washington Square Press .................63
1.3 The “Coase Theorem” and Efficient Breach .................................63
1.3.1 Efficient Breach .......................................................................63
1.3.2 Discussion of Efficient Breach................................................65
1.3.3 Hypo of Dan and Lynn on the River .......................................66
1.3.4 Problem: Signing Bonus for First-Year Associates .................67

2 Specific Performance

67

2.1 Principal Case – Klein v. Pepsico ...................................................68
2.1.1 Discussion of Klein v. Pepsico ................................................75
2.2 Principal Case – Sedmak v. Charlie’s Chevrolet, Inc. ....................75

iv

2.2.1 The UCC and Restatement Provisions on Specific
Performance ....................................................................................86
2.2.2 The Meaning of “Other Proper Circumstances” ....................89
2.2.3 Monetary Specific Performance ..............................................89
2.2.4 American Brands v. Playgirl ................................................... 91
2.2.5 Alan Schwartz’s Case for Specific Performance ......................92
2.2.6 The Goetz & Scott Approach to Breach and Mitigation.........97
2.2.7 Discussion of Specific Performance .......................................98

3 Limitations on Damages

99

3.1 Principal Case – Hadley v. Baxendale ......................................... 100
3.1.1 The Facts of Hadley v. Baxendale......................................... 104
3.1.2 The Contemporary Applicability of Hadley .......................... 105
3.1.3 Discussion of Hadley v. Baxendale....................................... 106
3.2 Introduction to the Certainty Limitation ..................................... 107
3.3 Principal Case – Drews Company v. Ledwith-Wolfe Associates . 110
3.3.1 Other Applications of the Certainty Limitation .................... 117
3.3.2 Discussion of the Certainty Limitation ................................. 119
3.4 Introduction to Avoidability and Mitigation ................................ 120
3.5 Principal Case – Rockingham County v. Luten Bridge Co. ........ 125
3.5.1 Discussion of Rockingham County v. Luten Bridge Co. ...... 141
3.6 Principal Case – Parker v. Twentieth Century-Fox Film Corp. ... 142
3.6.1 Discussion of Parker v. Twentieth Century-Fox ................... 156

4 Cost of Completion vs. Difference in Value 157
4.1 Principal Case – American Standard v. Schectman ..................... 157
4.2 Principal Case – Peevyhouse v. Garland Coal & Mining Co. ...... 163
4.2.1 The Story of Peevyhouse ....................................................... 182
4.2.2 Rock Island Improvement Company v. Sexton .................... 183
4.2.3 The Restatement (Second) on Cost vs. Value ....................... 184
4.2.4 Discussion of American Standard v. Schectman and
Peevyhouse v. Garland Coal .......................................................... 184

5 Liquidated Damages 186
5.1 Principal Case – Lake River Corp. v. Carborundum Co. ............. 190

v

5.1.1 Discussion of Lake River v. Carborundum ........................... 205
5.2 Principal Case – C & H Sugar Co. v. Sun Ship ............................ 205
5.2.1 Economic Justifications for Liquidated Damages ................ 216
5.2.2 Discussion of C & H Sugar Co. v. Sun Ship and Lake River 219

vi

Preface
These teaching materials are a work-in-progress. Our reading
assignments this semester will include all of the elements that make
up a conventional casebook. You will read judicial opinions, statutory
provisions, academic essays, and hypotheticals. You will puzzle over
common law doctrines and carefully parse statutes. We will try to
develop theories that can predict and justify the patterns of judicial
decisions we observe.
Unlike a conventional casebook, however, I have selected each
element of the readings myself. We will start at the beginning of these
materials, read each assignment in order, and finish at the end. All of
the reading assignments are also self-contained. When I ask you to
read a statutory section or a portion of the Restatement, it will appear
in the text at the point where you should read it. In addition, we will
cover the entire set of materials. You will not spend the semester
hauling around hundreds of extra pages that we have no time to read
or discuss. At the end of each section, you will find discussion
questions that track very closely the questions that I will ask during
our class time together. Finally, the pages themselves are formatted to
make reading easier and to give you plenty of space to take notes and
mark up the text.
Our class also will use an online collaboration site to enrich and
extend class discussions. This site will provide links to additional legal
sources as well as questions for class discussion, practice problems,
explanatory notes, and a discussion forum. The site will develop and
evolve in response to your needs and interests. If you have any
suggestions for changes or additions to these materials, I invite you to
talk with me or post your ideas to our collaboration site.
Why study contract law?
The first semester of law school is mostly about learning to speak a
new legal language (but emphatically not “legalese”), to formulate and
evaluate legal arguments, to become comfortable with the distinctive
style of legal analysis. We could teach these skills using almost any
legal topic. But we begin the first-year curriculum with subjects that

vii

pervade the entire field of law. Contract principles have a long history
and they form a significant part of the way that lawyers think about
many legal problems. As you will discover when you study insurance
law, employment law, family law, and dozens of other practice areas,
your knowledge of contract doctrine and theory will be invaluable.
Why collaborative teaching materials?
The ultimate goal of this project is to involve many professors in
producing a library of materials for teaching contracts (and other
subjects). For the moment, I will be solely responsible for collecting
public domain content and generating problems and explanatory
essays. These embryonic reading materials will grow and evolve as I
use and expand them and as other professors join in producing
additional content. I gratefully acknowledge the extraordinary work
of my talented research assistants who have been instrumental in
helping me to put these materials together. Thanks to Sarah Bryan,
Mario Lorello, Elizabeth Young, Vishal Phalgoo, Valerie Barker and
Jim Sherwood.
I believe that it is equally important to involve students in the
ongoing process of refining and improving how we teach legal
subjects. Our collaboration site will provide a platform for studentgenerated content and lively dialogue. With your enthusiastic
engagement, we will finish the semester with an excellent
understanding of contracts and a useful collection of reference
materials. I invite each of you to join us for what will be a
challenging, sometimes frustrating, but ultimately rewarding,
intellectual journey.

viii

VI. Identifying and
Interpreting the Terms of an
Agreement
When contractual relations break down, parties frequently discover
that they disagree both about which terms have become part of their
agreement and about how to interpret those terms. We have already
seen how the common law last shot rule and UCC § 2-207 determine
whose terms govern after a “battle of the forms.” In this section, we
examine a broader set of doctrines concerning the content and
meaning of a contract.
As you read these materials, it will be helpful to bear in mind that a
fundamental tension afflicts judicial efforts to identify and interpret
the terms of an agreement. The question in every case is whether to
hew closely to the language contained in the parties’ written
agreement or instead to consider evidence of prior or
contemporaneous oral agreements, trade customs, the parties’ course
of dealing under earlier contracts, and their experience performing
the current contract. Early common law decisions tended to exclude
much of this contextual evidence. However, many critics have
observed that the traditional formalist emphasis on the text of the
written agreement often prevents enforcement of oral promises or
understandings between the parties that were assuredly part of their
agreement.
More recently, courts have developed rules that permit them to
consider a much wider range of contextual evidence. Their goal has
been to eliminate formal obstacles to discovering the true intentions
of the parties. Both the Restatement (Second) of Contracts § 216 and
UCC § 2-202 embody this more permissive attitude. However, a neoformalist critique of the contextualist approach points out that parties
often use written agreements to make their obligations more precise
and to narrow the scope of potential disagreement about terms and

meaning. Courts frustrate this goal when they permit contextual
evidence to undermine the comparative certainty of a writing.
Although these competing concerns apply equally to both identifying
and interpreting terms, the cases that follow focus on the problem of
identifying which terms will become part of a contract. The common
law parol evidence rule and UCC § 2-202 provide the legal
framework within which this issue is analyzed.
1 The Common Law Parol Evidence Rule
Courts use the common law parol evidence rule to decide whether a
party may try to prove contract terms beyond those contained in a
written agreement. The traditional textualist approach to this
question—the so-called “four corners test”—asked simply whether
the written contract appeared complete on its face. If so, both parties
would be barred from introducing evidence of any prior or
contemporaneous agreement about the same transaction.
Contemporary case law has embraced a far more permissive standard
that asks instead whether the alleged additional terms “would
naturally have been excluded” from the writing. See Restatement
(Second) of Contracts § 216. In the majority of US jurisdictions, the
common law thus has evolved from a relatively strict parol evidence
rule to a comparatively lax standard that is far more likely to permit
parties to offer evidence of informal agreements to vary the terms of
a writing.
Despite this evolution towards contextualism, constraints remain.
The modern parol evidence rule still limits proof of additional terms.
It is convenient to distinguish two stages of analysis. Courts ask first
whether the parties’ written agreement is partially or totally
“integrated” and then whether the proffered additional term is
“consistent” with the written terms.
The touchstone for integration is an inquiry into whether the parties
intended the writing to be a final and exclusive statement of their
agreement. The written contract is fully (or “completely”) integrated
if it was meant to exclude all prior or contemporaneous
understandings between the parties, and it is partially integrated if it is
the final statement of only some of the terms of their agreement. An

2

express “merger clause” stating that the writing will be the final and
exclusive statement of the parties’ agreement is by far the most
common basis for finding full integration. The test of consistency bars
proof of terms that contradict or are inconsistent with the writing. At
least in theory, both integration and consistency thus filter out those
additional terms that are unlikely to have been part of the parties’
agreement.
As you will discover in reading the cases that follow, applying the
rules for integration and consistency is a remarkably uncertain
enterprise. Try to discern where each court falls on the continuum
from formalist textualism to permissive contextualism. And see if you
agree with the underlying policy arguments that animate the various
opinions.
1.1 Principal Case – Mitchill v. Lath
Mitchill v. Lath
Court of Appeals of New York
247 N.Y. 377, 160 N.E. 646 (1928)
ANDREWS, J.
[1] In the fall of 1923 the Laths owned a farm. This they
wished to sell. Across the road, on land belonging to
Lieutenant-Governor Lunn, they had an ice house which they
might remove. Mrs. Mitchill looked over the land with a view
to its purchase. She found the ice house objectionable.
Thereupon "the defendants orally promised and agreed, for
and in consideration of the purchase of their farm by the
plaintiff, to remove the said ice house in the spring of 1924."
Relying upon this promise, she made a written contract to
buy the property for $8,400, for cash and a mortgage and
containing various provisions usual in such papers. Later
receiving a deed, she entered into possession and has spent
considerable sums in improving the property for use as a
summer residence. The defendants have not fulfilled their
promise as to the ice house and do not intend to do so. We
are not dealing, however, with their moral delinquencies. The

3

question before us is whether their oral agreement may be
enforced in a court of equity.
[2] This requires a discussion of the parol evidence rule—a
rule of law which defines the limits of the contract to be
construed. (Glackin v. Bennett, 226 Mass. 316.) It is more
than a rule of evidence and oral testimony even if admitted
will not control the written contract (O'Malley v. Grady, 222
Mass. 202), unless admitted without objection. (Brady v.
Nally, 151 N. Y. 258.) It applies, however, to attempts to
modify such a contract by parol. It does not affect a parol
collateral contract distinct from and independent of the
written agreement. It is, at times, troublesome to draw the
line. Williston, in his work on Contracts (sec. 637) points out
the difficulty. "Two entirely distinct contracts," he says, "each
for a separate consideration may be made at the same time
and will be distinct legally. Where, however, one agreement is
entered into wholly or partly in consideration of the
simultaneous agreement to enter into another, the
transactions are necessarily bound together. … Then if one of
the agreements is oral and the other is written, the problem
arises whether the bond is sufficiently close to prevent proof
of the oral agreement." That is the situation here. It is claimed
that the defendants are called upon to do more than is
required by their written contract in connection with the sale
as to which it deals. The principle may be clear, but it can be
given effect by no mechanical rule. As so often happens, it is
a matter of degree, for as Professor Williston also says where
a contract contains several promises on each side it is not
difficult to put any one of them in the form of a collateral
agreement. If this were enough written contracts might
always be modified by parol. Not form, but substance is the
test.
[3] In applying this test the policy of our courts is to be
considered. We have believed that the purpose behind the
rule was a wise one not easily to be abandoned.
Notwithstanding injustice here and there, on the whole it

4

works for good. Old precedents and principles are not to be
lightly cast aside unless it is certain that they are an
obstruction under present conditions. New York has been
less open to arguments that would modify this particular rule,
than some jurisdictions elsewhere. Thus in Eighmie v. Taylor
(98 N. Y. 288) it was held that a parol warranty might not be
shown although no warranties were contained in the writing.
[4] Under our decisions before such an oral agreement as the
present is received to vary the written contract at least three
conditions must exist, (1) the agreement must in form be a
collateral one; (2) it must not contradict express or implied
provisions of the written contract; (3) it must be one that
parties would not ordinarily be expected to embody in the
writing; or put in another way, an inspection of the written
contract, read in the light of surrounding circumstances must
not indicate that the writing appears "to contain the
engagements of the parties, and to define the object and
measure the extent of such engagement." Or again, it must
not be so clearly connected with the principal transaction as
to be part and parcel of it.
[5] The respondent does not satisfy the third of these
requirements. It may be, not the second. We have a written
contract for the purchase and sale of land. The buyer is to pay
$8,400 in the way described. She is also to pay her portion of
any rents, interest on mortgages, insurance premiums and
water meter charges. She may have a survey made of the
premises. On their part the sellers are to give a full covenant
deed of the premises as described, or as they may be
described by the surveyor if the survey is had, executed and
acknowledged at their own expense; they sell the personal
property on the farm and represent they own it; they agree
that all amounts paid them on the contract and the expense
of examining the title shall be a lien on the property; they
assume the risk of loss or damage by fire until the deed is
delivered; and they agree to pay the broker his commissions.
Are they to do more? Or is such a claim inconsistent with

5

these precise provisions? It could not be shown that the
plaintiff was to pay $500 additional. Is it also implied that the
defendants are not to do anything unexpressed in the writing?
[6] That we need not decide. At least, however, an inspection
of this contract shows a full and complete agreement, setting
forth in detail the obligations of each party. On reading it one
would conclude that the reciprocal obligations of the parties
were fully detailed. Nor would his opinion alter if he knew
the surrounding circumstances. The presence of the ice
house, even the knowledge that Mrs. Mitchill thought it
objectionable would not lead to the belief that a separate
agreement existed with regard to it. Were such an agreement
made it would seem most natural that the inquirer should find
it in the contract. Collateral in form it is found to be, but it is
closely related to the subject dealt with in the written
agreement—so closely that we hold it may not be proved.
[7] Where the line between the competent and the
incompetent is narrow the citation of authorities is of slight
use. Each represents the judgment of the court on the precise
facts before it. How closely bound to the contract is the
supposed collateral agreement is the decisive factor in each
case. But reference may be made to Johnson v. Oppenheim (55
N. Y. 280, 292); Thomas v. Scutt (127 N. Y. 133); Eighmie v.
Taylor (98 N. Y. 288); Stowell v. Greenwich Ins. Co. (163 N. Y.
298); Newburger v. American Surety Co. (242 N. Y. 134); Love v.
Hamel (59 App. Div. 360); Daly v. Piza (105 App. Div. 496);
Seitz v. Brewers Refrigerating Co. (141 U. S. 510); American
Locomotive Co. v. Nat. Grocery Co. (226 Mass. 314); Doyle v.
Dixon (12 Allen, 576). Of these citations, Johnson v. Oppenheim
and the two in the Appellate Division relate to collateral
contracts said to have been the inducing cause of the main
contract. They refer to leases. A similar case is Wilson v. Deen
(74 N. Y. 531). All hold that an oral stipulation, said to have
been the inducing cause for the subsequent execution of the
lease itself, concerning some act to be done by the landlord,
or some condition as to the leased premises, might not be

6

shown. In principle they are not unlike the case before us.
Attention should be called also to Taylor v. Hopper (62 N. Y.
649), where it is assumed that evidence of a parol agreement
to remove a barn, which was an inducement to the sale of
lots, was improper.
[8] We do not ignore the fact that authorities may be found
that would seem to support the contention of the appellant.
Such are Erskine v. Adeane (L. R. 8 Ch. App. 756) and Morgan
v. Griffith (L. R. 6 Exch. 70), where although there was a
written lease a collateral agreement of the landlord to reduce
the game was admitted. In this State Wilson v. Deen might lead
to the contrary result. Neither are they approved in New
Jersey (Naumberg v. Young, 15 Vroom, 331). Nor in view of
later cases in this court can Batterman v. Pierce (3 Hill, 171) be
considered an authority. A line of cases in Massachusetts, of
which Durkin v. Cobleigh (156 Mass. 108) is an example, have
to do with collateral contracts made before a deed is given.
But the fixed form of a deed makes it inappropriate to insert
collateral agreements, however closely connected with the
sale. This may be cause for an exception. Here we deal with
the contract on the basis of which the deed to Mrs. Mitchill
was given subsequently, and we confine ourselves to the
question whether its terms may be modified.
[9] Finally there is the case of Chapin v. Dobson (78 N. Y. 74,
76). This is acknowledged to be on the border line and is
rarely cited except to be distinguished. Assuming the
premises, however, the court was clearly right. There was
nothing on the face of the written contract, it said, to show
that it intended to express the entire agreement. And there
was a finding, sustained by evidence, that there was an entire
contract, only part of which was reduced to writing. This
being so, the contract as made might be proved.
[10]It is argued that what we have said is not applicable to the
case as presented. The collateral agreement was made with
the plaintiff. The contract of sale was with her husband and
no assignment of it from him appears. Yet the deed was given

7

to her. It is evident that here was a transaction in which she
was the principal from beginning to end. We must treat the
contract as if in form, as it was in fact, made by her.
[11]Our conclusion is that the judgment of the Appellate
Division and that of the Special Term should be reversed and
the complaint dismissed, with costs in all courts.
LEHMAN, J. (DISSENTING).
[12]I accept the general rule as formulated by Judge Andrews.
I differ with him only as to its application to the facts shown
in the record. The plaintiff contracted to purchase land from
the defendants for an agreed price. A formal written
agreement was made between the sellers and the plaintiff's
husband. It is on its face a complete contract for the
conveyance of the land. It describes the property to be
conveyed. It sets forth the purchase price to be paid. All the
conditions and terms of the conveyance to be made are
clearly stated. I concede at the outset that parol evidence to
show additional conditions and terms of the conveyance
would be inadmissible. There is a conclusive presumption
that the parties intended to integrate in that written contract
every agreement relating to the nature or extent of the
property to be conveyed, the contents of the deed to be
delivered, the consideration to be paid as a condition
precedent to the delivery of the deeds, and indeed all the
rights of the parties in connection with the land. The
conveyance of that land was the subject-matter of the written
contract and the contract completely covers that subject.
[13]The parol agreement which the court below found the
parties had made was collateral to, yet connected with, the
agreement of purchase and sale. It has been found that the
defendants induced the plaintiff to agree to purchase the land
by a promise to remove an ice house from land not covered
by the agreement of purchase and sale. No independent
consideration passed to the defendants for the parol promise.
To that extent the written contract and the alleged oral

8

contract are bound together. The same bond usually exists
wherever attempt is made to prove a parol agreement which
is collateral to a written agreement. Hence "the problem
arises whether the bond is sufficiently close to prevent proof
of the oral agreement." See Judge Andrews’ citation from
WILLISTON ON CONTRACTS, section 637.
[14]Judge Andrews has formulated a standard to measure the
closeness of the bond. Three conditions, at least, must exist
before an oral agreement may be proven to increase the
obligation imposed by the written agreement. I think we
agree that the first condition that the agreement "must in
form be a collateral one" is met by the evidence. I concede
that this condition is met in most cases where the courts have
nevertheless excluded evidence of the collateral oral
agreement. The difficulty here, as in most cases, arises in
connection with the two other conditions.
[15]The second condition is that the "parol agreement must
not contradict express or implied provisions of the written
contract." Judge Andrews voices doubt whether this
condition is satisfied. The written contract has been carried
out. The purchase price has been paid; conveyance has been
made, title has passed in accordance with the terms of the
written contract. The mutual obligations expressed in the
written contract are left unchanged by the alleged oral
contract. When performance was required of the written
contract, the obligations of the parties were measured solely
by its terms. By the oral agreement the plaintiff seeks to hold
the defendants to other obligations to be performed by them
thereafter upon land which was not conveyed to the plaintiff.
The assertion of such further obligation is not inconsistent
with the written contract unless the written contract contains
a provision, express or implied, that the defendants are not to
do anything not expressed in the writing. Concededly there is
no such express provision in the contract, and such a
provision may be implied, if at all, only if the asserted
additional obligation is "so clearly connected with the

9

principal transaction as to be part and parcel of it," and is not
"one that the parties would not ordinarily be expected to
embody in the writing." The hypothesis so formulated for a
conclusion that the asserted additional obligation is
inconsistent with an implied term of the contract is that the
alleged oral agreement does not comply with the third
condition as formulated by Judge Andrews. In this case,
therefore, the problem reduces itself to the one question
whether or not the oral agreement meets the third condition.
[16]I have conceded that upon inspection the contract is
complete. "It appears to contain the engagements of the
parties, and to define the object and measure the extent of
such engagement;" it constitutes the contract between them
and is presumed to contain the whole of that contract.
(Eighmie v. Taylor, 98 N. Y. 288.) That engagement was on the
one side to convey land; on the other to pay the price. The
plaintiff asserts further agreement based on the same
consideration to be performed by the defendants after the
conveyance was complete, and directly affecting only other
land. It is true, as Judge Andrews points out, that "the
presence of the ice house, even the knowledge that Mrs.
Mitchill thought it objectionable, would not lead to the belief
that a separate agreement existed with regard to it;" but the
question we must decide is whether or not, assuming an
agreement was made for the removal of an unsightly ice
house from one parcel of land as an inducement for the
purchase of another parcel, the parties would ordinarily or
naturally be expected to embody the agreement for the
removal of the ice house from one parcel in the written
agreement to convey the other parcel. Exclusion of proof of
the oral agreement on the ground that it varies the contract
embodied in the writing may be based only upon a finding or
presumption that the written contract was intended to cover
the oral negotiations for the removal of the ice house which
lead up to the contract of purchase and sale. To determine
what the writing was intended to cover "the document alone

10

will not suffice. What it was intended to cover cannot be
known till we know what there was to cover. The question
being whether certain subjects of negotiation were intended
to be covered, we must compare the writing and the
negotiations before we can determine whether they were in
fact covered." (WIGMORE ON EVIDENCE [2d ed.], section
2430.)
[17]The subject-matter of the written contract was the
conveyance of land. The contract was so complete on its face
that the conclusion is inevitable that the parties intended to
embody in the writing all the negotiations covering at least
the conveyance. The promise by the defendants to remove
the ice house from other land was not connected with their
obligation to convey, except that one agreement would not
have been made unless the other was also made. The
plaintiff's assertion of a parol agreement by the defendants to
remove the ice house was completely established by the great
weight of evidence. It must prevail unless that agreement was
part of the agreement to convey and the entire agreement was
embodied in the writing.
[18]The fact that in this case the parol agreement is
established by the overwhelming weight of evidence is, of
course, not a factor which may be considered in determining
the competency or legal effect of the evidence. Hardship in
the particular case would not justify the court in disregarding
or emasculating the general rule. It merely accentuates the
outlines of our problem. The assumption that the parol
agreement was made is no longer obscured by any doubts.
The problem then is clearly whether the parties are presumed
to have intended to render that parol agreement legally
ineffective and non-existent by failure to embody it in the
writing. Though we are driven to say that nothing in the
written contract which fixed the terms and conditions of the
stipulated conveyance suggests the existence of any further
parol agreement, an inspection of the contract, though it is
complete on its face in regard to the subject of the

11

conveyance, does not, I think, show that it was intended to
embody negotiations or agreements, if any, in regard to a
matter so loosely bound to the conveyance as the removal of
an ice house from land not conveyed.
[19]The rule of integration undoubtedly frequently prevents
the assertion of fraudulent claims. Parties who take the
precaution of embodying their oral agreements in a writing
should be protected against the assertion that other terms of
the same agreement were not integrated in the writing. The
limits of the integration are determined by the writing, read in
the light of the surrounding circumstances. A written
contract, however complete, yet covers only a limited field. I
do not think that in the written contract for the conveyance
of land here under consideration we can find an intention to
cover a field so broad as to include prior agreements, if any
such were made, to do other acts on other property after the
stipulated conveyance was made.
[20]In each case where such a problem is presented, varying
factors enter into its solution. Citation of authority in this or
other jurisdictions is useless, at least without minute analysis
of the facts. The analysis I have made of the decisions in this
State leads me to the view that the decision of the courts
below is in accordance with our own authorities and should
be affirmed.
CARDOZO, CH. J., POUND, KELLOGG AND O'BRIEN, JJ.,
CONCUR WITH ANDREWS, J.; LEHMAN, J., DISSENTS IN
OPINION IN WHICH CRANE, J., CONCURS.
1.2 Principal Case – Masterson v. Sine
Masterson v. Sine
Supreme Court of California
68 Cal. 2d. 222, 436 P.2d 561 (1968)
TRAYNOR, CHIEF JUSTICE.
[1] Dallas Masterson and his wife Rebecca owned a ranch as
tenants in common. On February 25, 1958, they conveyed it

12

to Medora and Lu Sine by a grant deed “Reserving unto the
Grantors herein an option to purchase the above described
property on or before February 25, 1968” for the “same
consideration as being paid heretofore plus their depreciation
value of any improvements Grantees may add to the property
from and after two and a half years from this date.” Medora
is Dallas' sister and Lu's wife. Since the conveyance Dallas has
been adjudged bankrupt. His trustee in bankruptcy and
Rebecca brought this declaratory relief action to establish
their right to enforce the option.
[2] The case was tried without a jury. Over defendants'
objection the trial court admitted extrinsic evidence that by
“the same consideration as being paid heretofore” both the
grantors and the grantees meant the sum of $50,000 and by
“depreciation value of any improvements” they meant the
depreciation value of improvements to be computed by
deducting from the total amount of any capital expenditures
made by defendants grantees the amount of depreciation
allowable to them under United States income tax regulations
as of the time of the exercise of the option.
[3] The court also determined that the parol evidence rule
precluded admission of extrinsic evidence offered by
defendants to show that the parties wanted the property kept
in the Masterson family and that the option was therefore
personal to the grantors and could not be exercised by the
trustee in bankruptcy.
[4] The court entered judgment for plaintiffs, declaring their
right to exercise the option, specifying in some detail how it
could be exercised, and reserving jurisdiction to supervise the
manner of its exercise and to determine the amount that
plaintiffs will be required to pay defendants for their capital
expenditures if plaintiffs decide to exercise the option.
[5] Defendants appeal. They contend that the option
provision is too uncertain to be enforced and that extrinsic
evidence as to its meaning should not have been admitted.

13

The trial court properly refused to frustrate the obviously
declared intention of the grantors to reserve an option to
repurchase by an overly meticulous insistence on
completeness and clarity of written expression. (See California
Lettuce Growers v. Union Sugar Co. (1955) 45 Cal.2d 474, 481,
289 P.2d 785, 49 A.L.R.2d 496; Rivers v. Beadle (1960) 183
Cal.App.2d 691, 695-697, 7 Cal.Rptr. 170.) It properly
admitted extrinsic evidence to explain the language of the
deed (Nofziger v. Holman (1964) 61 Cal.2d 526, 528, 39
Cal.Rptr. 384, 393 P.2d 696; Barham v. Barham (1949) 33
Cal.2d 416, 422-423, 202 P.2d 289; Union Oil Co. v. Union
Sugar Co. (1948) 31 Cal.2d 300, 306, 188 P.2d 470; Schmidt v.
Macco Construction Co. (1953) 119 Cal.App.2d 717, 730, 260
P.2d 230; see Farnsworth, ‘Meaning’ in the Law of Contracts
(1967) 76 YALE L.J. 939, 959-965; Corbin, The Interpretation of
Words and the Parol Evidence Rule (1965) 50 CORNELL L.Q. 161)
to the end that the consideration for the option would appear
with sufficient certainty to permit specific enforcement (see
McKeon v. Santa Claus of California, Inc. (1964) 230 Cal.App.2d
359, 364, 41 Cal.Rptr. 43; Burrow v. Timmsen (1963) 223
Cal.App.2d 283, 288, 35 Cal.Rptr. 668, 100 A.L.R.2d 544).
The trial court erred, however, in excluding the extrinsic
evidence that the option was personal to the grantors and
therefore nonassignable.
[6] When the parties to a written contract have agreed to it as
an “integration”—a complete and final embodiment of the
terms of an agreement—parol evidence cannot be used to
add to or vary its terms. (Pollyanna Homes, Inc. v. Berney (1961)
56 Cal.2d 676, 679-680, 16 Cal.Rptr. 345, 365 P.2d 401; Hale
v. Bohannon (1952) 38 Cal.2d 458, 465, 241 P.2d 4; see 3
CORBIN, CONTRACTS (1960) § 573, p. 357; REST.,
CONTRACTS (1932) §§ 228 (and com. a), 237; Code Civ.Proc.,
§ 1856; Civ.Code, § 1625.) When only part of the agreement
is integrated, the same rule applies to that part, but parol
evidence may be used to prove elements of the agreement not
reduced to writing. (Hulse v. Juillard Fancy Foods Co. (1964) 61

14

Cal.2d 571, 573, 39 Cal.Rptr. 529, 394 P.2d 65; Schwartz v.
Shapiro (1964) 229 Cal.App.2d 238, 250, 40 Cal.Rptr. 189;
Mangini v. Wolfschmidt, Ltd. (1958) 165 Cal.App.2d 192, 200201, 331 P.2d 728; REST., CONTRACTS (1932) § 239.)
[7] The crucial issue in determining whether there has been
an integration is whether the parties intended their writing to
serve as the exclusive embodiment of their agreement. The
instrument itself may help to resolve that issue. It may state,
for example, that “there are no previous understandings or
agreements not contained in the writing,” and thus express
the parties' “intention to nullify antecedent understandings or
agreements.” (See 3 CORBIN, CONTRACTS (1960) § 578, p.
411.) Any such collateral agreement itself must be examined,
however, to determine whether the parties intended the
subjects of negotiation it deals with to be included in,
excluded from, or otherwise affected by the writing.
Circumstances at the time of the writing may also aid in the
determination of such integration. (See 3 CORBIN,
CONTRACTS (1960) §§ 582-584; MCCORMICK, EVIDENCE
(1954) § 216, p. 441; 9 WIGMORE, EVIDENCE (3d ed. 1940) §
2430, p. 98, § 2431, pp. 102-103; WITKIN, CAL. EVIDENCE
(2d ed. 1966) § 721; Schwartz v. Shapiro, supra, 229 Cal.App.2d
238, 251, fn. 8, 40 Cal.Rptr. 189; contra, 4 WILLISTON,
CONTRACTS (3d ed. 1961) § 633, pp. 1014-1016.)
[8] California cases have stated that whether there was an
integration is to be determined solely from the face of the
instrument (e.g., Thoroman v. David (1926) 199 Cal. 386, 389390, 249 P. 513; Heffner v. Gross (1919) 179 Cal. 738, 742-743,
178 P. 860; Gardiner v. McDonogh (1905) 147 Cal. 313, 318-321,
81 P. 964; Harrison v. McCormick (1891) 89 Cal. 327, 330, 26 P.
830), and that the question for the court is whether it ‘appears
to be a complete…agreement….’ (See Ferguson v. Koch (1928)
204 Cal. 342, 346, 268 P. 342, 344, 58 A.L.R. 1176; Harrison v.
McCormick, supra, 89 Cal. 327, 330, 26 P. 830.) Neither of
these strict formulations of the rule, however, has been
consistently applied. The requirement that the writing must

15

appear incomplete on its face has been repudiated in many
cases where parol evidence was admitted “to prove the
existence of a separate oral agreement as to any matter on
which the document is silent and which is not inconsistent
with its terms”—even though the instrument appeared to
state a complete agreement. (E.g., American Industrial Sales
Corp. v. Airscope, Inc. (1955) 44 Cal.2d 393, 397, 282 P.2d 504,
506, 49 A.L.R.2d 1344; Stockburger v. Dolan (1939) 14 Cal.2d
313, 317, 94 P.2d 33, 128 A.L.R. 83; Crawford v. France (1933)
219 Cal. 439, 443, 27 P.2d 645; Buckner v. A. Leon & Co.
(1928) 204 Cal. 225, 227, 267 P. 693; Sivers v. Sivers (1893) 97
Cal. 518, 521, 32 P. 571; cf. Simmons v. California Institute of
Technology (1949) 34 Cal.2d 264, 274, 209 P.2d 581.) Even
under the rule that the writing alone is to be consulted, it was
found necessary to examine the alleged collateral agreement
before concluding that proof of it was precluded by the
writing alone. (See 3 CORBIN, CONTRACTS (1960) § 582, pp.
444-446.) It is therefore evident that “The conception of a
writing as wholly and intrinsically self-determinative of the
parties' intent to make it a sole memorial of one or seven or
twenty-seven subjects of negotiation is an impossible one.” (9
WIGMORE, EVIDENCE (3d ed. 1940) § 2431, p. 103.) For
example, a promissory note given by a debtor to his creditor
may integrate all their present contractual rights and
obligations, or it may be only a minor part of an underlying
executory contract that would never be discovered by
examining the face of the note.
[9] In formulating the rule governing parol evidence, several
policies must be accommodated. One policy is based on the
assumption that written evidence is more accurate than
human memory. (Germain Fruit Co. v. J. K. Armsby Co. (1908)
153 Cal. 585, 595, 96 P. 319.) This policy, however, can be
adequately served by excluding parol evidence of agreements
that directly contradict the writing. Another policy is based
on the fear that fraud or unintentional invention by witnesses
interested in the outcome of the litigation will mislead the

16

finder of facts. (Germain Fruit Co. v. J. K. Armsby Co., supra, 153
Cal. 585, 596, 96 P. 319; Mitchill v. Lath (1928) 247 N.Y. 377,
388, 160 N.E. 646, 68 A.L.R. 239 (dissenting opinion by
Lehman, J.); see 9 WIGMORE, EVIDENCE (3d ed. 1940) §
2431, p. 102; Murray, The Parol Evidence Rule: A Clarification
(1966) 4 DUQUESNE L. REV. 337, 338-339.) McCormick has
suggested that the party urging the spoken as against the
written word is most often the economic underdog,
threatened by severe hardship if the writing is enforced. In his
view the parol evidence rule arose to allow the court to
control the tendency of the jury to find through sympathy
and without a dispassionate assessment of the probability of
fraud or faulty memory that the parties made an oral
agreement collateral to the written contract, or that
preliminary tentative agreements were not abandoned when
omitted from the writing. (See MCCORMICK, EVIDENCE
(1954) § 210.) He recognizes, however, that if this theory
were adopted in disregard of all other considerations, it would
lead to the exclusion of testimony concerning oral agreements
whenever there is a writing and thereby often defeat the true
intent of the parties. See MCCORMICK, op. cit. supra, § 216, p.
441.)
[10]Evidence of oral collateral agreements should be excluded
only when the fact finder is likely to be misled. The rule must
therefore be based on the credibility of the evidence. One
such standard, adopted by section 240(1)(b) of the
Restatement of Contracts, permits proof of a collateral
agreement if it “is such an agreement as might naturally be
made as a separate agreement by parties situated as were the
parties to the written contract.” (Italics added; see
MCCORMICK, EVIDENCE (1954) § 216, p. 441; see also 3
CORBIN, CONTRACTS (1960) § 583, p. 475, § 594, pp. 568569; 4 WILLISTON, CONTRACTS (3d ed. 1961) § 638, pp. 10391045.) The draftsmen of the Uniform Commercial Code
would exclude the evidence in still fewer instances: “If the
additional terms are such that, if agreed upon, they would

17

certainly have been included in the document in the view of
the court, then evidence of their alleged making must be kept
from the trier of fact.” (Com. 3, § 2-202, italics added.)i
[11]The option clause in the deed in the present case does not
explicitly provide that it contains the complete agreement,
and the deed is silent on the question of assignability.
Moreover, the difficulty of accommodating the formalized
structure of a deed to the insertion of collateral agreements
makes it less likely that all the terms of such an agreement
were included.ii
(See 3 CORBIN, CONTRACTS (1960) § 587;
4 WILLISTON, CONTRACTS (3d ed. 1961) § 645; 70 A.L.R.
752, 759 (1931); 68 A.L.R. 245 (1930).) The statement of the
reservation of the option might well have been placed in the
recorded deed solely to preserve the grantors' rights against
any possible future purchasers and this function could well be
served without any mention of the parties' agreement that the
option was personal. There is nothing in the record to
indicate that the parties to this family transaction, through
experience in land transactions or otherwise, had any warning
of the disadvantages of failing to put the whole agreement in
the deed. This case is one, therefore, in which it can be said
that a collateral agreement such as that alleged “might
naturally be made as a separate agreement.” A fortiori, the
case is not one in which the parties ‘would certainly’ have
included the collateral agreement in the deed.
[12]It is contended, however, that an option agreement is
ordinarily presumed to be assignable if it contains no
provisions forbidding its transfer or indicating that its
performance involves elements personal to the parties. (Mott
v. Cline (1927) 200 Cal. 434, 450, 253 P. 718; Altman v. Blewett
(1928) 93 Cal. App. 516, 525, 269 P. 751.) The fact that there
is a written memorandum, however, does not necessarily
preclude parol evidence rebutting a term that the law would
otherwise presume. In American Industrial Sales Corp. v.
Airscope, Inc., supra, 44 Cal.2d 393, 397-398, 282 P.2d 504, we
held it proper to admit parol evidence of a contemporaneous

18

collateral agreement as to the place of payment of a note,
even though it contradicted the presumption that a note,
silent as to the place of payment, is payable where the
creditor resides. (For other examples of this approach, see
Richter v. Union Land etc. Co. (1900) 129 Cal. 367, 375, 62 P. 39
(presumption of time of delivery rebutted by parol evidence);
Wolters v. King (1897) 119 Cal. 172, 175-176, 51 P. 35
(presumption of time of payment rebutted by parol evidence);
Mangini v. Wolfschmidt, Ltd., supra, 165 Cal.App.2d 192, 198201, 331 P.2d 728 (presumption of duration of an agency
contract rebutted by parol evidence); Zinn v. Ex-Cell-O Corp.
(1957) 148 Cal.App.2d 56, 73-74, 306 P.2d 1017; see also
REST., CONTRACTS, § 240, com. c.)iii Of course a statute may
preclude parol evidence to rebut a statutory presumption.
(E.g., Neff v. Ernst (1957) 48 Cal.2d 628, 635, 311 P.2d 849
(commenting on Civ.Code, § 1112); Kilfoy v. Fritz (1954) 125
Cal.App.2d 291, 293-294, 270 P.2d 579 (applying Deering's
Gen.Laws 1937, Act 652, § 15a; see also Com.Code, § 9-318,
subd. (4).) Here, however, there is no such statute. In the
absence of a controlling statute the parties may provide that a
contract right or duty is nontransferable. (La Rue v. Groezinger
(1890) 84 Cal. 281, 283, 24 P. 42; Benton v. Hofmann Plastering
Co. (1962) 207 Cal.App.2d 61, 68, 24 Cal.Rptr. 268; Parkinson
v. Caldwell (1954) 126 Cal.App.2d 548, 552-553, 272 P.2d 934;
see 4 CORBIN, CONTRACTS (1951) §§ 872-873.) Moreover,
even when there is no explicit agreement—written or oral—
that contractual duties shall be personal, courts will effectuate
presumed intent to that effect if the circumstances indicate
that performance by [a] substituted person would be different
from that contracted for. (Farmland Irrigation Co. v. Dopplmaier
(1957) 48 Cal.2d 208, 222, 308 P.2d 732, 66 A.L.R.2d 590;
Prichard v. Kimball (1923) 190 Cal. 757, 764-765, 214 P. 863;
Simmons v. Zimmerman (1904) 144 Cal. 256, 260-261, 79 P. 451;
La Rue v. Groezinger, supra, 84 Cal. 281, 285, 24 P. 42;
Coykendall v. Jackson (1936) 17 Cal.App.2d 729, 731, 62 P.2d
746; see 4 CORBIN, CONTRACTS (1951) § 865; 3 WILLISTON,

19

CONTRACTS (3d ed. 1960) § 412, pp. 32-33; REST.,
CONTRACTS (Tent. Draft No. 3, 1967) § 150(2).)
[13]In Standard Box Co. v. Mutual Biscuit Co. (1909) 10 Cal.App.
746, 750, 103 P. 938, 940, the rationale of Gardiner v.
McDonogh was extended to exclude evidence of an agreement
for a time of performance other than the “reasonable time”
implied by law in a situation where the writing, although
stating no time of performance, was “clear and complete
when aided by that which is imported into it by legal
implication.” This decision was simply an application of the
then-current theory regarding integration. The court regarded
the instrument as a complete integration, and it therefore
precluded proof of collateral agreements. Since it is now clear
that integration cannot be determined from the writing alone,
the decision is not authoritative insofar as it finds a complete
integration. There is no reason to believe that the court gave
any independent significance to implied terms. Had the court
found from the writing alone that there was no integration,
there is nothing to indicate that it would have excluded proof
contrary to terms it would have otherwise presumed.
[14]In Buffalo Arms, Inc. v. Remler Co. (1960) 179 Cal.App.2d
700, 710, 4 Cal.Rptr. 103, the court refused to admit parol
evidence showing a collateral oral agreement that a buyer
would have more than the ‘reasonable time’ presumed by law
to refuse goods, but the decision is based on a conclusion
that the writing on its face was a complete expression of the
agreement. In La France v. Kashishian (1928) 204 Cal. 643, 645,
269 P. 655, and Fogler v. Purkiser (1932) 127 Cal.App. 554,
559-560, 16 P.2d 305, there are no clear findings concerning
the completeness of the writings; but the argument in each
case is borrowed from the Standard Box Co. decision and thus
implies a finding of a complete integration. Calpetro Producers
Syndicate v. C. M. Woods Co. (1929) 206 Cal. 246, 247-248, 252,
274 P. 65, relies on Standard Box Co. and expressly finds a
complete integration.

20

[15]In the present case defendants offered evidence that the
parties agreed that the option was not assignable in order to
keep the property in the Masterson family. The trial court
erred in excluding that evidence.
[16]The judgment is reversed.
PETERS, TOBRINER, MOSK, AND SULLIVAN, JJ., CONCUR.
Dissenting Opinion
Burke, Justice
[17]

I dissent. The majority opinion:

(1) Undermines the parol evidence rule as we have known it in this
state since at least 1872iv by declaring that parol evidence should
have been admitted by the trial court to show that a written option,
absolute and unrestricted in form, was intended to be limited and
nonassignable;
(2) Renders suspect instruments of conveyance absolute on their
face;
(3) Materially lessens the reliance which may be placed upon written
instruments affecting the title to real estate; and
(4) Opens the door, albeit unintentionally to a new technique for the
defrauding of creditors.
[18]
The opinion permits defendants to establish by parol
testimony that their grantv to their brother (and brother-in-law) of a
written option, absolute in terms, was nevertheless agreed to be
nonassignable by the grantee (now a bankrupt), and that therefore
the right to exercise it did not pass, by operation of the bankruptcy
laws, to the trustee for the benefit of the grantee's creditors.
[19]
And how was this to be shown? By the proffered testimony
of the bankrupt optionee himself! Thereby one of his assets (the
option to purchase defendants' California ranch) would be withheld
from the trustee in bankruptcy and from the bankrupt's creditors.
Understandably the trial court, as required by the parol evidence

21

rule, did not allow the bankrupt by parol to so contradict the
unqualified language of the written option.
[20]
The court properly admitted parol evidence to explain the
intended meaning of the “same consideration” and “depreciation
value” phrases of the written option to purchase defendants' land, as
the intended meaning of those phrases was not clear. However,
there was nothing ambiguous about the granting language of the
option and not the slightest suggestion in the document that the
option was to be nonassignable. Thus, to permit such words of
limitation to be added by parol is to contradict the absolute nature of
the grant, and to directly violate the parol evidence rule.
[21]
Just as it is unnecessary to state in a deed to “lot X” that the
house located thereon goes with the land, it is likewise unnecessary
to add to “I grant an option to Jones” the words “and his assigns”
for the option to be assignable. As hereinafter emphasized in more
detail, California statutes expressly declare that it is assignable, and
only if I add language in writing showing my intent to withhold or
restrict the right of assignment may the grant be so limited. Thus, to
seek to restrict the grant by parol is to contradict the written
document in violation of the parol evidence rule.
[22]
The majority opinion arrives at its holding via a series of
false premises which are not supported either in the record of this
case or in such California authorities as are offered.
[The remainder of the dissent presents a point-by-point refutation
of the majority’s reasoning. Although I have elected to reprint these
pages for the benefit of those students who might find the analysis
interesting, you should feel free to skim this material if you are at all
pressed for time (or prone to drowsiness). To say that Justice
Burke’s writing style is somewhat soporific would be to dramatically
understate its likely effect on your level of alertness. Forewarned is
forearmed. ]
[23]
The parol evidence rule is set forth in clear and definite
language in the statutes of this state. (Civ.Code, § 1625; Code
Civ.Proc., § 1856.) It “is not a rule of evidence but is one of
substantive law….The rule as applied to contracts is simply that as a

22

matter of substantive law, a certain act, the act of embodying the
complete terms of an agreement in a writing (the ‘integration’),
Becomes the contract of the parties.” (Hale v. Bohannon (1952) 38
Cal.2d 458, 465, 241 P.2d 4, 7(1, 2), quoting from In re Estate of
Gaines (1940) 15 Cal.2d 255, 264-265, 100 P.2d 1055.) The rule is
based upon the sound principle that the parties to a written
instrument, after committing their agreement to or evidencing it by
the writing, are not permitted to add to, vary or contradict the terms
of the writing by parol evidence. As aptly expressed by the author of
the present majority opinion, speaking for the court in Parsons v.
Bristol Development Co. (1965) 62 Cal.2d 861, 865(2), 44 Cal.Rptr.
767, 402 P.2d 839, and in Coast Bank v. Minderhout (1964) 61
Cal.2d 311, 315, 38 Cal.Rptr. 505, 507, 392 P.2d 265, 267, such
evidence is “admissible to interpret the instrument, but not to give it a
meaning to which it is not reasonably susceptible.” (Italics added.)
Or, as stated by the same author, concurring in Laux v. Freed (1960)
53 Cal.2d 512, 527, 2 Cal.Rptr. 265, 273, 348 P.2d 873, 881,
“extrinsic evidence is not admissible to add to, detract from, or vary
its terms.” (Italics added.)
[24]
At the outset the majority in the present case reiteratevi that
the rule against contradicting or varying the terms of a writing
remains applicable when only part of the agreement is contained in
the writing, and parol evidence is used to prove elements of the
agreement not reduced to writing. But having restated this
established rule, the majority opinion inexplicably proceeds to
subvert it.
[25]
Each of the three cases cited by the majority (fn. 3, Ante)
holds that although parol evidence is admissible to prove the parts
of the contract not put in writing, it is not admissible to vary or
contradict the writing or prove collateral agreements which are inconsistent
therewith. The meaning of this rule (and the application of it found
in the cases) is that if the asserted unwritten elements of the
agreement would contradict, add to, detract from, vary or be
inconsistent with the written agreement, then such elements may
not be shown by parol evidence.

23

[26]
The contract of sale and purchase of the ranch property here
involved was carried out through a title company upon written
escrow instructions executed by the respective parties after various
preliminary negotiations. The deed to defendant grantees, in which
the grantors expressly reserved an option to repurchase the property
within a ten-year period and upon a specified consideration, was
issued and delivered in consummation of the contract. In neither the
written escrow instructions nor the deed containing the option is
there any language even suggesting that the option was agreed or
intended by the parties to be personal to the grantors, and so
nonassignable. The trial judge, on at least three separate occasions,
correctly sustained objections to efforts of defendant optionors to
get into evidence the testimony of Dallas Masterson (the bankrupt
holder of the option) that a part of the agreement of sale of the
parties was that the option to repurchase the property was personal
to him, and therefore unassignable for benefit of creditors. But the
majority hold that that testimony should have been admitted,
thereby permitting defendant optionors to limit, detract from and
contradict the plain and unrestricted terms of the written option in
clear violation of the parol evidence rule and to open the door to the
perpetration of fraud.
[27]
Options are property, and are widely used in the sale and
purchase of real and personal property. One of the basic incidents
of property ownership is the right of the owner to sell or transfer it.
The author of the present majority opinion, speaking for the court
in Farmland Irrigation Co. v. Dopplmaier (1957) 48 Cal.2d 208, 222,
308 P.2d 732, 740, 66 A.L.R.2d 590, put it this way: “The statutes in
this state clearly manifest a policy in favor of the free transferability
of all types of property, including rights under contracts.”vii (Citing
Civ.Code, §§ 954, 1044, 1458;viii see also 40 Cal.Jur.2d 289-291, and
cases there cited.) These rights of the owner of property to transfer
it, confirmed by the cited code sections, are elementary rules of
substantive law and not the mere disputable presumptions which the
majority opinion in the present case would make of them.
Moreover, the right of transferability applies to an option to
purchase, unless there are words of limitation in the option

24

forbidding its assignment or showing that it was given because of a
peculiar trust or confidence reposed in the optionee. ( Mott v. Cline
(1927) 200 Cal. 434, 450(11), 253 P. 718; Prichard v. Kimball (1923)
190 Cal. 757, 764-765(4, 5), 214 P. 867; Altman v. Blewett (1928) 93
Cal.App. 516, 525(3), 269 P. 751; see also 5 Cal.Jur.2d 393, 395-396,
and cases there cited.) Thus, in Prichard the language of the document
itself (a written, expressly nonassignable lease, with option to buy)
was held to establish the trust or confidence reposed in the optionee
and so to negate assignability of the option.
[28]
The right of an optionee to transfer his option to purchase
property is accordingly one of the basic rights which accompanies
the option unless limited under the language of the option itself. To
allow an optionor to resort to parol evidence to support his
assertion that the written option is not transferable is to authorize
him to limit the option by attempting to restrict and reclaim rights
with which he has already parted. A clearer violation of two
substantive and basic rules of law—the parol evidence rule and the
right of free transferability of property—would be difficult to
conceive.
[29]
The majority opinion attempts to buttress its approach by
asserting that “California cases have stated that whether there was
an integration is to be determined solely from the face of the
instrument (citations), and that the question for the court is whether
it ‘appears to be a complete…agreement….’” (citations), but that
“Neither of these strict formulations of the rule…has been
consistently applied.”
[30]
The majority's claim of inconsistent application of the parol
evidence rule by the California courts fails to find support in the
examples offered. First, the majority opinion asserts that “The
requirement that the writing must appear incomplete on its face has
been repudiated in many cases where parol evidence was admitted
‘to prove the existence of a separate oral agreement as to any matter
on which the document is silent and which is not inconsistent with
its terms'—even though the instrument appeared to state a complete
agreement. (Citations.)” But an examination of the cases cited in
support of the quoted statement discloses that on the contrary in

25

every case which is pertinent here (with a single exception) the
writing was obviously incomplete on its face.ix In the one exception
(Stockburger v. Dolan (1939) 14 Cal.2d 313, 317, 94 P.2d 33, 128
A.L.R. 83) it was held that lessors under a lease to drill for oil in an
area zoned against such drilling should be permitted to show by
parol that the lessee had contemporaneously agreed orally to seek a
variance—an agreement which, as the opinion points out, did not
contradict the written contract. But what is additionally noteworthy
in Stockburger, and controlling here, is the further holding that lessors
could not show by parol that lessee had orally agreed that a lease
provision suspending payment of rental under certain circumstances
would not apply during certain periods of time—as “evidence to
that effect would vary the terms of the contract in that
particular….” (P. 317(5) of 14 Cal.2d p. 35 of 94 P.2d.)
[31]
In further pursuit of what would appear to be nonexistent
support for its assertions of inconsistency in California cases, the
majority opinion next declares (p. 548) that “Even under the rule
that the writing alone is to be consulted, it was found necessary to
examine the alleged collateral agreement before concluding that
proof of it was precluded by the writing alone. (See 3 Corbin,
Contracts (1960) § 582, pp. 444-446.)” Not only are no California
cases cited by the majority in supposed support for the quoted
declaration (offered by the majority as an example of inconsistent
applications of the parol evidence rule by California courts), but 3
Corbin, Contracts, which the majority do cite, likewise refers to no
California cases, and makes but scanty citation to any cases
whatever. In any event, in what manner other than by “examining”
an alleged collateral agreement is it possible for a court to rule upon
the admissibility of testimony or upon an offer of proof with respect
to such agreement?
[32]
The majority opinion has thus demonstrably failed to
substantiate its next utterance (p. 548) that “The conception of a
writing as wholly and intrinsically self-determinative of the parties'
intent to make it a sole memorial of one or seven or twenty-seven
subjects of negotiation is an impossible one,” citing 9 Wigmore,
Evidence (3d ed. 1940) section 2431, page 103, whose views on the

26

subject were Rejected by this court as early as 1908 in Germain Fruit
Co. v. J. K. Armsby Co., 153 Cal. 585, 595, 96 P. 319, which, indeed,
is also cited by the majority in the present case. And the example
given, that of a promissory note, is obviously specious. Rarely, if
ever, does a promissory note given by a debtor to his creditor
integrate all their agreements (that is not the purpose it serves); it
may or it may not integrate all their present contractual rights and
obligations; but relevant to the parol evidence rule, at least until the
advent of the majority opinion in this case, alleged collateral
agreements which would vary or contradict the terms and
conditions of a promissory note may not be shown by parol. (Bank
of America etc. Ass'n v. Pendergrass (1935) 4 Cal.2d 258, 263264(6), 48 P.2d 659.)
[33]
Upon this structure of incorrect premises and unfounded
assertions the majority opinion arrives at its climax: The
pronouncement of “several policies [to] be accommodated…[i]n
formulating the rule governing parol evidence.” (Italics added.)x Two of the
“policies” as declared by the majority are: Written evidence is more
accurate than human memoryxi fraud or unintentional invention by
interested witnesses may well occur.
[34]
I submit that these purported “policies” are in reality two of
the basic and obvious reasons for adoption by the legislature of the
parol evidence rule as the policy in this state. Thus the speculation
of the majority concerning the views of various writers on the
subject and the advisability of following them in this state is not
only superfluous but flies flatly in the face of established California
law and policy. It serves only to introduce uncertainty and confusion
in a field of substantive law which was codified and made certain in
this state a century ago.
[35]
However, despite the law which until the advent of the
present majority opinion has been firmly and clearly established in
California and relied upon by attorneys and courts alike, that parol
evidence may not be employed to vary or contradict the terms of a
written instrument, the majority now announce (p. 548) that such
evidence “should be excluded only when the fact finder is likely to
be misled,” and that “The rule must therefore be based on the

27

credibility of the evidence.” (Italics added.) But was it not, inter alia,
to avoid misleading the fact finder, and to further the introduction
of only the evidence which is most likely to be credible (the written
document), that the Legislature adopted the parol evidence rule as a
part of the substantive law of this state?
[36]
Next, in an effort to implement this newly promulgated
“credibility” test, the majority opinion offers a choice of two
“standards”: one, a “certainty” standard, quoted from the Uniform
Commercial Code, xii and the other a “natural” standard found in the
Restatement of Contracts, xiii and concludes that at least for purposes
of the present case the “natural” viewpoint should prevail.
[37]
This new rule, not hitherto recognized in California,
provides that proof of a claimed collateral oral agreement is
admissible if it is such an agreement as might naturally have been
made a separate agreement by the parties under the particular
circumstances. I submit that this approach opens the door to
uncertainty and confusion. Who can know what its limits are?
Certainly I do not. For example, in its application to this case who
could be expected to divine as “natural” a separate oral agreement
between the parties that the assignment, absolute and unrestricted
on its face, was intended by the parties to be limited to the
Masterson family?
[38]
Or, assume that one gives to his relative a promissory note
and that the payee of the note goes bankrupt. By operation of law
the note becomes an asset of the bankruptcy. The trustee attempts
to enforce it. Would the relatives be permitted to testify that by a
separate oral agreement made at the time of the execution of the
note it was understood that should the payee fail in his business the
maker would be excused from payment of the note, or that, as here,
it was intended that the benefits of the note would be personal to
the payee? I doubt that trial judges should be burdened with the task
of conjuring whether it would have been ‘natural under those
circumstances for such a separate agreement to have been made by
the parties. Yet, under the application of the proposed rule, this is
the task the trial judge would have, and in essence the situation
presented in the instant case is no different.

28

[39]
Under the application of the codes and the present case law,
proof of the existence of such an agreement would not be
permitted, “natural” or “unnatural.” But conceivably, as loose as the
new rule is, one judge might deem it natural and another judge
unnatural.xiv And in each instance the ultimate decision would have
to be made (“naturally”) on a case-by-case basis by the appellate
courts.
[40]
In an effort to provide justification for applying the newly
pronounced “natural” rule to the circumstances of the present case,
the majority opinion next attempts to account for the silence of the
writing in this case concerning assignability of the option, by
asserting that “the difficulty of accommodating the formalized
structure of a deed to the insertion of collateral agreements makes it
less likely that all the terms of such an agreement were included.”
What difficulty would have been involved here, to add the words
“this option is nonassignable”? The asserted “formalized structure
of a deed” is no formidable barrier. The Legislature has set forth the
requirements in simple language in section 1092 of the Civil Code. It
is this: “I, A B, grant to C D all that real property situated in
(naming county), State of California…described as follows:
(describing it).” To this the grantor desiring to reserve an option to
repurchase need only so state, as was done here. It is a matter of
common knowledge that collateral agreements (such as the option
clause here involved, or such as deed restrictions) are frequently
included in deeds, without difficulty of any nature.
[41]
To support further speculation, that “the reservation of the
option might well have been placed in the recorded deed solely to
preserve the grantors' rights against any possible future purchasers,
and this function could well be served without any mention of the
parties' agreement that the option was personal,” the majority assert
that “There is nothing in the record to indicate that the parties to
this family transaction, through experience in land transactions or
otherwise, had any warning of the disadvantages of failing to put the
whole agreement in the deed.” (Italics added.) The facts of this case,
however, do not support such claim of naivete. The grantor
husband (the bankrupt businessman) testified that as none of the

29

parties were attorneys “we wanted to contact my attorney…which
we did….The wording in the option was obtained from (the
attorney). …I told him what my discussion was with the Sines
(defendant grantees) and he wanted…a little time to compose it….
And, then this (the wording provided by the attorney) was taken to
the title company at the time Mr. and Mrs. Sine and I went in to
complete the transaction.” (Italics added.) The witness was an
experienced businessman who thus demonstrated awareness of the
wisdom of seeking legal guidance and advice in this business
transaction, and who did so. Wherein lies the naive family
transaction postulated by the majority?
[42]
The majority opinion then proceeds on the fallacious
assertion that the right to transfer or to assign an option, if it
contains no provisions forbidding transfer or indicating that
performance involves elements personal to the parties, is a mere
disputable presumption, and in purported support cites cases not
one of which involves an option and in each of which the
presumption which was invoked served to supply a missing but
essential element of a complete agreement.xv As already emphasized
hereinabove, the right of free transferability of property, including
options, is one of the most fundamental tenets of substantive law,
and the crucial distinction would appear self-evident between such a
basic right on the one hand, and on the other hand the disputable
evidentiary presumptions which the law has developed to supply
terms lacking from a written instrument but essential to making it
whole and complete. There is no such lack in the deed and the
option reservation now at issue.
[43]
The statement of the majority opinion that in the absence of
a controlling statute the parties may provide that a contract right or
duty is nontransferable, is of course true. Equally true is the next
assertion that “even when there is no explicit agreement—written or
oral—that contractual duties shall be personal, courts will effectuate
a presumed intent to that effect if the circumstances indicate that
performance by a substituted person would be different from that
contracted for.” But to apply the law of contracts for the rendering
of personal services to the reservation of an option in a deed of real

30

estate calls for a misdirected use of the rule, particularly in an
instrument containing not one word from which such “a presumed
intent to that effect” could be gleaned. Particularly is the holding
objectionable when the result is to upset established statutory and
case law in this state that “circumstances” shown by parol may not
be employed to contradict, add to or detract from, the agreement of
the parties as expressed by them in writing. And once again the
quoted pronouncement of the majority concerning the showing of
“circumstances” by parol fails to find support in the cases they
cite,xvi which relate to a patent license agreement, held to be
assignable absent terms indicating a contrary intent; a contract to sell
grapes, also held assignable; a contract which included language
showing the intent that it be nonassignable; a contract to buy land
held to be assignable because approval of title by the buyer was held
not to be a personal privilege attaching only to the assignor; and to
contracts for personal services.
[44]
In Prichard v. Kimball, supra (1923) 190 Cal. 757, 764-765,
214 P. 863, next cited by the majority, the written contract contained
language showing the intent that it be nonassignable (as already
pointed out hereinabove). Simmons v. Zimmerman (1904) 144 Cal.
256, 260-261, 79 P. 451, held that a contract to buy land was
assignable, as approval of title by the buyer is not a personal privilege
attaching only to the assignor (the party to whom the seller agreed
to sell). La Rue v. Groezinger has already been shown not to
support the majority's proposition here. And the last case which the
majority cite, Coykendall v. Jackson (1936) 17 Cal.App.2d 729, 731,
62 P.2d 746, involved a contract for personal services, almost
uniformly held to be nonassignable; it did not deal with a contract or
an option to buy property, which ordinarily imposes no other
obligation on the buyer than to make payment, as does the option
now before this court.
[45]
Neither personal skill nor personal qualities can be conjured
as a requirement for the exercise of the option reserved in the deed
here, regardless of how ardent may be the desire of the parties (the
bankrupt husband-optionee and his sister), “to keep the property in
the … family.” Particularly is this true when a contrary holding

31

would permit the property to be acquired by plaintiff referee in
bankruptcy for the benefit of the creditors of the bankrupt husband.
[46]
Comment hardly seems necessary on the convenience to a
bankrupt of such a device to defeat his creditors. He need only
produce parol testimony that any options (or other property, for
that matter) which he holds are subject to an oral “collateral
agreement” with family members (or with friends) that the property
is nontransferable “in order to keep the property in the family” or in
the friendly group. In the present case the value of the ranch which
the bankrupt and his wife held an option to purchase has doubtless
increased substantially during the years since they acquired the
option. The initiation of this litigation by the trustee in bankruptcy
to establish his right to enforce the option indicates his belief that
there is substantial value to be gained for the creditors from this
asset of the bankrupt. Yet the majority opinion permits defeat of the
trustee and of the creditors through the device of an asserted
collateral oral agreement that the option was “personal” to the
bankrupt and nonassignable “in order to keep the property in the
family”!xvii
[47]
It also seems appropriate to inquire as to the rights of
plaintiff wife in the option which she holds with her bankrupt
husband. Is her interest therein also subject to being shown to be
personal and not salable or assignable? And, what are her rights and
those of her husband in the ranch land itself, if they exercise their
option to purchase it? Will they be free to then sell the land? Or, if
they prefer, may they hold it beyond the reach of creditors? Or can
other members of “the family” claim some sort of restriction on it
in perpetuity, established by parol evidence?
[48]
And if defendants sell the land subject to the option, will the
new owners be heard to assert that the option is “personal” to the
optionees, “in order to keep the property in the Masterson family”?
Or is that claim “personal” to defendants only?
[49]
These are only a few of the confusions and inconsistencies
which will arise to plague property owners and, incidentally,

32

attorneys and title companies, who seek to counsel and protect
them.
[50]
I would hold that the trial court ruled correctly on the
proffered parol evidence, and would affirm the judgment.
McComb, J., concurs.
1.2.1 Discussion of Mitchill v. Lath and Masterson v.
Sine
In Mitchill v. Lath, how does the court decide whether the written
agreement was integrated?
If you thought that the oral agreement to tear down the ice house
had truly been made, can you think of any policy justification for a
rule that nevertheless refuses to enforce that agreement?
What exactly is the basis for the court’s ruling, in Masterson v. Sine,
that proof of the alleged oral agreement is admissible?
Do you think that the parties really made the agreement making the
repurchase right non-assignable?
1.2.2 The Use of Merger Clauses
Most commercial parties use a “merger clause” (or “integration
clause” or “entire agreement clause”) to signal that they intend for a
court to construe their written agreement as the final and exclusive
statement of their agreement. Some commonly used versions of such
a clause include the following:
This Agreement represents the Parties’ entire
understanding regarding the subject matter
herein. None of the terms of this Agreement
can be waived or modified, except by an
express agreement signed by the Parties.
There are no representations, promises,
warranties, covenants, or undertakings
between the Parties other than those expressly
set forth in this Agreement.
OR

33

This agreement constitutes the entire
agreement between the parties. There are no
understandings,
agreements,
or
representations, oral or written, not specified
herein regarding this agreement. Contractor,
by the signature below of its authorized
representative, hereby acknowledges that the
Contractor has read this agreement,
understands it, and agrees to be bound by its
terms and conditions.
OR
This Agreement, along with any exhibits,
appendices, addendums, schedules, and
amendments hereto, encompasses the entire
agreement of the parties, and supersedes all
previous understandings and agreements
between the parties, whether oral or written.
The parties hereby acknowledge and
represent, by affixing their hands and seals
hereto, that said parties have not relied on any
representation, assertion, guarantee, warranty,
collateral contract or other assurance, except
those set out in this Agreement, made by or
on behalf of any other party or any other
person or entity whatsoever, prior to the
execution of this Agreement. The parties
hereby waive all rights and remedies, at law or
in equity, arising or which may arise as the
result of a party’s reliance on such
representation, assertion, guarantee, warranty,
collateral contract or other assurance,
provided that nothing herein contained shall
be construed as a restriction or limitation of
said party’s right to remedies associated with
the gross negligence, willful misconduct or
fraud of any person or party taking place prior
to, or contemporaneously with, the execution
of this Agreement.
OR

34

This Agreement and the exhibits attached
hereto contain the entire agreement of the
parties with respect to the subject matter of
this Agreement, and supersede all prior
negotiations, agreements and understandings
with respect thereto. This Agreement may
only be amended by a written document duly
executed by all parties.
Courts typically enforce merger clauses as a matter of course unless
they find evidence of procedural unconscionability. See, e.g., BrindersonNewberg Joint Venture v. Pacific Erectors, Inc., 971 F.2d 272, 276 (9th Cir.
1992) (enforcing merger clause as bar to parol evidence).
1.2.3 The Restatement Formulation of the Parol
Evidence Rule
It should be apparent from reading Mitchill v. Lath and Masterson v.
Sine that there is no consensus among judges or jurisdictions about
when to consider evidence of prior or contemporaneous oral
agreements. Nevertheless, there is broad agreement about the general
doctrinal framework within which these issues are analyzed. Whether
textualist or contextualist, jurists all ask first whether the written
agreement is partially or completely “integrated” and then whether
the proffered additional terms are “consistent” with the writing. The
Restatement (Second) of Contracts formulates these rules as follows:

§ 209. Integrated Agreements
(1) An integrated agreement is a writing or writings
constituting a final expression of one or more terms
of an agreement.
(2) Whether there is an integrated agreement is to be
determined by the court as a question preliminary to
determination of a question of interpretation or to
application of the parol evidence rule.

35

(3) Where the parties reduce an agreement to a
writing which in view of its completeness and
specificity reasonably appears to be a complete
agreement, it is taken to be an integrated agreement
unless it is established by other evidence that the
writing did not constitute a final expression.
§ 210. Completely and Partially Integrated
Agreements
(1) A completely integrated agreement is an integrated
agreement adopted by the parties as a complete and
exclusive statement of the terms of the agreement.
(2) A partially integrated agreement is an integrated
agreement other than a completely integrated
agreement.
(3) Whether an agreement is completely or partially
integrated is to be determined by the court as a
question preliminary to determination of a question
of interpretation or to application of the parol
evidence rule.
§ 213. Effect of Integrated Agreement on Prior
Agreements (Parol Evidence Rule)
(1) A binding integrated agreement discharges prior
agreements to the extent that it is inconsistent with
them.
(2) A binding completely integrated agreement
discharges prior agreements to the extent that they are
within its scope.
(3) An integrated agreement that is not binding or
that is voidable and avoided does not discharge a
prior agreement. But an integrated agreement, even
though not binding, may be effective to render

36

inoperative a term which would have been part of the
agreement if it had not been integrated.
§ 214. Evidence of Prior or Contemporaneous
Agreements and Negotiations
Agreements and negotiations prior to or
contemporaneous with the adoption of a writing are
admissible in evidence to establish
(a) that the writing is or is not an integrated
agreement;
(b) that the integrated agreement, if any, is
completely or partially integrated;
(c) the meaning of the writing, whether or not
integrated;
(d) illegality, fraud, duress, mistake, lack of
consideration, or other invalidating cause;
(e) ground for granting or denying rescission,
reformation, specific performance, or other
remedy.
§ 215. Contradiction of Integrated Terms
Except as stated in the preceding Section, where there
is a binding agreement, either completely or partially
integrated, evidence of prior or contemporaneous
agreements or negotiations is not admissible in
evidence to contradict a term of the writing.
§ 216 Consistent Additional Terms
(1) Evidence of a consistent additional term is
admissible to supplement an integrated agreement
unless the court finds that the agreement was
completely integrated.

37

(2) An agreement is not completely integrated if the
writing omits a consistent additional agreed term
which is
(a) agreed to for separate consideration, or
(b) such a term as in the circumstances might
naturally be omitted from the writing.
2. The UCC Parol Evidence Rule
The same problems of identifying and interpreting contract terms
that arise under the common law also affect transactions involving
the sale of goods. The Uniform Commercial Code includes a section
that, unsurprisingly, embraces a thoroughly contextualist approach to
these issues.
§ 2-202 Final Written Expression: Parol or
Extrinsic Evidence.
Terms with respect to which the confirmatory
memoranda of the parties agree or which are
otherwise set forth in a writing intended by the parties
as a final expression of their agreement with respect
to such terms as are included therein may not be
contradicted by evidence of any prior agreement or of
a contemporaneous oral agreement but may be
explained or supplemented
(a) by course of dealing or usage of trade
(Section 1-205) or by course of performance
(Section 2-208); and
(b) by evidence of consistent additional terms
unless the court finds the writing to have been
intended also as a complete and exclusive
statement of the terms of the agreement.
Official Comment
Purposes:
1. This section definitely rejects:

38

(a) Any assumption that because a writing has
been worked out which is final on some
matters, it is to be taken as including all the
matters agreed upon;
(b) The premise that the language used has
the meaning attributable to such language by
rules of construction existing in the law rather
than the meaning which arises out of the
commercial context in which it was used; and
(c) The requirement that a condition
precedent to the admissibility of the type of
evidence specified in paragraph (a) is an
original determination by the court that the
language used is ambiguous.
2. Paragraph (a) makes admissible evidence of course
of dealing, usage of trade and course of performance
to explain or supplement the terms of any writing
stating the agreement of the parties in order that the
true understanding of the parties as to the agreement
may be reached. Such writings are to be read on the
assumption that the course of prior dealings between
the parties and the usages of trade were taken for
granted when the document was phrased. Unless
carefully negated they have become an element of the
meaning of the words used. Similarly, the course of
actual performance by the parties is considered the
best indication of what they intended the writing to
mean.
3. Under paragraph (b) consistent additional terms,
not reduced to writing, may be proved unless the
court finds that the writing was intended by both
parties as a complete and exclusive statement of all
the terms. If the additional terms are such that, if
agreed upon, they would certainly have been included
in the document in the view of the court, then
evidence of their alleged making must be kept from
the trier of fact.

39

The reference in § 2-202 to usage of trade,
course of dealing and course of performance
evidence requires a bit more explanation. In
the following enacted section of the Virginia
Commercial Code, which mirrors § 2-208 of
the UCC, we see how the statute establishes
an interpretive hierarchy among these forms
of contextual evidence.
§ 8.1A-303 Course of performance, course of
dealing, and usage of trade.
(a) A "course of performance" is a sequence of
conduct between the parties to a particular
transaction that exists if:
(1) the agreement of the parties with respect
to the transaction involves repeated occasions
for performance by a party; and
(2) the other party, with knowledge of the
nature of the performance and opportunity
for objection to it, accepts the performance or
acquiesces in it without objection.
(b) A "course of dealing" is a sequence of conduct
concerning previous transactions between the parties
to a particular transaction that is fairly to be regarded
as establishing a common basis of understanding for
interpreting their expressions and other conduct.
(c) A "usage of trade" is any practice or method of
dealing having such regularity of observance in a
place, vocation, or trade as to justify an expectation
that it will be observed with respect to the transaction
in question. The existence and scope of such a usage
must be proved as facts. If it is established that such a
usage is embodied in a trade code or similar record,
the interpretation of the record is a question of law.

40

(d) A course of performance or course of dealing
between the parties or usage of trade in the vocation
or trade in which they are engaged or of which they
are or should be aware is relevant in ascertaining the
meaning of the parties' agreement, may give particular
meaning to specific terms of the agreement, and may
supplement or qualify the terms of the agreement. A
usage of trade applicable in the place in which part of
the performance under the agreement is to occur may
be so utilized as to that part of the performance.
(e) Except as otherwise provided in subsection (f), the
express terms of an agreement and any applicable
course of performance, course of dealing, or usage of
trade must be construed whenever reasonable as
consistent with each other. If such a construction is
unreasonable:
(1) express terms prevail over course of
performance, course of dealing, and usage of
trade;
(2) course of performance prevails over
course of dealing and usage of trade; and
(3) course of dealing prevails over usage of
trade.
(f) Subject to § 2-209, a course of performance is
relevant to show a waiver or modification of any term
inconsistent with the course of performance.
(g) Evidence of a relevant usage of trade offered by
one party is not admissible unless that party has given
the other party notice that the court finds sufficient to
prevent unfair surprise to the other party.
2.1 Principal Case – Hunt Foods & Industries v. Doliner
The following case illustrates the (mis)application of § 2-202 to an
alleged oral agreement to limit the circumstances in which an option
could be exercised.

41

Hunt Foods & Industries v. Doliner
Supreme Court of New York, Appellate Division
26 A.D.2d 41, 270 N.Y.S.2d 937, aff’d, 272 N.Y.S.2d 686
(1966)
STEUER, J.
[1] In February, 1965 plaintiff corporation undertook
negotiations to acquire the assets of Eastern Can Company.
The stock of the latter is owned by defendant George M.
Doliner and his family to the extent of 73%. The balance is
owned by independent interests. At a fairly early stage of the
negotiations agreement was reached as to the price to be paid
by plaintiff ($5,922,500 if in cash, or $5,730,000 in Hunt
stock), but several important items, including the form of the
acquisition, were not agreed upon. At this point it was found
necessary to recess the negotiations for several weeks. The
Hunt negotiators expressed concern over any adjournment
and stated that they feared that Doliner would use their offer
as a basis for soliciting a higher bid from a third party. To
protect themselves they demanded an option to purchase the
Doliner stock. Such an option was prepared and signed by
George Doliner and the members of his family and at least
one other person associated with him who were stockholders.
It provides that Hunt has the option to buy all of the Doliner
stock at $5.50 per share. The option is to be exercised by
giving notice on or before June 1, 1965, and if notice is not
given the option is void. If given, Hunt is to pay the price and
the Doliners to deliver their stock within seven days
thereafter. The agreement calls for Hunt to pay $1,000 for the
option, which was paid. To this point there is substantial
accord as to what took place.
[2] Defendant claims that when his counsel called attention
to the fact that the option was unconditional in its terms, he
obtained an understanding that it was only to be used in the
event that he solicited an outside offer; and that plaintiff
insisted that unless the option was signed in unconditional
form negotiations would terminate. Plaintiff contends there

42

was no condition. Concededly, on resumption of negotiations
the parties failed to reach agreement and the option was
exercised. Defendants declined the tender and refused to
deliver the stock.
[3] Plaintiff moved for summary judgment for specific
performance. We do not believe that summary judgment lies.
Plaintiff's position is that the condition claimed could not be
proved under the parol evidence rule and, eliminating that,
there is no defense to the action.
[4] The parol evidence rule, at least as that term refers to
contracts of sale,xviii is now contained in section 2-202 of the
Uniform Commercial Code, which reads:
Terms with respect to which the confirmatory
memoranda of the parties agree or which are
otherwise set forth in a writing intended by
the parties as a final expression of their
agreement with respect to such terms as are
included therein may not be contradicted by
evidence of any prior agreement or of a
contemporaneous oral agreement but may be
explained or supplemented …
(b) by evidence of consistent additional terms
unless the court finds the writing to have been
intended also as a complete and exclusive
statement of the terms of the agreement.
[5] The term (that the option was not to be exercised unless
Doliner sought outside bids), admittedly discussed but whose
operative effect is disputed, not being set out in the writing, is
clearly "additional" to what is in the writing. So the first
question presented is whether that term is "consistent" with
the instrument. In a sense any oral provision which would
prevent the ripening of the obligations of a writing is
inconsistent with the writing. But that obviously is not the
sense in which the word is used (Hicks v. Bush, 10 N Y 2d
488, 491). To be inconsistent the term must contradict or

43

negate a term of the writing. A term or condition which has a
lesser effect is provable.
[6] The Official Comment prepared by the drafters of the
code contains this statement: "If the additional terms are such
that, if agreed upon, they would certainly have been included
in the document in the view of the court, then evidence of
their alleged making must be kept from the trier of fact."
(McKinney's Uniform Commercial Code, Part 1, p. 158.)
[7] Special Term interpreted this language as not only calling
for an adjudication by the court in all instances where proof
of an "additional oral term" is offered, but making that
determination exclusively the function of the court. We
believe the proffered evidence to be inadmissible only where
the writing contradicts the existence of the claimed additional
term (Meadow Brook Nat. Bank v. Bzura, 20 A D 2d 287, 290).
The conversations in this case, some of which are not
disputed, and the expectation of all the parties for further
negotiations, suggest that the alleged oral condition precedent
cannot be precluded as a matter of law or as factually
impossible. It is not sufficient that the existence of the
condition is implausible. It must be impossible (cf. Millerton
Agway Co-op. v. Briarcliff Farms, 17 N Y 2d 57, 63-64).
[8] The order should be reversed on the law and the motion
for summary judgment denied, with costs and disbursements
to abide the event.
2.1.1 Snyder v. Herbert Greenbaum & Associates
In Hunt Foods, the court construed the requirement in UCC § 2202(b) that any proffered additional terms must be “consistent” to
preclude only proof of terms that contradict or negate the written
agreement. Other courts have explicitly rejected this interpretation of
the statute.
In Snyder v. Herbert Greenbaum & Associates, 38 Md. App. 144, 380
A.2d 618 (1977), a contractor agreed to supply and install carpet and
padding for 228 garden apartments that a developer was about to
build. The developer chose to cancel the contract after discovering

44

that it had ordered about ten percent more carpet than would be
needed for the apartments. When the contractor sued for breach, the
developer sought to introduce evidence that five prior contracts
between the parties had been rescinded by mutual agreement.
According to the developer, this evidence established a course of
dealing or oral agreement giving either party a unilateral right to
modify or cancel any contract between them.
The court of appeals upheld the trial court’s decision to reject the
developer’s argument and award damages to the contractor. The
court noted that a course of dealing can be used to give meaning to
the terms of a written contract, but the purported cancellation
privilege was an additional term that should be analyzed under UCC
§ 2-202(b). Applying the test of Comment 3, the court held that such
a term “would certainly have been included” in the writing and thus
the developer should be barred from relying on that evidence. Finally
the court expressed its disagreement with the analysis of consistency
in Hunt Foods:
At any rate, for much the same reason, we
hold that the additional terms offered by
appellants are inconsistent with the contract
itself. In so doing we reject the narrow view
of inconsistency espoused in Hunt Foods v.
Doliner, 26 A.D.2d 41, 270 N.Y.S.2d 937
(1966), and Schiavone and Sons v. Securalloy
Co., 312 F. Supp. 801 (D. Conn. 1970). Those
cases hold that to be inconsistent the
“additional terms” must negate or contradict
express terms of the agreement.
This interpretation of “inconsistent” is itself
inconsistent with a reading of the whole of §
2-202. Direct contradiction of express terms is
forbidden in the initial paragraph of § 2-202.
The Hunt Foods interpretation renders that
passage a nullity, a result which is to be
avoided. Gillespie v. R & J Constr. Co., 275
Md. 454 (1975).

45

Rather we believe “inconsistency” as used in §
2-202(b) means the absence of reasonable
harmony in terms of the language and
respective obligations of the parties. § 1205(4); see Southern Concrete Services v.
Mableton Contractors, 407 F. Supp. 581
(N.D. Ga. 1975). In terms of the obligations
of the appellee, which required appellee to
make extensive preparations in order to
perform [such as purchasing substantial
quantities of materials in anticipation of the
project], unqualified unilateral cancellation by
appellants is not reasonably harmonious.
Therefore, evidence of the additional terms
was properly excluded by the trial judge, and
we find no error.
Id. at 152.
2.1.2 Discussion of Hunt Foods v. Doliner
What is the court’s holding and reasoning concerning the alleged
agreement to limit the circumstances in which Hunt Foods would be
entitled to exercise its option to purchase the Eastern Can stock?
Do you agree with the court’s interpretation of § 2-202?
Is there any reason to worry that the court’s approach might defeat
the purpose for which the parties executed the option?
How would the approach taken in Snyder apply to the facts of Hunt
Foods?
3 Interpretation
Although we have focused on the rules that determine which terms
become part of a contract, there is also an analogous group of
doctrines governing the interpretation of those terms. These
interpretive rules confront the same tension that exists between
formal textualist and permissive contextualist approaches to parol
evidence.
On the side of formalism, we find the so-called “plain meaning”
school of interpretation. Loosely speaking, judges committed to this

46

approach ask first whether the terms of the written contract are
ambiguous and only permit parties to introduce extrinsic evidence if
the language in question appears reasonably susceptible to alternative
interpretations. Adherents to the formalist school view the ordinary
dictionary definition of express contract terms as an important
constraint on the range of potential interpretations. They are likely to
be skeptical about a party’s self-serving attempts to evade the
conventional meaning of a word by alleging idiosyncratic exceptions
or variant meanings.
The currently ascendant contextualist approach to interpretation
focuses instead on a (possibly quixotic) quest to discover the true
meaning that the parties have attached to the relevant terms. Courts
committed to this interpretive perspective are inclined to consider
any contextual evidence that might plausibly reveal something about
the parties’ intentions. The Uniform Commercial Code § 2-202(a)
embodies this permissive evidentiary standard by allowing a course of
dealing, a usage of trade, or a course of performance to “explain” the
meaning of any contract term.

47

VII. Remedies for Breach
If the parties have formed an enforceable contract and no grounds
exist to excuse performance, then a promisor who fails to perform
breaches a contractual obligation. Recall that Restatement (Second) §
1 defined a contract as “a promise or a set of promises for the breach
of which the law gives a remedy….” We turn our attention now to
learning something about what “remedy” the law gives for breach of
contract. In Lucy v. Zehmer, the court ordered the Zehmers to perform
their promise to convey the Ferguson farm to Lucy in exchange for
$50,000. As we will see, this remedy of “specific performance” is
available most often in contracts for the sale of real estate or other
unique goods (such as antiques and artwork), but it is not the norm
and requires special justification. Courts instead prefer the remedy of
money damages for breach.
The cases that follow thus begin with an introduction to the law of
damages. We investigate several possible policy justifications for
protecting a promisee’s “expectation interest” in the event of breach.
Next, we examine the doctrinal requirements for awarding specific
performance and consider the argument of some academics that
specific performance should perhaps be the rule rather than the
exception. Turning our attention to limitations on damages, we study
the venerable foreseeability doctrine, learn how the certainty
limitation affects recovery of lost profits from a new business, and
discover why avoidability/mitigation doctrine may confront a
promisee with difficult choices. We also ask whether awarding the
cost of performance or the value of performance best compensates
for the loss that a promisee suffers from contract breach. We
conclude with the surprisingly stringent rules restricting the use of
liquidated damages.
1 Monetary Damages
1.1 Introduction
The usual remedy for contract breach is “expectation” damages. The
following sections of the Restatement (Second) describe the damage
remedy and its principal limitations:

§ 344. Purposes of Remedies
Judicial remedies under the rules stated in this
Restatement serve to protect one or more of the
following interests of a promisee:
(a) his "expectation interest," which is his
interest in having the benefit of his bargain by
being put in as good a position as he would
have been in had the contract been
performed,
(b) his "reliance interest," which is his interest
in being reimbursed for loss caused by
reliance on the contract by being put in as
good a position as he would have been in had
the contract not been made, or
(c) his "restitution interest," which is his
interest in having restored to him any benefit
that he has conferred on the other party.
§ 346. Availability of Damages
(1) The injured party has a right to damages for any
breach by a party against whom the contract is
enforceable unless the claim for damages has been
suspended or discharged.
(2) If the breach caused no loss or if the amount of
the loss is not proved under the rules stated in this
Chapter, a small sum fixed without regard to the
amount of the loss will be awarded as nominal
damages.
§ 347. Measure of Damages in General
Subject to the limitations stated in §§ 350-53, the
injured party has a right to damages based on his
expectation interest as measured by

49

(a) the loss in the value to him of the other
party’s performance caused by its failure or
deficiency, plus
(b) any other loss, including incidental or
consequential loss, caused by the breach, less
(c) any cost or other loss that he has avoided
by not having to perform.
§ 350. Avoidability as a Limitation on Damages
(1) Except as stated in Subsection (2), damages are
not recoverable for loss that the injured party could
have avoided without undue risk, burden or
humiliation.
(2) The injured party is not precluded from recovery
by the rule stated in Subsection (1) to the extent that
he has made reasonable but unsuccessful efforts to
avoid loss.
§ 351. Unforeseeability and Related Limitations
on Damages
(1) Damages are not recoverable for loss that the
party in breach did not have reason to foresee as a
probable result of the breach when the contract was
made.
(2) Loss may be foreseeable as a probable result of a
breach because it follows from the breach
(a) in the ordinary course of events, or
(b) as a result of special circumstances,
beyond the ordinary course of events, that the
party in breach had reason to know.
(3) A court may limit damages for foreseeable loss by
excluding recovery for loss of profits, by allowing
recovery only for loss incurred in reliance, or

50

otherwise if it concludes that in the circumstances
justice so requires in order to avoid disproportionate
compensation.
§ 352. Uncertainty as a Limitation on Damages
Damages are not recoverable for loss beyond an
amount that the evidence permits to be established
with reasonable certainty.
§ 353. Loss Due to Emotional Disturbance
Recovery for emotional disturbance will be excluded
unless the breach also caused bodily harm or the
contract or the breach is of such a kind that serious
emotional disturbance is a particularly likely result.
In contracts for the sale of goods, the Uniform Commercial Code
supplies additional guidance about remedies. The provisions for
buyer’s remedies include the following sections:
§ 2-711. Buyer’s Remedies in General
(1) Where the seller fails to make delivery or
repudiates or the buyer rightfully rejects or justifiably
revokes acceptance then with respect to any goods
involved, and with respect to the whole if the breach
goes to the whole contract (Section 2-612), the buyer
may cancel and whether or not he has done so may in
addition to recovering so much of the price as has
been paid
(a) “cover” and have damages under the next
section as to all the goods affected whether or
not they have been identified to the contract;
or
(b) recover damages for non-delivery as
provided in this Article (Section 2-713).

51

(2) Where the seller fails to deliver or repudiates the
buyer may also
(a) if the goods have been identified recover
them as provided in this Article (Section 2502); or
(b) in a proper case obtain specific
performance or replevy the goods as provided
in this Article (Section 2-716).
§ 2-712. “Cover”; Buyer’s Procurement of
Substitute Goods
(1) After a breach within the preceding section the
buyer may “cover” by making in good faith and
without unreasonable delay any reasonable purchase
of or contract to purchase goods in substitution for
those due from the seller.
(2) The buyer may recover from the seller as damages
the difference between the cost of cover and the
contract price together with any incidental or
consequential damages as hereinafter defined (Section
2-715), but less expenses saved in consequence of the
seller’s breach.
(3) Failure of the buyer to effect cover within this
section does not bar him from any other remedy.
§ 2-713. Buyer’s Damages for Non-Delivery or
Repudiation
(1) Subject to the provisions of this Article with
respect to proof of market price (Section 2-723), the
measure of damages for non-delivery or repudiation
by the seller is the difference between the market
price at the time when the buyer learned of the breach
and the contract price together with any incidental
and consequential damages provided in this Article

52

(Section 2-715), but less expenses
consequence of the seller’s breach.

saved

in

(2) Market price is to be determined as of the place
for tender or, in cases of rejection after arrival or
revocation of acceptance, as of the place of arrival.
§ 2-715. Buyer’s Incidental and Consequential
Damages
(1) Incidental damages resulting from the seller’s
breach include expenses reasonably incurred in
inspection, receipt, transportation and care and
custody of goods rightfully rejected, any commercially
reasonable charges, expenses or commissions in
connection with effecting cover and any other
reasonable expense incident to the delay or other
breach.
(2) Consequential damages resulting from the seller’s
breach include
(a) any loss resulting from general or
particular requirements and needs of which
the seller at the time of contracting had reason
to know and which could not reasonably be
prevented by cover or otherwise; and
(b) injury to person or property proximately
resulting from any breach of warranty.
1.1.1 Globe Refining Co. v. Landa Cotton Oil Co.
In Globe Refining Co. v. Landa Cotton Oil Co., 190 U.S. 540 (1903), a
Texas supplier made a contract to deliver ten railroad tanker cars of
prime crude oil “f.o.b. buyers’ tanks at [sellers’] mill.” When the
sellers repudiated the deal shortly before the time for delivery, the
Kentucky buyers sued, seeking compensation for the cost of sending
their tanker cars to Texas. They also sought to recover for the loss of
use of the cars and for damages suffered when the lack of oil forced
the buyers to breach contracts with their own customers. Justice

53

Oliver Wendell Holmes affirmed the trial court’s ruling that the
proper damage measure in this case was “the difference between the
contract price of the oil and the price at the time of the breach.” He
explained the underlying principles of contract damages in the
following terms:
When a man commits a tort, he incurs, by
force of the law, a liability to damages,
measured by certain rules. When a man makes
a contract, he incurs, by force of the law, a
liability to damages, unless a certain promised
event comes to pass. But, unlike the case of
torts, as the contract is by mutual consent, the
parties themselves, expressly or by
implication, fix the rule by which the damages
are to be measured. The old law seems to
have regarded it as technically in the election
of the promisor to perform or to pay
damages. Bromage v. Genning, 1 Rolle, 368;
Hulbert v. Hart, 1 Vern. 133. It is true that, as
people when contracting contemplate
performance, not breach, they commonly say
little or nothing as to what shall happen in the
latter event, and the common rules have been
worked out by common sense, which has
established what the parties probably would
have said if they had spoken about the matter.
But a man never can be absolutely certain of
performing any contract when the time of
performance arrives, and, in many cases, he
obviously is taking the risk of an event which
is wholly, or to an appreciable extent, beyond
his control. The extent of liability in such
cases is likely to be within his contemplation,
and, whether it is or not, should be worked
out on terms which it fairly may be presumed
he would have assented to if they had been
presented to his mind. For instance, in the
present case, the defendant's mill and all its oil
might have been burned before the time came

54

for delivery. Such a misfortune would not
have been an excuse, although probably it
would have prevented performance of the
contract. If a contract is broken, the measure
of damages generally is the same, whatever
the cause of the breach. We have to consider,
therefore, what the plaintiff would have been
entitled to recover in that case, and that
depends on what liability the defendant fairly
may be supposed to have assumed
consciously, or to have warranted the plaintiff
reasonably to suppose that it assumed, when
the contract was made.
…
It may be said with safety that mere notice to
a seller of some interest or probable action of
the buyer is not enough necessarily and as a
matter of law to charge the seller with special
damage on that account if he fails to deliver
the goods. With that established, we recur to
the allegations. With regard to the first, it is
obvious that the plaintiff was free to bring its
tanks from where it liked -- a thousand miles
away or an adjoining yard -- so far as the
contract was concerned. The allegation hardly
amounts to saying that the defendant had
notice that the plaintiff was likely to send its
cars from a distance. It is not alleged that the
defendant had notice that the plaintiff had to
bind itself to pay nine hundred dollars, at the
time when the contract was made, and it
nowhere is alleged that the defendant
assumed any liability in respect of this
uncertain element of charge. The same
observations may be made with regard to the
claim for loss of use of the tanks and to the
final allegations as to sending the tanks from
distant points. It is true that this last was
alleged to have been in contemplation of the

55

contract, if we give the plaintiff the benefit of
the doubt in construing a somewhat confused
sentence. But, having the contract before us,
we can see that this ambiguous expression
cannot be taken to mean more than notice,
and notice of a fact which would depend
upon the accidents of the future.
It is to be said further with regard to the
foregoing items that they were the expenses
which the plaintiff was willing to incur for
performance. If it had received the oil, these
were deductions from any profit which the
plaintiff would have made. But if it gets the
difference between the contract price and the
market price, it gets what represents the value
of the oil in its hands, and to allow these items
in addition would be making the defendant
pay twice for the same thing.
1.1.2 Hypo Based on Globe Refining
As an exercise to test your understanding of the basic rules of
contract damages, consider the following hypothetical, which is based
loosely on the facts of Globe Refining:
Plaintiff contracts to buy 10 tanker trucks full
of fuel oil at $10,000 per truckload. The
defendant seller is in Louisville, Kentucky,
and plaintiff buyer is in New Braunfels, Texas.
The buyer sends a $4,000 deposit check. On
the agreed delivery date, the buyer sends ten
empty tank trucks from Texas to Louisville at
a total cost of $1,600. But the seller has
already sold the oil to a New York buyer for
$14,000 per truckload.
Oil is available in Indianapolis for $12,000 per
truckload but it is not available in Louisville.
Plaintiff buyer could send trucks to
Indianapolis for a total cost of $700. But
instead he sends them back to Texas empty.
As a result, plaintiff breaches several contracts

56

with customers in Texas. These breaches cost
$54,000. Some customers announce that they
will no longer do business with plaintiff.
Finally, the plaintiff suffers a serious nervous
breakdown and pays $1,000 for treatment.
Plaintiff sues in Texas state court. His
attorney’s fees are $20,000. It takes two years
for the case to come to trial.
For each of the buyer's possible losses, determine whether or not it
would be compensable under an expectation measure of damages.
1.1.3 Discussion of Hypo Based on Globe Refining
Many, perhaps most, contracts omit any mention of remedies and do
not provide expressly for a measure of damages. In view of this
frequent omission, what does Justice Holmes suggest that courts
should do?
How do the provisions of the Restatement and the UCC apply to the
hypothetical? To what would the buyer ordinarily be entitled?
Is there any need to award the buyer specific performance of this
promise?
1.2 Principal Case – Freund v. Washington Square Press
As you read the following case, try to identify the losses that could
form part of Freund’s expectation interest. Think carefully about why
he ends up with just six cents and consider whether you find the
court’s reasoning convincing.
Freund v. Washington Square Press, Inc.
Court of Appeals of New York
314 N.E.2d 419, 357 N.Y.S.2d 857 (1974)
RABIN, JUDGE.
[1] In this action for breach of a publishing contract, we
must decide what damages are recoverable for defendant's
failure to publish plaintiff's manuscript. In 1965, plaintiff, an
author and a college teacher, and defendant, Washington
Square Press, Inc., entered into a written agreement which, in
relevant part, provided as follows. Plaintiff (“author”) granted

57

defendant (“publisher”) exclusive rights to publish and sell in
book form plaintiff's work on modern drama. Upon
plaintiff's delivery of the manuscript, defendant agreed to
complete payment of a nonreturnable $2,000 “advance.”
Thereafter, if defendant deemed the manuscript not “suitable
for publication,” it had the right to terminate the agreement
by written notice within 60 days of delivery. Unless so
terminated, defendant agreed to publish the work in
hardbound edition within 18 months and afterwards in
paperbound edition. The contract further provided that
defendant would pay royalties to plaintiff, based upon
specified percentages of sales. (For example, plaintiff was to
receive 10% of the retail price of the first 10,000 copies sold
in the continental United States.) If defendant failed to
publish within 18 months, the contract provided that “this
agreement shall terminate and the rights herein granted to the
Publisher shall revert to the Author. In such event all
payments therefore made to the Author shall belong to the
Author without prejudice to any other remedies which the
Author may have.” The contract also provided that
controversies were to be determined pursuant to the New
York simplified procedure for court determination of
disputes (CPLR 3031-3037, Consol. Laws, c. 8).
[2] Plaintiff performed by delivering his manuscript to
defendant and was paid his $2,000 advance. Defendant
thereafter merged with another publisher and ceased
publishing in hardbound. Although defendant did not
exercise its 60-day right to terminate, it has refused to publish
the manuscript in any form.
[3] Plaintiff commenced the instant action pursuant to the
simplified procedure practice and initially sought specific
performance of the contract. The Trial Term Justice denied
specific performance but, finding a valid contract and a
breach by defendant, set the matter down for trial on the
issue of monetary damages, if any, sustained by the plaintiff.
At trial, plaintiff sought to prove: (1) delay of his academic

58

promotion; (2) loss of royalties which would have been
earned; and (3) the cost of publication if plaintiff had made
his own arrangements to publish. The trial court found that
plaintiff had been promoted despite defendant's failure to
publish, and that there was no evidence that the breach had
caused any delay. Recovery of lost royalties was denied
without discussion. The court found, however, that the loss
of hardcover publication to plaintiff was the natural and
probable consequence of the breach and, based upon expert
testimony, awarded $10,000 to cover this cost. It denied
recovery of the expenses of paperbound publication on the
ground that plaintiff's proof was conjectural.
[4] The Appellate Division, (3 to 2) affirmed, finding that the
cost of publication was the proper measure of damages. In
support of its conclusion, the majority analogized to the
construction contract situation where the cost of completion
may be the proper measure of damages for a builder's failure
to complete a house or for use of wrong materials. The
dissent concluded that the cost of publication is not an
appropriate measure of damages and consequently, that
plaintiff may recover nominal damages only.xix We agree with
the dissent. In so concluding, we look to the basic purpose of
damage recovery and the nature and effect of the parties'
contract.
[5] It is axiomatic that, except where punitive damages are
allowable, the law awards damages for breach of contract to
compensate for injury caused by the breach—injury which
was foreseeable, i.e., reasonably within the contemplation of
the parties, at the time the contract was entered into. (Swain v.
Schieffelin, 134 N.Y. 471, 473, 31 N.E. 1025, 1026.) Money
damages are substitutional relief designed in theory “to put
the injured party in as good a position as he would have been
put by full performance of the contract, at the least cost to
the defendant and without charging him with harms that he
had no sufficient reason to foresee when he made the
contract.” (5 CORBIN, CONTRACTS, § 1002, pp. 31-32; 11

59

WILLISTON, CONTRACTS (3d ed.), § 1338, p. 198.) In other
words, so far as possible, the law attempts to secure to the
injured party the benefit of his bargain, subject to the
limitations that the injury—whether it be losses suffered or
gains prevented—was foreseeable, and that the amount of
damages claimed be measurable with a reasonable degree of
certainty and, of course, adequately proven. (See, generally,
DOBBS, LAW OF REMEDIES, p. 148; see, also, Farnsworth,
Legal Remedies for Breach of Contract, 70 COLUM. L. REV. 1145,
1159 [(1970)].) But it is equally fundamental that the injured
party should not recover more from the breach than he
would have gained had the contract been fully performed.
(Baker v. Drake, 53 N.Y. 211, 217; see, generally, DOBBS, LAW
OF REMEDIES, p. 810.)
[6] Measurement of damages in this case according to the
cost of publication to the plaintiff would confer greater
advantage than performance of the contract would have
entailed to plaintiff and would place him in a far better
position than he would have occupied had the defendant fully
performed. Such measurement bears no relation to
compensation for plaintiff's actual loss or anticipated profit.
Far beyond compensating plaintiff for the interests he had in
the defendant's performance of the contract—whether
restitution, reliance or expectation (see Fuller & Perdue,
Reliance Interest in Contract Damages, 46 YALE L.J. 52, 53-56
[(1936)]) an award of the cost of publication would enrich
plaintiff at defendant's expense.
[7] Pursuant to the contract, plaintiff delivered his
manuscript to the defendant. In doing so, he conferred a
value on the defendant which, upon defendant's breach, was
required to be restored to him. Special Term, in addition to
ordering a trial on the issue of damages, ordered defendant to
return the manuscript to plaintiff and plaintiff's restitution
interest in the contract was thereby protected. (Cf. 5 CORBIN,
CONTRACTS, § 996, p. 15.)

60

[8] At the trial on the issue of damages, plaintiff alleged no
reliance losses suffered in performing the contract or in
making necessary preparations to perform. Had such losses, if
foreseeable and ascertainable, been incurred, plaintiff would
have been entitled to compensation for them. (Cf. Bernstein v.
Meech, 130 N.Y. 354, 359, 29 N.E. 255, 257.)
[9] As for plaintiff's expectation interest in the contract, it
was basically two-fold—the “advance” and the royalties. (To
be sure, plaintiff may have expected to enjoy whatever
notoriety, prestige or other benefits that might have attended
publication, but even if these expectations were compensable,
plaintiff did not attempt at trial to place a monetary value on
them.) There is no dispute that plaintiff's expectancy in the
“advance” was fulfilled—he has received his $2,000. His
expectancy interest in the royalities—the profit he stood to
gain from sale of the published book—while theoretically
compensable, was speculative. Although this work is not
plaintiff's first, at trial he provided no stable foundation for a
reasonable estimate of royalties he would have earned had
defendant not breached its promise to publish. In these
circumstances, his claim for royalties falls for uncertainty. (Cf.
Broadway Photoplay Co. v. World Film Corp., 225 N.Y. 104, 121
N.E. 756; Hewlett v. Caplin, 275 App. Div. 797, 88 N.Y.S.2d
428.)
[10]Since the damages which would have compensated
plaintiff for anticipated royalties were not proved with the
required certainty, we agree with the dissent in the Appellate
Division that nominal damages alone are recoverable. (Cf.
Manhattan Sav. Inst. v. Gottfried Baking Co., 286 N.Y. 398, 36
N.E.2d 637.) Though these are damages in name only and
not at all compensatory, they are nevertheless awarded as a
formal vindication of plaintiff's legal right to compensation
which has not been given a sufficiently certain monetary
valuation. (Cf. Baker v. Hart, 123 N.Y. 470, 474, 25 N.E. 948,
949; see, generally, DOBBS, LAW OF REMEDIES, p. 191; 11
WILLISTON, CONTRACTS (3d ed.), § 1339A, pp. 206-208.)

61

[11]In our view, the analogy by the majority in the Appellate
Division to the construction contract situation was
inapposite. In the typical construction contract, the owner
agrees to pay money or other consideration to a builder and
expects, under the contract, to receive a completed building
in return. The value of the promised performance to the
owner is the properly constructed building. In this case,
unlike the typical construction contract, the value to plaintiff
of the promised performance—publication—was a
percentage of sales of the books published and not the books
themselves. Had the plaintiff contracted for the printing,
binding and delivery of a number of hardbound copies of his
manuscript, to be sold or disposed of as he wished, then
perhaps the construction analogy, and measurement of
damages by the cost of replacement or completion, would
have some application.
[12]Here, however, the specific value to plaintiff of the
promised publication was the royalties he stood to receive
from defendant's sales of the published book. Essentially,
publication represented what it would have cost the
defendant to confer that value upon the plaintiff, and, by its
breach, defendant saved that cost. The error by the courts
below was in measuring damages not by the value to plaintiff
of the promised performance but by the cost of that
performance to defendant. Damages are not measured,
however, by what the defaulting party saved by the breach,
but by the natural and probable consequences of the breach
to the plaintiff. In this case, the consequence to plaintiff of
defendant's failure to publish is that he is prevented from
realizing the gains promised by the contract—the royalties.
But, as we have stated, the amount of royalties plaintiff would
have realized was not ascertained with adequate certainty and,
as a consequence, plaintiff may recover nominal damages
only.
[13]Accordingly, the order of the Appellate Division should
be modified to the extent of reducing the damage award of

62

$10,000 for the cost of publication to six cents, but with costs
and disbursements to the plaintiff.
1.2.1 Discussion of Freund v. Washington Square Press
So what exactly are Freund’s restitution, reliance and expectation
interests in this contract?
What evidence could he have offered in an attempt to prove losses in
each of these categories?
Why does Freund receive no recovery of royalties?
Does this rule strike you as fair?
1.3 The “Coase Theorem” and Efficient Breach
1.3.1 Efficient Breach
Why do you suppose that courts choose expectation damages rather
than a reliance measure, or punitive damages, or even the death
penalty for breach? Scholars have offered many arguments to defend
the expectation measure. Judge, formerly professor, Richard Posner
has written:
It makes a difference in deciding which
remedy to grant whether the breach was
opportunistic. If a promisor breaks his
promise merely to take advantage of the
vulnerability of the promisee in a setting (the
normal contract setting) when performance is
sequential rather than simultaneous, we might
as well throw the book at the promisor….
Most breaches of contract, however, are not
opportunistic.
Many
are
involuntary;
performance is impossible at a reasonable
cost. Others are voluntary but (as we are
about to see) efficient—which from an
economic standpoint is the same case as that
of an involuntary breach. These observations
both explain the centrality of remedies to the
law of contracts (can you see why?) and give
point to Holmes’s dictum that it is not the
policy of the law to compel adherence to

63

contracts but only to require each party to
choose between performing in accordance
with the contract and compensating the other
party for any injury resulting from a failure to
perform.xx
This dictum, though over broad, contains an
important economic insight. In many cases it
is uneconomical to induce completion of
performance of a contract after it has been
broken. I agree to purchase 100,000 widgets
custom-ground for use as components in a
machine that I manufacture. After I have
taken delivery of 10,000, the market for my
machine collapses. I promptly notify my
supplier that I am terminating the contract,
and admit that my termination is a breach.
When notified of the termination he has not
begun the custom grinding of the other
90,000 widgets, but he informs me that he
intends to complete his performance under
the contract and bill me accordingly. The
custom-ground widgets have no operating use
other than in my machine, and a negligible
scrap value. To give the supplier a remedy
that induced him to complete the contract
after the breach would waste resources. The
law is alert to this danger and, under the
doctrine of mitigation of damages, would not
give the supplier damages for any costs he
incurred in continuing production after notice
of termination.
In [this example] the breach was committed
only to avert a larger loss, but in some cases a
party is tempted to break his contract simply
because his profit from breach would exceed
his profit from completion of the contract. If
it would also exceed the expected profit of the
other party from completion of the contract,
and if damages are limited to the loss of that

64

profit, there will be an incentive to commit a
breach. But there should be. Suppose I sign a
contract to deliver 100,000 custom-ground
widgets at 10 cents apiece to A for use in this
boiler factory. After I have delivered 10,000, B
comes to me, explains that he desperately
needs 25,000 custom-ground widgets at once
since otherwise he will be forced to close his
pianola factory at great cost, and offers me 15
cents apiece for them. I sell him the widgets
and as a result do not complete timely delivery
to A, causing him to lose $1,000 in profits.
Having obtained an additional profit of $1,250
on the sale to B, I am better off even after
reimbursing A for his loss, and B is also better
off. The breach is Pareto superior. True, if I
had refused to sell to B, he could have gone to
A and negotiated an assignment to him of
part of A’s contract with me. But this would
have introduced an additional step, with
additional transaction costs—and high ones,
because it would be a bilateral-monopoly
negotiation. On the other hand, litigation
costs would be reduced.
Richard A. Posner, Economic Analysis of Law (2007)
Posner’s argument presents one version of the “theory of efficient
breach.” We will discuss his analysis in detail, but you may wish to
consider what assumptions about the parties are necessary to ensure
that the breach in Posner’s second example will be “efficient.” Also
give some thought to how parties might react if the damage rule
instead required B to compensate A by paying him twice (or ten
times or one-half) of his loss.
1.3.2 Discussion of Efficient Breach
In order to better understand the theory of efficient breach, it is
helpful to work through a modified version of Posner's second
example.

65

Imagine that a seller (S) signs a contract with a buyer (B) to deliver
10,000 widgets for $1/each (to be used in boiler factory). Before S
makes any deliveries, a foreign consortium (FC) offers to pay
$2/each for as many widgets as S can produce and deliver within one
month. S directs all of its production for 30 days to serving FC.
Suppose that S can produce 7,000 widgets in that time. The delay in
delivery will cause B to lose $1,000 in profits (e.g., B can’t run boiler
production at full capacity).
First, try to account for the potential gains and losses in this situation.
Then ask yourself what Posner argues that S should do and why?
Now consider whether there are any opportunities for the parties to
renegotiate their bargain once a new opportunity arises? How would
you expect those negotiations to proceed?
If the parties expect that the default damage rule (e.g., one-half or
twenty-times compensatory damages) will frustrate their objectives,
what would you advise them to do before signing a contract?
1.3.3 Hypo of Dan and Lynn on the River
(inspired by a hypo from an early edition of the Scott & Leslie,
Contract Law & Theory casebook)
Dan sits on his porch overlooking a scenic river. Lynn runs a factory
upstream from Dan's house.
Lynn wants to dump waste in the river that is non-toxic but causes a
terrible smell that dissipates only after passing Dan’s house.
(1) Suppose first that the law gives Dan the legal right to prevent the
dumping. (Perhaps it calls the dumping a nuisance.)
(a) If Lynn values dumping more than Dan values pleasant
smelling air, what will the parties do?
(b) If Dan values sweet air more than Lynn values dumping, what
will happen now?
(2) Next, change the assignment of legal rights so that Lynn has the
right to dump.

66

(a) If Lynn values dumping more than Dan values pleasant
smelling air, what will happen?
(b) If Dan values sweet air more than Lynn values dumping, what
will the parties do now?
How does the assignment of the legal right to dump (or prevent
dumping) affect the distribution of wealth between Dan and Lynn?
1.3.4 Problem: Signing Bonus for First-Year Associates
Suppose that newly enacted legislation declares the following:
All legal employers must pay starting first-year
associates a signing bonus of $100,000 unless
otherwise specified in a written contract of
employment.
What do you expect to happen after the effective date of the
legislation? Does the enactment of this legislation make first-year
associates better off?
Now suppose that the legislation mandates payment of the bonus
and prohibits parties from contracting around the bonus
requirement. What do you expect to happen in the market for the
services of first-year associates? Can you imagine any strategies firms
might adopt to diminish the effect of the new law on their labor
costs?
2 Specific Performance
As we saw in Lucy v. Zehmer, one way to ensure that the promisee
(Lucy) receives precisely what he wanted from the contract is to
order the promisors (the Zehmers) to perform by conveying title to
the Ferguson farm. Although courts routinely order “specific
performance” of real estate sales contracts, they also grant specific
performance in appropriate circumstances to remedy the breach of a
contract for the sale of goods.
Let’s begin by reading the relevant section of the UCC.
§ 2-716. Buyer’s Right to Specific Performance or Replevin
(1) Specific performance may be decreed where the goods are
unique or in other proper circumstances.

67

(2) The decree for specific performance may include such terms and
conditions as to payment of the price, damages, or other relief as the
court may deem just.
Official Comment
1. The present section continues in general prior policy as to specific
performance and injunction against breach. However, without
intending to impair in any way the exercise of the court’s sound
discretion in the matter, this Article seeks to further a more liberal
attitude than some courts have shown in connection with the
specific performance of contracts of sale.
2. In view of this Article’s emphasis on the commercial feasibility of
replacement, a new concept of what are “unique” goods is
introduced under this section. Specific performance is no longer
limited to goods which are already specific or ascertained at the time
of contracting. The test of uniqueness under this section must be
made in terms of the total situation which characterizes the contract.
Output and requirements contracts involving a particular or
peculiarly available source or market present today the typical
specific performance situation, as contrasted with contracts for sale
of heirlooms or priceless works of art which were usually involved
in the older cases. However, uniqueness is not the sole basis of the
remedy under this section for the relief may also be granted “in
other proper circumstances” and inability to cover is strong
evidence of “other proper circumstances”.
Why do you suppose that specific performance is only a buyer’s
remedy under the Uniform Commercial Code? Is there any reason
that the seller should not be able to force the buyer to specifically
perform the contract?
2.1 Principal Case – Klein v. Pepsico
You may not have previously thought of jet airplanes as falling within
the definition of “goods” but the following case applies the UCC
rules for specific performance to a contract for the sale of a
Gulfstream G-II corporate jet. Try to identify precisely what it is
about the circumstances surrounding this transaction that made
specific performance an inappropriate remedy for PepsiCo’s breach.

68

Klein v. Pepsico, Inc.
United States Court of Appeals, Fourth Circuit
845 F.2d 76 (1988)
ERVIN, CIRCUIT JUDGE:
[1] This case turns on whether a contract was formed
between Universal Jet Sales, Inc. (“UJS”) and PepsiCo, Inc.,
(“PepsiCo”) for the sale of a Gulfstream G-II corporate jet to
UJS for resale to one Eugene V. Klein. If a contract was
formed, the question remains whether the district court acted
within his discretion by ordering specific performance of the
contract. We believe the district court properly found that a
contract was formed; however, we conclude that the remedy
of specific performance is inappropriate. Accordingly, we
affirm in part, reverse and remand in part.
I.
[2] In March 1986, Klein began looking for a used corporate
jet; specifically, he wanted a G-II. He contacted Patrick Janas,
President of UJS, who provided information to Klein about
several aircraft including the PepsiCo aircraft. Klein's pilot
and mechanic, Mr. Sherman and Mr. Quaid, inspected the
PepsiCo jet in New York. Mr. James Welsch served as the jet
broker for PepsiCo.
[3] Klein asked that the jet be flown to Arkansas for his
personal inspection. On March 29, 1986, he inspected the jet.
Mr. Rashid, PepsiCo Vice President for Asset Management
and Corporate Service, accompanied the jet to Arkansas and
met Mr. Klein. Janas also went to Arkansas. Klein gave Janas
$200,000 as a deposit on the jet, and told Janas to offer $4.4
million for the aircraft.
[4] On March 31, 1986, Janas telexed the $4.4 million offer
to Welsch. The telex said the offer was subject to a factory
inspection satisfactory to the purchaser, and a definitive
contract. On April 1, PepsiCo counteroffered with a $4.7
million asking price. After some dickering, Welsch offered the

69

jet for $4.6 million. Janas accepted the offer by telex on April
3. Janas then planned to sell the aircraft to Klein for $4.75
million. In Finding of Fact number 18, JA 85, Judge Williams
declared that a contract had been formed at this point.
[5] Judge Williams ruled that a contract was evidenced by
Janas' confirming telex which “accepted” PepsiCo's offer to
sell the jet, and noted that a $100,000 down payment would
be wired. The telex also asked for the proper name of the
company selling the aircraft. See JA 86 Finding of Fact
number 22.
[6] On April 3, Janas sent out copies of the Klein/UJS
agreement and the UJS-PepsiCo agreement to the respective
parties. Janas also sent a bill of sale to PepsiCo (to Rashid).
PepsiCo sent the bill of sale to the escrow agent handling the
deal on April 8. Mr. Rochoff, PepsiCo's corporate counsel,
spoke with Janas about the standard contract sent by Janas to
PepsiCo. He noted only that the delivery date should be
changed.
[7] On Monday, April 7, the aircraft was flown to Savannah,
Georgia for the pre-purchase inspection. Quaid was present
at the inspection for Klein. Archie Walker, PepsiCo's chief of
maintenance, was present for the seller. Walker and Quaid
discussed a list of repairs to be made to the jet. Most of the
problems were cured during the inspection. However, one
cosmetic problem was to be corrected in New York, and
there were cracks in the engine blades of the right engine.
[8] On April 8, a boroscopic examination conducted by
Aviall revealed eight to eleven cracks on the turbine blades.
Walker told Rashid that the cost of repairing the blades would
be between $25,000 to $28,000. Judge Williams found in
Finding of Fact numbers 34 through 37 that PepsiCo,
through Walker and Rashid, agreed to pay for the repair to
the engine.
[9] On April 9, the plane was returned to New York. Rashid
wanted the plane grounded; however, it was sent to retrieve

70

the stranded PepsiCo Chairman of the Board from Dulles
airport that same evening. Donald Kendall, the Chairman, on
April 10, called Rashid and asked that the jet be withdrawn
from the market. Rashid called Welsch who effected the
withdrawal. On the 11th Janas told Klein that PepsiCo
refused to tender the aircraft. The deal was supposed to close
on Friday, April 11.
[10]On April 14, Klein telexed UJS demanding delivery of the
aircraft. That same day, UJS telexed PepsiCo demanding
delivery and expressing satisfaction with the pre-purchase
inspection. On April 15, PepsiCo responded with a telex to
UJS saying that it refused to negotiate further because
discussions had not reached the point of agreement; in
particular, Klein was not prepared to go forward with the
deal.
[11]Judge Williams, in a lengthy opinion, made numerous
findings of fact. Such findings are reviewed only for clear
error. Davis v. Food Lion, 792 F.2d 1274, 1277 (4th Cir.1986).
If the findings are based on determinations of witness
credibility, are consistent, and are corroborated by extrinsic
evidence, they are virtually never clearly erroneous. Brown v.
Baltimore and Ohio R. Co., 805 F.2d 1133, 1140 (4th Cir.1986).
[12]Judge Williams' decision to grant specific performance is
reviewed only for an abuse of discretion. Haythe v. May, 223
Va. 359, 288 S.E.2d 487 (1982); Horner v. Bourland, 724 F.2d
1142, 1144-45 (5th Cir.1984). Keeping these standards in
mind, we now turn to the first issue, whether the district
court clearly erred in finding that a contract arose between
PepsiCo and UJS.
II.
[13]PepsiCo argues forcefully that no contract was formed
between it and UJS. The soft drink dealer argues first that the
parties did not intend to be bound until a complete
integration was written in final form. Until that definitive
written contract existed, PepsiCo maintains that no contract

71

existed. The company argues that the March 31 and April 1
telexes explicitly stated that no contract would exist until a
written agreement was executed. Because no written
agreement had been executed (PepsiCo had not signed the
sales agreement sent by Janas to PepsiCo) the company
argues that it had the right to withdraw from the negotiations.
PepsiCo cites Reprosystem, B.V. v. SCM Corp., 727 F.2d 257,
262 (2d Cir.1984), cert. denied, 469 U.S. 828 (1984) and Skycom
Corp. v. Telstar Corp., 813 F.2d 810, 815-16 (7th Cir.1987) for
the general proposition that either party can withdraw from
negotiations for any reason.
[14]Upon reviewing the facts, Judge Williams ruled that a
contract was formed between the parties. He explains:
A contract was formed between UJS and
PepsiCo for the sale of the GII aircraft, Serial
No. 170, for $4.6 million. The contract
formation is based upon (1) UJS's April 3rd
confirming telex; (2) the conduct of the
parties, e.g., (a) PepsiCo's failure to
communicate any objection to the terms of
the April 3rd telex confirming the agreement
reached between Welsch and Janas; (b)
PepsiCo's directive to UJS to wire transfer a
One Hundred Thousand Dollar ($100,000.00)
down payment, which money was received by
PepsiCo; (c) PepsiCo's communication with
UJS that the Sales Agreement, which served
to memorialize the contract, appeared “fine”;
(d) PepsiCo's execution of the Bill of Sale for
the aircraft and its sending of the Bill of Sale
to the escrow agent, as called for by Janas and
in the Sales Agreement; (e) PepsiCo's sending
the aircraft to Savannah, Georgia, for a
prepurchase inspection as called for in both
the April 3rd confirming telex and the Sales
Agreement; and (e) admissions of PepsiCo.,
through Rashid, that UJS's offer to purchase
the airplane was accepted.

72

JA 103-04, Conclusion of Law # 6. Finally, Judge Williams
expressly held that the intent to memorialize the contract in
writing was not necessarily a condition to the existence of the
contract itself. JA 104 (Conclusion of Law number 8).
[15]PepsiCo offers no reason as to why Judge Williams'
findings on this issue are clearly erroneous. They merely
disagree with his characterizations of the facts. This court
may disagree with his characterization too, but that does not
amount to a firm and definite conviction that a mistake has
been committed. Anderson v. City of Bessemer City, N.C., 470
U.S. 564 (1985).
[16]PepsiCo argues secondly, that no contract was formed
because the condition of inspection satisfactory to the buyer
had not been met. PepsiCo urges strongly that neither UJS
nor Klein were willing to accept the aircraft “as is,” so the
condition was unsatisfied. Judge Williams ruled that when
PepsiCo agreed to make the repairs, the condition was
satisfied. Furthermore, the court below ruled that the
condition was excused by PepsiCo's refusal to tender the
aircraft so that the buyer could express his dissatisfaction.
[17]The district court's first ruling, that the condition was
satisfied by PepsiCo's offers to pay for the repairs, resolves
this issue. Judge Williams ruled that based on the
conversations between Walker and Rashid, the seller had
agreed to make the necessary repairs to market the plane. See
Finding of Fact 34-37 at JA 89-90. Again, PepsiCo offers no
suggestion that Judge Williams committed any error, much
less clear error. Rather, PepsiCo urges its version of the facts
on this court. Without more, the company loses.
[18]Ultimately, then, a contract exists between PepsiCo and
UJS for the sale of one G-II Gulfstream aircraft.xxi Because
PepsiCo failed to deliver the aircraft, the district court
ordered relief in the form of specific performance. We now
consider the appropriateness of the relief ordered.
III.

73

[19]The Virginia Code § 8.2-716 permits a jilted buyer of
goods to seek specific performance of the contract if the
goods sought are unique, or in other proper circumstances.
Judge Williams ruled that: 1) the G-II aircraft involved in this
case is unique and 2) Klein's inability to cover with a
comparable aircraft is strong evidence of “other proper
circumstances.” JA 111-112, Conclusions of Law No. 31 and
No. 32. These conclusions are not supported in the record.
[20]We note first that Virginia's adoption of the Uniform
Commercial Code does not abrogate the maxim that specific
performance is inappropriate where damages are recoverable
and adequate. Griscom v. Childress, 183 Va. 42, 31 S.E.2d 309,
311 (1944). In this case Judge Williams repeatedly stated that
money damages would make Klein whole. JA 668-9, 582.
Klein argued that he wanted the plane to resell it for a profit.
JA 669. Finally, an increase in the cost of a replacement does
not merit the remedy of specific performance. Hilmor Sales Co.
v. Helen Neuschalfer Division of Supronics Corp., 6
U.C.C.Rep.Serv. 325 (N.Y.Sup.Ct.1969). There is no room in
this case for the equitable remedy of specific performance.
[21]Turning now to the specific rulings of the court below,
Judge Williams explained that the aircraft was unique because
only three comparable aircraft existed on the market.
Therefore, Klein would have to go through considerable
expense to find a replacement. JA 110. Klein's expert testified
that there were twenty-one other G-II's on the market, three
of which were roughly comparable. JA 838-9, 1284-88.
Klein's chief pilot said that other G-II's could be purchased.
JA 259. Finally, we should note that UJS bought two G-II's
which they offered to Klein after this deal fell through, JA
796-7, and Klein made bids on two other G-II's after
PepsiCo withdrew its aircraft from the market. JA 277, 666,
694. Given these facts, we find it very difficult to support a
ruling that the aircraft was so unique as to merit an order of
specific performance.

74

[22]Judge Williams ruled further that Klein's inability to cover
his loss is an “other proper circumstance” favoring specific
performance. Klein testified himself that he didn't purchase
another G-II because prices had started to rise. JA 693.
Because of the price increase, he decided to purchase a G-III
aircraft. As noted earlier, price increases alone are no reason
to order specific performance. Because money damages
would clearly be adequate in this case, and because the
aircraft is not unique within the meaning of the Virginia
Commercial Code, we reverse the grant of specific
performance and remand the case to the district court for a
trial on damages.
AFFIRMED IN PART, REVERSED AND REMANDED
IN PART.
2.1.1 Discussion of Klein v. Pepsico
When the lower court considers Klein’s claim for damages on
remand, what amounts will he be able to recover?
Do these UCC damages fully compensate Klein for all of his costs?
Does he bear any risks in complying with the statutory obligation to
mitigate losses that the statute imposes on the victim of a contractual
breach?
2.2 Principal Case – Sedmak v. Charlie’s Chevrolet, Inc.
As we have already seen, the modern use of the specific performance
remedy has expanded beyond the traditional domain of land and
unique goods such as artwork and antiques. However, expectation
damages remain the preferred remedy, the ordinary judicial response
to a breach of contract. As you read Sedmak v. Charlie’s Chevrolet and
the notes that follow, consider what might explain courts’ reluctance
to embrace specific performance.
Sedmak v. Charlie’s Chevrolet, Inc.
Missouri Court of Appeals
622 S.W.2d 694 (1981)
SATZ, JUDGE.

75

[1] This is an appeal from a decree of specific performance.
We affirm.
[2] In their petition, plaintiffs, Dr. and Mrs. Sedmak (
Sedmaks), alleged they entered into a contract with defendant,
Charlie's Chevrolet, Inc. (Charlie's), to purchase a Corvette
automobile for approximately $15,000.00. The Corvette was
one of a limited number manufactured to commemorate the
selection of the Corvette as the Pace Car for the Indianapolis
500. Charlie's breached the contract, the Sedmaks alleged,
when, after the automobile was delivered, an agent for
Charlie's told the Sedmaks they could not purchase the
automobile for $15,000.00 but would have to bid on it.
[3] The trial court found the parties entered into an oral
contract and also found the contract was excepted from the
Statute of Frauds. The court then ordered Charlie's to make
the automobile “available for delivery” to the Sedmaks.
[4] Charlie's raises three points on appeal: (1) the existence of
an oral contract is not supported by the credible evidence; (2)
if an oral contract exists, it is unenforceable because of the
Statute of Frauds; and (3) specific performance is an
improper remedy because the Sedmaks did not show their
legal remedies were inadequate.
[5] This was a court-tried case. The scope of our review is
defined by the well-known principles set out in Murphy v.
Carron, 536 S.W.2d 30 (Mo. 1976). We sustain the judgment
of the trial court unless the judgment is not supported by
substantial evidence, unless it is against the weight of the
evidence or unless it erroneously declares or applies the law.
Id. at 32. In conducting our review, we do not judge the
credibility of witnesses. That task quite properly rests with the
trial court. Rule 73.01(c)(2); Kim Mfg., Inc. v. Superior Metal
Treating, Inc., 537 S.W.2d 424, 428 (Mo.App.1976).
[6] In light of these principles, the record reflects the
Sedmaks to be automobile enthusiasts, who, at the time of
trial, owned six Corvettes. In July, 1977, “Vette Vues,” a

76

Corvette fancier's magazine to which Dr. Sedmak subscribed,
published an article announcing Chevrolet's tentative plans to
manufacture a limited edition of the Corvette. The limited
edition of approximately 6,000 automobiles was to
commemorate the selection of the Corvette as the
Indianapolis 500 Pace Car. The Sedmaks were interested in
acquiring one of these Pace Cars to add to their Corvette
collection. In November, 1977, the Sedmaks asked Tom
Kells, sales manager at Charlie's Chevrolet, about the
availability of the Pace Car. Mr. Kells said he did not have any
information on the car but would find out about it. Kells also
said if Charlie's were to receive a Pace Car, the Sedmaks
could purchase it.
[7] On January 9, 1978, Dr. Sedmak telephoned Kells to ask
him if a Pace Car could be ordered. Kells indicated that he
would require a deposit on the car, so Mrs. Sedmak went to
Charlie's and gave Kells a check for $500.00. She was given a
receipt for that amount bearing the names of Kells and
Charlie's Chevrolet, Inc. At that time, Kells had a pre-order
form listing both standard equipment and options available
on the Pace Car. Prior to tendering the deposit, Mrs. Sedmak
asked Kells if she and Dr. Sedmak were “definitely going to
be the owners.”Kells replied, “yes.” After the deposit had
been paid, Mrs. Sedmak stated if the car was going to be
theirs, her husband wanted some changes made to the stock
model. She asked Kells to order the car equipped with an L82
engine, four speed standard transmission and AM/FM radio
with tape deck. Kells said that he would try to arrange with
the manufacturer for these changes. Kells was able to make
the changes, and, when the car arrived, it was equipped as the
Sedmaks had requested.
[8] Kells informed Mrs. Sedmak that the price of the Pace
Car would be the manufacturer's retail price, approximately
$15,000.00. The dollar figure could not be quoted more
precisely because Kells was not sure what the ordered
changes would cost, nor was he sure what the “appearance

77

package”—decals, a special paint job—would cost. Kells also
told Mrs. Sedmak that, after the changes had been made, a
“contract”—a retail dealer's order form—would be mailed to
them. However, no form or written contract was mailed to
the Sedmaks by Charlie's.
[9] On January 25, 1978, the Sedmaks visited Charlie's to take
delivery on another Corvette. At that time, the Sedmaks
asked Kells whether he knew anything further about the
arrival date of the Pace Car. Kells replied he had no further
information but he would let the Sedmaks know when the car
arrived. Kells also requested that Charlie's be allowed to keep
the car in their showroom for promotional purposes until
after the Indianapolis 500 Race. The Sedmaks agreed to this
arrangement.
[10]On April 3, 1978, the Sedmaks were notified by Kells that
the Pace Car had arrived. Kells told the Sedmaks they could
not purchase the car for the manufacturer's retail price
because demand for the car had inflated its value beyond the
suggested price. Kells also told the Sedmaks they could bid
on the car. The Sedmaks did not submit a bid. They filed this
suit for specific performance.
[11]Mr. Kells' testimony about his conversations with the
Sedmaks regarding the Pace Car differed markedly from the
Sedmaks' testimony. Kells stated that he had no definite price
information on the Pace Car until a day or two prior to its
arrival at Charlie's. He denied ever discussing the purchase
price of the car with the Sedmaks. He admitted, however, that
after talking with the Sedmaks on January 9, 1978,xxii he
telephoned the zone manager and requested changes be made
to the Pace Car. He denied the changes were made pursuant
to Dr. Sedmak's order. He claimed the changes were made
because they were “more favorable to the automobile” and
were changes Dr. Sedmak “preferred.” In ordering the
changes, Kells said he was merely taking Dr. Sedmak's advice
because he was a “very knowledgeable man on the Corvette.”

78

There is no dispute, however, that when the Pace Car arrived,
it was equipped with the options requested by Dr. Sedmak.
[12]Mr. Kells also denied the receipt for $500.00 given him by
Mrs. Sedmak on January 9, 1978, was a receipt for a deposit
on the Pace Car. On direct examination, he said he “accepted
a five hundred dollar ($500) deposit from the Sedmaks to
assure them the first opportunity of purchasing the car.” On
cross-examination, he said: “We were accepting bids and with
the five hundred dollar ($500) deposit it was to give them the
first opportunity to bid on the car.” Then after
acknowledging that other bidders had not paid for the
opportunity to bid, he explained the deposit gave the
Sedmaks the “last opportunity” to make the final bid. Based
on this evidence, the trial court found the parties entered into
an oral contract for the purchase and sale of the Pace Car at
the manufacturer's suggested retail price.
[13]Charlie's first contends the Sedmaks' evidence is “so
wrought with inconsistencies and contradictions that a
finding of an oral contract for the sale of a Pace Car at the
manufacturer's suggested retail price is clearly against the
weight of the evidence.” We disagree. The trial court chose to
believe the Sedmaks' testimony over that of Mr. Kells and the
reasonableness of this belief was not vitiated by any real
contradictions in the Sedmaks' testimony. Charlie's examples
of conflict are either facially not contradictory or easily
reconcilable.
[14]Although not clearly stated in this point or explicitly
articulated in its argument, Charlie's also appears to argue
there was no contract because the parties did not agree to a
price. The trial court concluded “(t)he price was to be the
suggested retail price of the automobile at the time of
delivery.”Apparently, Charlie's argues that if this were the
agreed to price, it is legally insufficient to support a contract
because the manufacturer's suggested retail price is not a
mandatory, fixed and definite selling price but, rather, as the
term implies, it is merely a suggested price which does not

79

accurately reflect the market and the actual selling price of
automobiles. Charlie's argument is misdirected and, thus,
misses the mark.
[15]Without again detailing the facts, there was evidence to
support the trial court's conclusion that the parties agreed the
selling price would be the price suggested by the
manufacturer. Whether this price accurately reflects the
market demands on any given day is immaterial. The
manufacturer's suggested retail price is ascertainable and,
thus, if the parties choose, sufficiently definite to meet the
price requirements of an enforceable contract. Failure to
specify the selling price in dollars and cents did not render the
contract void or voidable. See, e. g., Klaber v. Lahar, 63 S.W.2d
103, 106-107 (Mo.1933); see also § 400.2-305 RSMo 1978. As
long as the parties agreed to a method by which the price was
to be determined and as long as the price could be
ascertained at the time of performance, the price requirement
for a valid and enforceable contract was satisfied. See Burger v.
City of Springfield, 323 S.W.2d 777, 783-84 (Mo.1959); see also,
Allied Disposal, Inc. v. Bob's Home Service, Inc., 595 S.W.2d 417,
419-20 (Mo.App.1980) and § 400.2-305 RSMo 1978. This
point is without merit.
[16]Charlie's next complains that if there were an oral
contract, it is unenforceable under the Statute of Frauds. The
trial court concluded the contract was removed from the
Statute of Frauds either by the written memoranda
concerning the transaction or by partial payment made by the
Sedmaks. We find the latter ground a sufficient answer to
defendant's complaint. We discuss it and do not consider or
address the former ground.
[17]Prior to our adoption of the Uniform Commercial Code,
part payment for goods was sufficient to remove the entire
contract from the Statute of Frauds. § 432.020 RSMo 1949;
Woodburn v. Cogdal, 39 Mo. 222, 228 (1866); See Coffman v.
Fleming, 301 Mo. 313, 256 S.W. 731, 732-733 (1923). This
result followed from the logical assumption that money

80

normally moves from one party to another not as a gift but
for a bargain. The basis of this rule is the probative value of
the act—part payment shows the existence of an agreement.
3 SALES & BULK TRANSFERS UNDER U.C.C., (Bender),
§ 2.04(5) at 2-96. However, “[t]his view overlooks the fact
that, although ... part payment of the price does indicate the
existence of an agreement, [it does] not reveal [the
agreement's] quantity term, a key provision without which the
court cannot reconstruct the contract fairly and provide
against fraudulent claims.”1 HAWKLAND, A TRANSACTIONAL
GUIDE TO THE UNIFORM COMMERCIAL CODE (1964),
§ 1.1202 at 28. Thus, under this rule a buyer who orally
purchased one commercial unit for $10.00 could falsely assert
he purchased 100 units and, then, by also asserting a $10.00
payment was part payment on the 100 units, he could, in
theory and in practice, convince the trier of fact that the
contract entered into was for 100 units. The Code attempts to
correct this defect by providing that part payment of an oral
contract satisfies the Statute of Frauds only “with respect to
goods for which payment has been made and accepted ....” §
400.2-201(3)(c) RSMo 1978. Under this provision, part
payment satisfies the Statute of Frauds, not for the entire
contract, but only for that quantity of goods to which part
payment can be apportioned.xxiii This change simply reflects
the rationale that part payment alone does not establish the
oral contract's quantity term.
[18]In correcting one problem, however, the change creates
another problem when, as in the instant case, payment for a
single unit sale has been less than full. Obviously, this part
payment cannot be apportioned and, thus, the question arises
how shall this subsection of the Code be applied. The few
courts that have considered this question have used opposing
logic and, thus, reached opposing answers. At least one court
reads and applies the changed provision literally and denies
the enforcement of the oral contract because payment has

81

not been received in full. Williamson v. Martz, 11 Pa. Dist. &
Co. R.2d 33, 35 (1956). The Williamson Court reasoned:
Under the code, part payment takes the case
out of the statute only to the extent for which
payment has been made. The code therefore
makes an important change by denying the
enforcement of the contract where in the case
of a single object the payment made is less
than the full amount.
Id. at 35.
[19]Charlie's argues for this view. Other courts infer that part
payment for one unit is still sufficient evidence that a contract
existed between the parties and enforce the oral contract.
Lockwood v. Smigel, 18 Cal.App.3d 800, 96 Cal.Rptr. 289
(1971); Starr v. Freeport Dodge, Inc., 54 Misc.2d 271, 282
N.Y.S.2d 58 (N.Y.Dist.1967); see also, Paloukos v. Intermountain
Chevrolet Company, 99 Idaho 740, 588 P.2d 939, 944 (1978);
Bertram Yacht Sales, Inc. v. West, 209 So.2d 677, 679
(Fla.App.1968); Thomaier v. Hoffman Chevrolet, Inc., 64 A.D.2d
492, 410 N.Y.S.2d 645, 648-649 (1978). We are persuaded by
the cogency of the logic supporting this view.
[20]Admittedly, § 400.2-201(3)(c) does validate a divisible
contract only for as much of the goods as has been paid for.
However, this subsection was drafted to provide a method
for enforcing oral contracts where there is a quantity dispute.
See Lockwood v. Smigel, supra, 18 Cal.App.3d 800, 96 Cal.Rptr.
at 291; see also, 1 HAWKLAND, supra at 28. The subsection
does not necessarily resolve the Statute of Frauds problem
where there is no quantity dispute. Neither the language of
the subsection nor its logical dictates necessarily invalidate an
oral contract for an indivisible commercial unit where part
payment has been made and accepted. If there is no dispute
as to quantity, the part payment still retains its probative value
to prove the existence of the contract.

82

[21]Moreover, where, as here, there is no quantity dispute,
part payment evidences the existence of a contract as
satisfactorily as would a written memorandum of agreement
under the liberalized criteria of the Code. The Code
establishes only three basic requirements for a written
memorandum to take an oral contract out of the Statute of
Frauds.“First, it must evidence a contract for the sale of
goods; second it must be ‘signed,’ a word which includes any
authentication which identifies the party to be charged; and
third, it must specify a quantity.” § 400.2-201 RSMo 1978,
U.C.C., Comment 1. Here, part payment evidences the
contract for the sale of goods—the car. The party to be
charged—Charlie's—is identified as the one who received
payment. The quantity is not in dispute because the Sedmaks
are claiming to have purchased one unit—the car. Thus, part
payment here evidences the existence of a contract as
satisfactorily as would a written memorandum of agreement
under the Code. Lockwood v. Smigel, 18 Cal.App.3d 800, 96
Cal.Rptr. 289, 291 (1971); see also Paloukos v. Intermountain
Chevrolet Co., 99 Idaho 740, 588 P.2d 939, 944 (1978).
[22]Finally, the Code has not changed the basic policy of the
Statute of Frauds.
The purpose of the Statute of Frauds is to
prevent the enforcement of alleged promises
that were never made; it is not, and never has
been, to justify the contractors in repudiating
promises that were in fact made.
Corbin, The Uniform Commercial Code; Should It Be Enacted? 59
YALE L.J. 821, 829 (1950). Enforcement of the oral contract
here carries out the purpose of the Statute of Frauds. Denial
of the contract's existence frustrates that purpose. The
present contract could not have contemplated less than one
car. If the part payment is believed, it must have been
intended to buy the entire car not a portion of the car. Thus,
denying the contract because part payment cannot be
apportioned encourages fraud rather than discouraging it.

83

“The Statute of Frauds would be used to cut down the
trusting buyer rather than to protect the one who, having
made his bargain, parted with a portion of the purchase price
as an earnest of his good faith.” Starr v. Freeport Dodge, Inc.,
supra, 54 Misc.2d 271, 282 N.Y.S.2d at 61.
[23]We hold, therefore, that where, as here, there is no
dispute as to quantity, part payment for a single indivisible
commercial unit validates an oral contract under
§ 400.2-201(3)(c) RSMo 1978.
[24]Finally, Charlie's contends the Sedmaks failed to show
they were entitled to specific performance of the contract.
We disagree. Although it has been stated that the
determination whether to order specific performance lies
within the discretion of the trial court, Landau v. St. Louis
Public Service Co., 273 S.W.2d 255, 259 (Mo.1954), this
discretion is, in fact, quite narrow. When the relevant
equitable principles have been met and the contract is fair and
plain, “‘specific performance goes as a matter of right.’” Miller
v. Coffeen, 280 S.W.2d 100, 102 (Mo.1955). Here, the trial
court ordered specific performance because it concluded the
Sedmaks “have no adequate remedy at law for the reason that
they cannot go upon the open market and purchase an
automobile of this kind with the same mileage, condition,
ownership and appearance as the automobile involved in this
case, except, if at all, with considerable expense, trouble, loss,
great delay and inconvenience.” Contrary to defendant's
complaint, this is a correct expression of the relevant law and
it is supported by the evidence.
[25]Under the Code, the court may decree specific
performance as a buyer's remedy for breach of contract to sell
goods “where the goods are unique or in other proper
circumstances.” § 400.2-716(1) RSMo 1978. The general term
“in other proper circumstances” expresses the drafters' intent
to “further a more liberal attitude than some courts have
shown in connection with the specific performance of
contracts of sale.” § 400.2-716, U.C.C., Comment 1. This

84

Comment was not directed to the courts of this state, for
long before the Code, we, in Missouri, took a practical
approach in determining whether specific performance would
lie for the breach of contract for the sale of goods and did
not limit this relief only to the sale of “unique” goods. Boeving
v. Vandover, 240 Mo.App. 117, 218 S.W.2d 175 (1945). In
Boeving, plaintiff contracted to buy a car from defendant.
When the car arrived, defendant refused to sell. The car was
not unique in the traditional legal sense but, at that time, all
cars were difficult to obtain because of war-time shortages.
The court held specific performance was the proper remedy
for plaintiff because a new car “could not be obtained
elsewhere except at considerable expense, trouble or loss,
which cannot be estimated in advance and under such
circumstances (plaintiff) did not have an adequate remedy at
law.” Id. at 177-178. Thus, Boeving, presaged the broad and
liberalized language of § 400.2-716(1) and exemplifies one of
the “other proper circumstances” contemplated by this
subsection
for
ordering
specific
performance.
§ 400.2-716, Missouri Code Comment 1. The present facts
track those in Boeving.
[26]The Pace Car, like the car in Boeving, was not unique in the
traditional legal sense. It was not an heirloom or, arguably,
not one of a kind. However, its “mileage, condition,
ownership and appearance” did make it difficult, if not
impossible, to obtain its replication without considerable
expense, delay and inconvenience. Admittedly, 6,000 Pace
Cars were produced by Chevrolet. However, as the record
reflects, this is limited production. In addition, only one of
these cars was available to each dealer, and only a limited
number of these were equipped with the specific options
ordered by plaintiffs. Charlie's had not received a car like the
Pace Car in the previous two years. The sticker price for the
car was $14,284.21. Yet Charlie's received offers from
individuals in Hawaii and Florida to buy the Pace Car for
$24,000.00 and $28,000.00 respectively. As sensibly inferred

85

by the trial court, the location and size of these offers
demonstrated this limited edition was in short supply and
great demand. We agree, with the trial court. This case was a
“proper circumstance” for ordering specific performance.
Judgment affirmed.
2.2.1 The UCC and Restatement Provisions on Specific
Performance
Both the Uniform Commercial Code and the Restatement (Second)
of Contracts include provisions governing the specific performance
remedy. The Restatement has this to say:
§ 357. Availability of Specific Performance and
Injunction
(1) Subject to the rules stated in §§ 359-69, specific
performance of a contract duty will be granted in the
discretion of the court against a party who has
committed or is threatening to commit a breach of
the duty.
(2) Subject to the rules stated in §§ 359-69, an
injunction against breach of a contract duty will be
granted in the discretion of the court against a party
who has committed or is threatening to commit a
breach of the duty if
(a) the duty is one of forbearance, or
(b) the duty is one to act and specific
performance would be denied only for
reasons that are inapplicable to an injunction.
§ 359. Effect of Adequacy of Damages
(1) Specific performance or an injunction will not be
ordered if damages would be adequate to protect the
expectation interest of the injured party.

86

(2) The adequacy of the damage remedy for failure to
render one part of the performance due does not
preclude specific performance or injunction as to the
contract as a whole.
(3) Specific performance or an injunction will not be
refused merely because there is a remedy for breach
other than damages, but such a remedy may be
considered in exercising discretion under the rule
stated in § 357.
§ 360. Factors Affecting Adequacy of Damages
In determining whether the remedy in damages would
be adequate, the following circumstances are
significant:
(a) the difficulty of proving damages with
reasonable certainty,
(b) the difficulty of procuring a suitable
substitute performance by means of money
awarded as damages, and
(c) the likelihood that an award of damages
could not be collected.
We have already seen the relevant UCC provisions in connection
with our study of Klein v. Pepsico, but the section is reprinted here for
convenient reference and to allow for comparison to the
Restatement’s discussion of specific performance:
§ 2-716 Buyer’s Right to Specific Performance or
Replevin.
(1) Specific performance may be decreed where the
goods are unique or in other proper circumstances.
(2) The decree for specific performance may include
such terms and conditions as to payment of the price,
damages, or other relief as the court may deem just.

87

(3) The buyer has a right of replevin for goods
identified to the contract if after reasonable effort he
is unable to effect cover for such goods or the
circumstances reasonably indicate that such effort will
be unavailing or if the goods have been shipped under
reservation and satisfaction of the security interest in
them has been made or tendered. In the case of
goods bought for personal, family, or household
purposes, the buyer’s right of replevin vests upon
acquisition of a special property, even if the seller had
not then repudiated or failed to deliver.
Official Comment
Purposes of Changes: To make it clear that:
1. The present section continues in general prior
policy as to specific performance and injunction
against breach. However, without intending to impair
in any way the exercise of the court's sound discretion
in the matter, this Article seeks to further a more
liberal attitude than some courts have shown in
connection with the specific performance of contracts
of sale.
2. In view of this Article's emphasis on the
commercial feasibility of replacement, a new concept
of what are "unique" goods is introduced under this
section. Specific performance is no longer limited to
goods which are already specific or ascertained at the
time of contracting. The test of uniqueness under this
section must be made in terms of the total situation
which characterizes the contract. Output and
requirements contracts involving a particular or
peculiarly available source or market present today the
typical commercial specific performance situation, as
contrasted with contracts for the sale of heirlooms or
priceless works of art which were usually involved in
the older cases. However, uniqueness is not the sole
basis of the remedy under this section for the relief

88

may also be granted "in other proper circumstances"
and inability to cover is strong evidence of "other
proper circumstances".
2.2.2 The Meaning of “Other Proper Circumstances”
Recall that the court in Klein v. Pepsico refused to order specific
performance because Klein could have obtained cover in the market
for corporate jets. A contrasting case is King Aircraft Sales v. Lane, 846
P.2d 550 (Wash. App. 1993), in which the court found that specific
performance was an appropriate remedy for the breach of a contract
to sell collectible aircraft. As the court explained:
[T]he planes were fairly characterized as “one
of a kind” or “possibly the best” in the United
States; however, it was not proved that the
planes were “unique” because there were
others of the same make and model available.
However, the planes were so rare in terms of
their exceptional condition that King had no
prospect to cover its anticipated resales by
purchasing alternative planes, because there
was no possibility of finding similar or better
planes.
Id. at 553.
2.2.3 Monetary Specific Performance
What happens if a court determines that specific performance is an
appropriate remedy but the breaching seller has already sold the
goods to someone else? Ordinarily, no grounds exist for recovering
the goods from the innocent third-party purchaser, and it is therefore
impossible to procure the goods themselves. An award of “monetary
specific performance” solves this problem by ordering the seller to
pay the original buyer the proceeds of the third-party sale.
Because monetary specific performance may give the buyer an
amount far greater than any plausible estimate of the market-contract
price differential, courts are often reluctant to exercise this power. In
Bander v. Grossman, 161 Misc. 2d 119, 611 N.Y.S.2d 985 (1994), for
example, a dealer in collectible cars failed to deliver a rare Aston

89

Martin because he was unable to clear the title to the vehicle. Prices
of collectible automobiles are remarkably volatile, and the price of
this Aston Martin fluctuated wildly during the period from contract
formation to final judgment.
Time
Price
Contract Price (Summer 1987)
$40,000
Time of Breach (December
$60,000
1987)
Sale to Third Party (April 1989?) $225,000
Peak Price in (July 1989)
$335,000
Time of Trial (1993?)
$80,000
The plaintiff-buyer sought to recover the $225,000 proceeds that
seller received from selling the Aston Martin to a third party. The
trial court refused and instead awarded $20,000 in damages,
representing the market-contract price differential on the date of
breach in December 1987. It appears that similar Aston Martins were
quite rare, but the court concluded that had the buyer sought
substitute performance in December 1987 a comparable car would
have been available for purchase at $60,000. The appellate court
affirmed and explained why the long delay between breach and trial
militated strongly against an award of monetary specific performance.
With the passage of time, specific
performance becomes disfavored. For
example, because goods are subject to a rapid
change in condition, or the cost of
maintenance of the goods is important, time
may be found to have been of the essence,
and even a month’s delay may defeat specific
performance….
Turning to the facts of the instant case, the
plaintiff did not sue in December of 1987,
when it is likely a request for specific
performance would have been granted. At
that point, the defendant had disclaimed the
contract and plaintiff was aware of his rights.
The plaintiff was not protected by a continued
firm assurance that defendant definitely would

90

perfect the car’s title…. The court does not
accept plaintiff’s protest that he believed the
commercial relationship was intact; the parties
had already had a heated discussion and were
communicating through attorneys. A more
likely explanation of plaintiff’s inaction is that
he proceeded to complete the purchase in
April of 1988 of a Ferrari Testarossa for
$128,000 and a Lamborghini for $40,000 in
1989.
Id. at 990.
2.2.4 American Brands v. Playgirl
In American Brands, Inc. v. Playgirl, Inc., 498 F.2d 947 (2d Cir. 1974), the
Second Circuit confronted a conflict about cigarette advertising on
the back cover of Playgirl magazine. Since the first publication of the
magazine, American Brands had contracted with Playgirl to run their
ads on the back cover of every issue. Citing a desire to diversify their
advertising base, Playgirl repudiated the contract and refused to
continue the cigarette ads. American Brands asserted that “back
cover advertising is not fungible, and that Playgirl alone and uniquely
provides an advertising audience composed of young, malleable, and
affluent females.” The appellate court was unimpressed with the
evidence American Brands produced concerning the uniqueness of
the Playgirl readership and refused to award specific performance.
A contrasting case from Illinois granted an injunction in favor of PC
Brand and distinguished American Brands v. Playgirl in the following
terms:
American Brands is clearly distinguishable from
this case. PC Brand is a much smaller
company than American Brands, Inc., a
tobacco company, and its target market is
more limited. PC Brand is a mail order
computer company, whose only clients come
from its magazine advertisements, which
include mail and telephone order forms. In
contrast, American Brands, Inc.’s advertising
targets are much more diverse. Moreover, the

91

tobacco company was not structured around
an advertising and discount scheme as was PC
Brand, and it would not have suffered
irreparable injury nor been put out of business
due to the absence of one advertising vehicle.
Davis v. Ziff Communications Co., 553 N.E.2d 404, 434 (Ill. 1989).
2.2.5 Alan Schwartz’s Case for Specific Performance
Professor Alan Schwartz has argued that specific performance should
be the remedial rule rather than the exception. In the excerpt that
follows, he summarizes the main lines of argument:
Specific performance is the most accurate
method of achieving the compensation goal
of contract remedies because it gives the
promisee the precise performance that he
purchased. The natural question, then, is why
specific performance is not routinely available.
Three explanations of the law's restrictions on
specific performance are possible. First, the
law's commitment to the compensation goal
may be less than complete; restricting specific
performance may reflect an inarticulate
reluctance to pursue the compensation goal
fully. Second, damages may generally be fully
compensatory. In that event, expanding the
availability of specific performance would
create opportunities for promisees to exploit
promisors by threatening to compel, or
actually compelling, performance, without
furthering the compensation goal. The third
explanation is that concerns of efficiency or
liberty may justify restricting specific
performance, despite its greater accuracy;
specific performance might generate higher
transaction costs than the damage remedy, or
interfere more with the liberty interests of
promisors. The first justification is beyond the
scope of the analysis here. The second and
third explanations will be examined in detail.

92

With respect to the second justification,
current
doctrine
authorizes
specific
performance when courts cannot calculate
compensatory damages with even a rough
degree of accuracy. If the class of cases in
which there are difficulties in computing
damages corresponds closely to the class of
cases in which specific performance is now
granted, expanding the availability of specific
performance is obviously unnecessary.
Further, such an expansion would create
opportunities for promisees to exploit
promisors. The class of cases in which
damage awards fail to compensate promisees
adequately is, however, broader than the class
of cases in which specific performance is now
granted. Thus the compensation goal supports
removing rather than retaining present
restrictions on the availability of specific
performance.
It is useful to begin by examining the
paradigm case for granting specific
performance under current law, the case of
unique goods. When a promisor breaches and
the promisee can make a transaction that
substitutes for the performance the promisor
failed to render, the promisee will be fully
compensated if he receives the additional
amount necessary to purchase the substitute
plus the costs of making a second transaction.
In some cases, however, such as those
involving works of art, courts cannot identify
which transactions the promisee would regard
as substitutes because that information often
is in the exclusive possession of the promisee.
Moreover, it is difficult for a court to assess
the accuracy of a promisee's claim. For
example, if the promisor breaches a contract
to sell a rare emerald, the promisee may claim
that only the Hope Diamond would give him

93

equal satisfaction, and thus may sue for the
price difference between the emerald and the
diamond. It would be difficult for a court to
know whether this claim is true. If the court
seeks to award money damages, it has three
choices: granting the price differential, which
may overcompensate the promisee; granting
the dollar value of the promisee's foregone
satisfaction as estimated by the court, which
may overcompensate or undercompensate; or
granting restitution of any sums paid, which
undercompensates the promisee. The
promisee is fully compensated without risk of
overcompensation or undercompensation if
the remedy of specific performance is
available to him and its use encouraged by the
doctrine that damages must be foreseeable
and certain.
If specific performance is the appropriate
remedy in such cases, there are three reasons
why it should be routinely available. The first
reason is that in many cases damages actually
are undercompensatory. Although promisees
are entitled to incidental damages, such
damages are difficult to monetize. They
consist primarily of the costs of finding and
making a second deal, which generally involve
the expenditure of time rather than cash;
attaching a dollar value to such opportunity
costs is quite difficult. Breach can also cause
frustration and anger, especially in a consumer
context, but these costs also are not
recoverable.
Substitution damages, the court's estimate of
the amount the promisee needs to purchase
an adequate substitute, also may be inaccurate
in many cases less dramatic than the emerald
hypothetical discussed above. This is largely
because of product differentiation and early

94

obsolescence. As product differentiation
becomes more common, the supply of
products that will substitute precisely for the
promisor's performance is reduced. For
example, even during the period when there is
an abundant supply of new Datsuns for sale,
two-door, two-tone Datsuns with mag wheels,
stereo, and air conditioning may be scarce in
some local markets. Moreover, early
obsolescence gives the promisee a short time
in which to make a substitute purchase. If the
promisor breaches late in a model year, for
example, it may be difficult for the promisee
to buy the exact model he wanted. For these
reasons, a damage award meant to enable a
promisee to purchase “another car” could be
undercompensatory.
In addition, problems of prediction often
make it difficult to put a promisee in the
position where he would have been had his
promisor performed. If a breach by a
contractor would significantly delay or
prevent completion of a construction project
and the project differs in important respects
from other projects—for example, a
department store in a different location than
previous stores—courts may be reluctant to
award “speculative” lost profits attributable to
the breach.
Second, promisees have economic incentives
to sue for damages when damages are likely to
be fully compensatory. A breaching promisor
is reluctant to perform and may be hostile.
This makes specific performance an
unattractive remedy in cases in which the
promisor's performance is complex, because
the promisor is more likely to render a
defective performance when that performance
is coerced, and the defectiveness of complex

95

performances is sometimes difficult to
establish in court. Further, when the
promisor's performance must be rendered
over time, as in construction or requirements
contracts, it is costly for the promisee to
monitor a reluctant promisor's conduct. If the
damage remedy is compensatory, the
promisee would prefer it to incurring these
monitoring costs. Finally, given the time
necessary to resolve lawsuits, promisees
would commonly prefer to make substitute
transactions promptly and sue later for
damages rather than hold their affairs in
suspension while awaiting equitable relief. The
very fact that a promisee requests specific
performance thus implies that damages are an
inadequate remedy.
The third reason why courts should permit
promisees to elect routinely the remedy of
specific performance is that promisees
possess better information than courts as to
both the adequacy of damages and the
difficulties
of
coercing
performance.
Promisees know better than courts whether
the damages a court is likely to award would
be adequate because promisees are more
familiar with the costs that breach imposes on
them. In addition, promisees generally know
more about their promisors than do courts;
thus they are in a better position to predict
whether specific performance decrees would
induce their promisors to render satisfactory
performances.
In sum, restrictions on the availability of
specific performance cannot be justified on
the basis that damage awards are usually
compensatory. On the contrary, the
compensation goal implies that specific
performance should be routinely available.

96

This is because damage awards actually are
undercompensatory in more cases than is
commonly supposed; the fact of a specific
performance request is itself good evidence
that damages would be inadequate; and courts
should delegate to promisees the decision of
which remedy best satisfies the compensation
goal. Further, expanding the availability of
specific performance would not result in
greater exploitation of promisors. Promisees
would seldom abuse the power to determine
when specific performance should be awarded
because of the strong incentives that
promisees face to seek damages when these
would be even approximately compensatory.
Alan Schwartz, The Case for Specific Performance, 89 YALE L.J. 271, 77478 (1979).
2.2.6 The Goetz & Scott Approach to Breach and
Mitigation
A competing view of the same problem begins instead with the
potentially valuable role of mitigation. In the following passage,
Charles Goetz and Robert Scott argue that a seller decides to breach
when the buyer can more cheaply obtain substitute performance.
There may be circumstances ... in which the
obligee can more advantageously make all or
part of the adjustment. For example, Buyer
may be able to install adjustable windows, use
temporary air conditioning units, or even
delay occupancy until the strike is settled.
Seller would be foolish under such
circumstances to adjust autonomously; that
would not be the cheapest way to satisfy his
performance obligation. Seller would instead
prefer that Buyer readjust, even though Seller
will have to bear the resulting expense. One
can characterize an obligor's decision to
breach, therefore, as an election to surrender
irrevocably his option to perform—a request

97

that the obligee bear all future adjustment
costs,
with
damages
provided
as
reimbursement. Breach is the obligor's signal
that: "My assessment of our relative capacities
suggests that you enjoy the comparative
advantage on all prospective adjustments.
Therefore, please undertake all costminimizing adjustments and send me the bill."
In essence, breach involves a final
commitment to quasi-performance (breach
with damages) as the most efficient means of
satisfying the original contractual obligation.
This approach rests on the general principle
that we should design legal rules to reduce the
parties’ joint costs of contracting. Efficient
damage rules must encourage both parties to
participate in reducing the costs of breach.
When the obligor announces her decision to
breach, it becomes a “cry for help” intended
to enlists the aid of the obligee in obtaining
substitute performance as cheaply as possible.
The conventional expectation damage
measure joins with the avoidability doctrine to
give the obligor an option to breach and pay
the obligee’s cost of cover rather than
continuing with performance regardless of its
cost. An award of specific performance, in
contrast, gives the obligee an unconditional
right to receive the promised performance
from the obligor. If the remedy of specific
performance were routinely available, obligees
would have far fewer incentives to cooperate.
Charles J. Goetz and Robert E. Scott, The Mitigation Principle:
Toward a General Theory of Contractual Obligation, 69 VA. L. REV.
967, 979-80 (1983).
2.2.7 Discussion of Specific Performance
Does the UCC follow the traditional common law approach to
awarding specific performance?

98

What does Sedmak teach us about the meaning of “other proper
circumstances”?
Is King Aircraft consistent with this understanding of the doctrine?
Can you reconcile Sedmak and King Aircraft with Klein v. Pepsico?
In Bander v. Grossman, the court could have awarded damages
measured as of the time of breach, the time of suit, the time of cover,
or the time of final judgment. Which approach is best, and why?
What do you suppose explains why case law and statutes express a
strong preference for damages rather than the remedy of specific
performance?
Thinking more broadly about the policy justifications for awarding
specific performance, what advantages does this remedy have over
damages? What ideas does the excerpt by Alan Schwartz add to the
conventional case for specific performance?
Consider the concluding sentence of the Schwartz excerpt:
Promisees would seldom abuse the power to
determine [whether] specific performance
should be awarded because of the strong
incentives promisees face to seek damages
when these would be even approximately
compensatory.
Can you think of any other (less benign) reason to seek specific
performance?
3 Limitations on Damages
In this section, we consider more closely the main doctrinal
limitations on monetary damages—foreseeability, certainty and
mitigation. Our discussion of the hypo based on Globe Refining
introduced the idea that courts refuse to compensate a promisee for
unforeseeable losses. As we will soon see, the venerable English case
of Hadley v. Baxendale defines the basic contours of a rule that
promisees may recover only for those losses that were reasonably
foreseeable at the time of contracting. Recall also that in Freund v.
Washington Square Press, the certainty limitation prevented Freund
from recovering any loss of royalties due to the failure to publish his

99

book on modern drama. We consider here the related problem of
recovering lost profits from a new business and see in Drews Company
v. Ledwith-Wolfe Associates how the doctrinal requirement of reasonable
certainty may cause significant under-compensation. Finally, recall
that in the Globe Refining hypo, a doctrine of avoidable consequences
precluded recovery for damages that the promisee could have taken
cost-justified steps to mitigate. See Restatement § 350; UCC § 2-715.
In Rockingham County v. Luten Bridge Co., we will see how the
repudiation of a contract may present the promisee with surprisingly
difficult decisions about mitigation and significant potential risks.
Finally, Parker v. Twentieth Century Fox shows us how mitigation
doctrine applies to one (very lucrative) employment contract and
poses the challenging question of whether a promisee should have to
accept an offer of substitute performance from the breaching party.
3.1 Principal Case – Hadley v. Baxendale
The foreseeability doctrine is most often associated with the
following famous 19th Century English case.
Hadley v. Baxendale
Court of Exchequer
9 Exch. 341, 156 Eng. Rep. 145 (1854)
[1] [Reporter’s Headnote:] At the trial before Crompton, J.,
at the last Gloucester Assizes, it appeared that the plaintiffs
carried on an extensive business as millers at Gloucester; and
that, on the 11th of May, their mill was stopped by a breakage
of the crank shaft by which the mill was worked. The steamengine was manufactured by Messrs. Joyce & Co., the
engineers, at Greenwich, and it became necessary to send the
shaft as a pattern for a new one to Greenwich. The fracture
was discovered on the 12th, and on the 13th the plaintiffs sent
one of their servants to the office of the defendants, who are
the well-known carriers trading under the name of Pickford
& Co., for the purpose of having the shaft carried to
Greenwich. The plaintiffs' servant told the clerk that the mill
was stopped, and that the shaft must be sent immediately;
and in answer to the inquiry when the shaft would be taken,

100

the answer was, that if it was sent up by twelve o'clock any
day, it would be delivered at Greenwich on the following day.
On the following day the shaft was taken by the defendants,
before noon, for the purpose of being conveyed to
Greenwich, and the sum of 2£ 4s. was paid for its carriage for
the whole distance; at the same time the defendants' clerk was
told that a special entry, if required, should be made to hasten
its delivery. The delivery of the shaft at Greenwich was
delayed by some neglect; and the consequence was, that the
plaintiffs did not receive the new shaft for several days after
they would otherwise have done, and the working of their
mill was thereby delayed, and they thereby lost the profits
they would otherwise have received.
[2] On the part of the defendants, it was objected that these
damages were too remote, and that the defendants were not
liable with respect to them. The learned Judge left the case
generally to the jury, who found a verdict with 25£ damages
beyond the amount paid into Court.
[3] Whateley, in last Michaelmas Term, obtained a rule nisi
for a new trial, on the ground of misdirection.
ALDERSON, B.
[4] We think that there ought to be a new trial in this case;
but, in so doing, we deem it to be expedient and necessary to
state explicitly the rule which the Judge, at the next trial,
ought, in our opinion, to direct the jury to be governed by
when they estimate the damages.
[5] Indeed, it is of the last importance that we should do this;
for, if the jury are left without any definite rule to guide them,
it will, in such cases as these, manifestly lead to the greatest
injustice. The Courts have done this on several occasions; and
in Blake v. Midland Railway Company (18 Q. B. 93), the Court
granted a new trial on this very ground, that the rule had not
been definitely laid down to the jury by the learned Judge at
Nisi Prius.

101

[6] "There are certain establishing rules", this Court says, in
Alder v. Keighley (15 M. & W. 117), "according to which the
jury ought to find". And the Court, in that case, adds: "and
here there is a clear rule, that the amount which would have
been received if the contract had been kept, is the measure of
damages if the contract is broken."
[7] Now we think the proper rule in such a case as the
present is this:-- Where two parties have made a contract
which one of them has broken, the damages which the other
party ought to receive in respect of such breach of contract
should be such as may fairly and reasonably be considered
either arising naturally, i.e., according to the usual course of
things, from such breach of contract itself, or such as may
reasonably be supposed to have been in the contemplation of
both parties, at the time they made the contract, as the
probable result of the breach of it. Now, if the special
circumstances under which the contract was actually made
were communicated by the plaintiffs to the defendants, and
thus known to both parties, the damages resulting from the
breach of such a contract, which they would reasonably
contemplate, would be the amount of injury which would
ordinarily follow from a breach of contract under these
special circumstances so known and communicated. But, on
the other hand, if these special circumstances were wholly
unknown to the party breaking the contract, he, at the most,
could only be supposed to have had in his contemplation the
amount of injury which would arise generally, and in the great
multitude of cases not affected by any special circumstances,
from such a breach of contract. For, had the special
circumstances been known, the parties might have specially
provided for the breach of contract by special terms as to the
damages in that case; and of this advantage it would be very
unjust to deprive them. Now the above principles are those
by which we think the jury ought to be guided in estimating
the damages arising out of any breach of contract. It is said,
that other cases such as breaches of contract in the

102

nonpayment of money, or in the not making a good title of
land, are to be treated as exceptions from this, and as
governed by a conventional rule. But as, in such cases, both
parties must be supposed to be cognizant of that well-known
rule, these cases may, we think, be more properly classed
under the rule above enunciated as to cases under known
special circumstances, because there both parties may
reasonably be presumed to contemplate the estimation of the
amount of damages according to the conventional rule. Now,
in the present case, if we are to apply the principles above laid
down, we find that the only circumstances here
communicated by the plaintiffs to the defendants at the time
of the contract was made, were, that the article to be carried
was the broken shaft of a mill, and that the plaintiffs were the
millers of the mill.
[8] But how do these circumstances shew reasonably that the
profits of the mill must be stopped by an unreasonable delay
in the delivery of the broken shaft by the carrier to the third
person? Suppose the plaintiffs had another shaft in their
possession put up or putting up at the time, and that they
only wished to send back the broken shaft to the engineer
who made it; it is clear that this would be quite consistent
with the above circumstances, and yet the unreasonable delay
in the delivery would have no effect upon the intermediate
profits of the mill. Or, again, suppose that, at the time of the
delivery to the carrier, the machinery of the mill had been in
other respects defective, then, also, the same results would
follow. Here it is true that the shaft was actually sent back to
serve as a model for the new one, and that the want of a new
one was the only cause of the stoppage of the mill, and that
the loss of profits really arose from not sending down the
new shaft in proper time, and that this arose from the delay in
delivering the broken one to serve as a model. But it is
obvious that, in the great multitude of cases of millers
sending off broken shafts to third persons by a carrier under
ordinary circumstances, such consequences would not, in all

103

probability, have occurred; and these special circumstances
were here never communicated by the plaintiffs to the
defendants. It follows therefore, that the loss of profits here
cannot reasonably be considered such a consequence of the
breach of contract as could have been fairly and reasonably
contemplated by both the parties when they made this
contract. For such loss would neither have flowed naturally
from the breach of this contract in the great multitude of
such cases occurring under ordinary circumstances, nor were
the special circumstances, which, perhaps, would have made
it a reasonable and natural consequence of such breach of
contract, communicated to or known by the defendants. The
Judge ought, therefore, to have told the jury that upon the
facts then before them they ought not to take the loss of
profits into consideration at all in estimating the damages.
There must therefore be a new trial in this case.
Rule absolute.
3.1.1 The Facts of Hadley v. Baxendale
There is an apparent discrepancy between the account of the facts
contained in the Reporter’s Headnote and the factual basis for Baron
Alderson’s analysis of the case. A subsequent English case attempted
to clear up the confusion in the following way:
In considering the meaning and application of
these rules it is essential to bear clearly in
mind the facts on which Hadley v. Baxendale
proceeded. The headnote is definitely
misleading insofar as it says that the
defendant’s clerk, who attended at the office,
was told that the mill was stopped and that
the shaft must be delivered immediately. The
same allegation figures in the statement of
facts which are said on page 344 to have
“appeared” at the trial before Crompton, J. If
the Court of Exchequer had accepted these
facts as established, the court must, one
would suppose, have decided the case the
other way round…. But it is reasonably plain

104

from Alderson B.’s judgment that the court
rejected this evidence, for on page 355 he
says: “We find that the only circumstances
here communicated by the plaintiffs to the
defendants at the time when the contract was
made were that the article to be carried was
the broken shaft of a mill and that the
plaintiffs were the millers of the mill.”
Victoria Laundry (Windsor) Ltd. v. Newman Indus. Ltd., 2 K.B. 528,
537 (1940).
3.1.2 The Contemporary Applicability of Hadley
Professor Richard Danzig has argued that Hadley’s approach to
foreseeability no longer suits the realities of contemporary
contracting behavior.
[I]n Hadley v. Baxendale the court spoke as
though entrepreneurs were universally flexible
enough and enterprises were small enough for
individuals to be able to serve “notice” over
the counter of specialized needs calling for
unusual arrangements. But in masstransaction situations a seller cannot plausibly
engage in an individualized “contemplation”
of the consequences of breach and a
subsequent tailoring of a transaction. In the
course of his conversion of a family business
into a modern industrial enterprise, Baxendale
[the company’s managing director] made
Pickfords itself into an operation where the
contemplation branch of the rule in Hadley v.
Baxendale was no longer viable. Even in the
1820’s the Pickfords’ operations were “highly
complex”…. A century later most enterprises
fragment and standardize operations…. This
development—and the law’s recognition of
it—makes it self-evidently impossible to serve
legally cognizable notice on, for example, an
airline that a scheduled flight is of special
importance or on the telephone company that

105

uninterrupted service is particularly vital at a
particular point in a firm’s business cycle….
The inadequacies of the rule are masked by
still more fundamental phenomena which
render the case of very limited relevance to
the present economy. At least in masstransaction situations, the modern enterprise
manager is not concerned with his
corporation’s liability as it arises from a
particular transaction, but rather with liability
when averaged over the full run of
transactions of a given type. In the massproduction situation the run of these
transactions will average his consequentialdamages pay-out in a way far more predictable
than a jury’s guesses about the pay-out. In
other words, for this type of entrepreneur—a
type already emerging at the time of Hadley v.
Baxendale, and far more prevalent today—
there is no need for the law to provide
protection from the aberrational customer; his
own market and self-insurance capacities are
great enough for the job.
Richard Danzig, Hadley v. Baxendale: A Study in the Industrialization of
the Law, 4 J. LEGAL STUD. 249, 279-83 (1975).
3.1.3 Discussion of Hadley v. Baxendale
The court says that “it is obvious that in the great multitude of cases
of millers sending off broken shafts to third persons” the mill would
not ordinarily be stopped. Is this true?
Suppose that you go to the local United Parcel Service office to ship
a box of diamonds. What is the effect of the Hadley rule on parties
like you who have a special susceptibility to consequential damages?
How will you likely change your behavior in response to the
foreseeability limitation on damages? How is UPS likely to respond?
Suppose now that you moved to a jurisdiction in which an antiHadley default rule of unlimited consequential damages prevailed.

106

How are carriers like Pickford & Co. or UPS likely to adapt to this
new default rule?
Danzig asserts that the increasingly complex nature of modern
enterprises makes it “self-evidently impossible to serve legally
cognizable notice on” an airline that a scheduled flight is of special
importance or a phone company that uninterrupted service is
particularly vital. Can you think of any response to this critique of the
Hadley rule?
In another portion of the same article, Danzig proposed that courts
should evaluate the foreseeability of consequential damages at the
time of breach rather than at the time of contracting. What would be
the probable effect of such a change?
3.2 Introduction to the Certainty Limitation
Courts routinely require plaintiffs to prove any loss from a breach of
contract with reasonable certainty. The Restatement (Second) of
Contracts expresses this requirement in the following terms:
§ 352. Uncertainty as a Limitation on Damages
Damages are not recoverable for loss beyond an
amount that the evidence permits to be established
with reasonable certainty.
Comment:
a. Requirement of certainty. A party cannot recover
damages for breach of a contract for loss beyond the
amount that the evidence permits to be established
with reasonable certainty. Courts have traditionally
required greater certainty in the proof of damages for
breach of a contract than in the proof of damages for
a tort. The requirement does not mean, however, that
the injured party is barred from recovery unless he
establishes the total amount of his loss. It merely
excludes those elements of loss that cannot be proved
with reasonable certainty. The main impact of the
requirement of certainty comes in connection with

107

recovery for lost profits. Although the requirement of
certainty is distinct from that of foreseeability (§ 351),
its impact is similar in this respect. Although the
requirement applies to damages based on the reliance
as well as the expectation interest, there is usually little
difficulty in proving the amount that the injured party
has actually spent in reliance on the contract, even if it
is impossible to prove the amount of profit that he
would have made. In such a case, he can recover his
loss based on his reliance interest instead of on his
expectation interest.
Doubts are generally resolved against the party in
breach. A party who has, by his breach, forced the
injured party to seek compensation in damages should
not be allowed to profit from his breach where it is
established that a significant loss has occurred. A
court may take into account all the circumstances of
the breach, including willfulness, in deciding whether
to require a lesser degree of certainty, giving greater
discretion to the trier of the facts. Damages need not
be calculable with mathematical accuracy and are
often at best approximate. See Comment 1 to
Uniform Commercial Code § 1-106. This is especially
true for items such as loss of good will as to which
great precision cannot be expected. Furthermore,
increasing receptiveness on the part of courts to
proof by sophisticated economic and financial data
and by expert opinion has made it easier to meet the
requirement of certainty.
b. Proof of profits. The difficulty of proving lost profits
varies greatly with the nature of the transaction. If, for
example, it is the seller who claims lost profit on the
ground that the buyer's breach has caused him to lose
a sale, proof of lost profit will ordinarily not be
difficult. If, however, it is the buyer who claims lost
profit on the ground that the seller's breach has
caused him loss in other transactions, the task of

108

proof is harder. Furthermore, if the transaction is
more complex and extends into the future, as where
the seller agrees to furnish all of the buyer's
requirements over a period of years, proof of the loss
of profits caused by the seller's breach is more
difficult. If the breach prevents the injured party from
carrying on a well-established business, the resulting
loss of profits can often be proved with sufficient
certainty. Evidence of past performance will form the
basis for a reasonable prediction as to the future..
However, if the business is a new one or if it is a
speculative one that is subject to great fluctuations in
volume, costs or prices, proof will be more difficult.
Nevertheless, damages may be established with
reasonable certainty with the aid of expert testimony,
economic and financial data, market surveys and
analyses, business records of similar enterprises, and
the like. Under a contract of exclusive agency for the
sale of goods on commission, the agent can often
prove with sufficient certainty the profits that he
would have made had he not been discharged. Proof
of the sales made by the agent in the agreed territory
before the breach, or of the sales made there by the
principal after the breach, may permit a reasonably
accurate estimate of the agent's loss of commissions.
However, if the agency is not an exclusive one, so
that the agent's ability to withstand competition is in
question, such a showing will be more difficult,
although the agent's past record may give a sufficient
basis for judging this.

109

3.3 Principal Case – Drews Company v. Ledwith-Wolfe
Associates
Drews Company, Inc. v. Ledwith-Wolfe Associates, Inc.
Supreme Court of South Carolina
371 S.E.2d 532 (1988)
HARWELL, JUSTICE:
[1] This case involves the breach of a construction contract.
We affirm the trial court's refusal to grant a new trial, but
reverse the jury's award of lost profits.
FACTS
[2] The Drews Company, Inc. (“Contractor”) contracted to
renovate a building owned by Ledwith-Wolfe Associates, Inc.
(“Owner”). Owner intended to convert the building into a
restaurant. From its inception, the project was plagued by
construction delays, work change orders, and general
disagreement over the quality of work performed. Contractor
eventually pulled its workers off the project. Contractor later
filed, then sued to foreclose, a mechanic's lien for labor and
materials used in renovating the building. Owner
counterclaimed, alleging Contractor breached the contract
and forced Owner to rework part of the job. Owner also
claimed that Contractor's delays in performance caused
Owner to lose profits from the restaurant.
[3] The jury returned an $18,000 verdict for Contractor on its
complaint. The jury awarded Owner $22,895 on its
counterclaim for re-doing and completing the work and
$14,000 in lost profits caused by Contractor's delays. The trial
judge denied Contractor's new trial motion and awarded
Owner attorney's fees and costs pursuant to S.C. Code Ann. §
29-5-10 (Supp.1987) (mechanics' liens).
A.
[4] Contractor first argues that the trial court erred in
admitting evidence of Owner's “delay damages” because the

110

contract contained no completion date or statement that
“time was of the essence.” We disagree.
[5] A contractor may be liable for delay damages regardless
of whether time was of the essence of the contract. 17A C.J.S.
CONTRACTS § 502(4)(a) (1963). Where a contract sets no date
for performance, time is not of the essence of the contract
and it must be performed within a reasonable time. General
Sprinkler Corp. v. Loris Industrial Developers, Inc., 271 F.Supp.
551, 557 (D.S.C.1967); see Davis v. Cordell, 115 S.E.2d 649
(S.C. 1960) (applying “reasonable time” rule to time for
payment under contract); Cloniger v. Cloniger, 193 S.E.2d 647
(S.C. 1973) (applying “reasonable time” rule to agreement to
repurchase property within an unspecified time); Smith v.
Spratt Machine Co., 24 S.E. 376 (S.C. 1896) (where
manufacturing contract specified no time for performance,
“reasonable time” implied); see also 17A C.J.S. CONTRACTS §
503(a)(1) (1963) ( “reasonable time” for performance will be
implied where no time therefor is fixed in building or
construction contract). The timeliness of Contractor's
performance here was a disputed factual issue properly
reserved for jury determination.
B.
[6] Contractor's next exception presents this Court with an
opportunity to address a legal issue unsettled in South
Carolina: Does the “new business rule” operate to
automatically preclude the recovery of lost profits by a new
business or enterprise? We hold that it does not.
1. Lost Profits in South Carolina
[7] We begin our analysis of the lost profits issue by
recognizing an elementary principle of contract law. The
purpose of an award of damages for breach is “to give
compensation, that is, to put the plaintiff in as good a
position as he would have been in had the contract been
performed.” 11 S. WILLISTON, A TREATISE ON THE LAW OF
CONTRACTS, § 1338 (3d ed. 1968). The proper measure of

111

that compensation, then, “is the loss actually suffered by the
contractee as the result of the breach.” South Carolina Finance
Corp. v. West Side Finance Co., 113 S.E.2d 329, 335 (S.C. 1960).
[8] “Profits” have been defined as “the net pecuniary gain
from a transaction, the gross pecuniary gains diminished by
the cost of obtaining them.” Restatement of Contracts § 331,
Comment B (1932); see Mali v. Odom, 367 S.E.2d 166 (S.C. Ct.
App. 1988) (defining “profits” as the net of income over
expenditures during a given period). Profits lost by a business
as the result of a contractual breach have long been
recognized as a species of recoverable consequential damages
in this state. Hollingsworth on Wheels, Inc. v. Arkon Corp., 305
S.E.2d 71 (S.C. 1983); South Carolina Finance Corp. v. West Side
Finance Co., supra. The issue is more difficult, however, when a
new or unestablished business is the aggrieved party seeking
projected lost profits as damages.
[9] The new business rule as a per se rule of
nonrecoverability of lost profits was firmly established in this
state in Standard Supply Co. v. Carter & Harris, 62 S.E. 150, 152
(S.C. 1907): “When a business is in contemplation, but not
established or not in actual operation, profit merely hoped for
is too uncertain and conjectural to be considered.” McMeekin
v. Southern Ry. Co., 64 S.E. 413 (S.C. 1909), like Standard Supply
Co., involved profits allegedly lost when a carrier failed to
deliver machinery necessary for a new mill enterprise. The
Court adhered to a strict application of the rule, stating that
“[t]he plaintiff's business had not been launched, and
therefore he could not recover profits he expected to make.”
64 S.E. at 415; cited in Currie v. Davis, 126 S.E. 119 (S.C.
1923) (new business rule applied to preclude recovery of lost
profits where carrier's tort against passenger delayed
production by passenger's cotton gin “not yet in active
operation”).
[10]Modern cases, however, reflect the willingness of this
Court and our Court of Appeals to view the new business
rule as a rule of evidentiary sufficiency rather than an

112

automatic bar to recovery of lost profits by a new business.
See Hollingsworth on Wheels, Inc. v. Arkon Corp., supra (holding
that while aggrieved buyer's projections of lost profits from
new business enterprise introduced unreasonable amount of
uncertainty into damages computation, evidence sufficient to
permit Court itself to reach reasonable figure for profits lost);
Bryson v. Arcadian Shores, Inc., 257 S.E.2d 233 (S.C. 1979)
(evidence of room revenues allegedly lost by hotel as result of
construction delay held speculative and insufficient to allow
recovery); Mali v. Odom, supra (attorney malpractice actionestimates of anticipated monthly income from new school
held speculative and without reasonable basis where offered
without reference to operational history or standard method
for estimations); Petty v. Weyerhaeuser Co., 288 S.C. 349, 342
S.E.2d 611 (S.C. Ct. App. 1986) (tort action-three month
period business operated prior to debilitating effect of tort
afforded basis for fairly and reasonably approximating lost
profits). These cases have so eroded the new business rule as
an absolute bar to recovery of lost profits that the rigid
Standard Supply Co. rule is no longer good law.
2. A Multi-Jurisdictional Trend
[11]South Carolina has not been alone in developing its
evidentiary view of the new business rule. Numerous
authorities and commentators have tracked a similar trend
nationwide: “Courts are now taking the position that the
distinction between established businesses and new ones is a
distinction that goes to the weight of the evidence and not a
rule that automatically precludes recovery of profits by a new
business.” D. DOBBS, HANDBOOK ON THE LAW OF
REMEDIES, § 3.3, at 155 (1973). See R. DUNN, RECOVERY OF
DAMAGES FOR LOST PROFITS, § 4.2 (3d ed. 1987) (trend of
modern cases plainly toward replacing old rule of law with
rule of evidence-reasonable certainty); Comment, RemediesLost Profits as Contract Damages for an Unestablished Business: The
New Business Rule Becomes Outdated, 56 N.C.L. REV. 693, 695
(1978) (noting “increasing trend either to create exceptions

113

and mitigating sub-doctrines to the new business rule or
simply to recognize that its rationale is no longer
persuasive”); Note, The New Business Rule And The Denial Of
Lost Profits, 48 OHIO ST. L.J. 855, 859 (1987) (clear and
growing majority of courts apply new business rule as rule
delimiting sufficiency of evidence). Moreover, application of
the rule in this manner has been applauded as fairer than
mechanical application of the old rule. See D. DOBBS, supra (as
a matter of evidence, new business/established business
distinction makes sense; as a matter of setting an inflexible
rule, it does not); R. DUNN, supra, at 227 (no worthwhile end
achieved “by permitting one party to breach his contracts
with impunity—giving him an option, as it were—because
the other party has not yet commenced operation.”).
[12]In light of the facts before us, we find particularly
persuasive several cases involving lost profits flowing from
breaches of contracts to construct and/or lease buildings for
the operation of new business ventures. See, e.g., Chung v.
Kaonohi Center Co., 618 P.2d 283 (Haw. 1980) (rejecting per se
nonrecoverability version of new business rule in favor of
“reasonable certainty” evidentiary standard; lost profits award
upheld for breach of contract to lease space for new
restaurant); Welch v. U.S. Bancorp Realty and Mortgage, 596 P.2d
947 (Or. 1979) (breach of contract to advance funds for
residential and commercial development on land tract;
“reasonable certainty” standard applied); Fera v. Village Plaza,
Inc., 242 N.W.2d 372 (Mich. 1976) (breach of lease of
shopping center space for new book store; per se rule of
nonrecoverability rejected in favor of broad jury discretion in
lost profits determinations); Smith Dev. Corp. v. Bilow
Enterprises, Inc., 308 A.2d 477 (R.I. 1973) (tortious interference
with contractual right to erect “McDonald's” restaurant;
“reasonable certainty” rule applied and per se new business
rule rejected); S. Jon Kreedman & Co. v. Meyer Bros. ParkingWestern Corp., 58 Cal.App.3d 173, 130 Cal.Rptr. 41 (1976)
(breach of contract to construct parking garage and lease it to

114

operator; “hard and fast” new business rule rejected in favor
of “reasonable certainty” test).
[13]We believe South Carolina should now unequivocally join
those jurisdictions applying the new business rule as a rule of
evidentiary sufficiency and not as an automatic preclusion to
recovery of lost profits by a new business or enterprise.
3. The Standard for Entitlement to Lost Profits
[14]The same standards that have for years governed lost
profits awards in South Carolina will apply with equal force to
cases where damages are sought for a new business or
enterprise. First, profits must have been prevented or lost “as
a natural consequence of” the breach of contract. South
Carolina Finance Corp., supra, at 122, 113 S.E.2d at 335; Charles
v. Texas Co., 18 S.E.2d 719, 729 (S.C. 1942) (lost profits are
proper elements of damages where they are “direct and
necessary result” of defendant's breach).
The second requirement is foreseeability; a breaching party is
liable for those damages, including lost profits, “which may
reasonably be supposed to have been within the
contemplation of the parties at the time the contract was
made as a probable result of the breach of it.” National Tire &
Rubber Co. v. Hoover, 122 S.E. 858, 859 (S.C. 1924); see also
Traywick v. Southern Ry. Co., 50 S.E. 549 (S.C. 1905); Colvin v.
McCormick Cotton Oil Co., 44 S.E. 380 (S.C. 1902); Sitton v.
MacDonald, 60 Am.Rep. 484 (S.C. 1885) (lost profits cases
citing the “knowledge of special circumstances” rule of Hadley
v. Baxendale, 9 Ex. 341, 156 Eng. Rep. 154 (1854)).
[15]The crucial requirement in lost profits determinations is
that they be “established with reasonable certainty, for
recovery cannot be had for profits that are conjectural or
speculative.” South Carolina Finance Corp., supra, 113 S.E.2d at
336. “The proof must pass the realm of conjecture,
speculation, or opinion not founded on facts, and must
consist of actual facts from which a reasonably accurate
conclusion regarding the cause and the amount of the loss

115

can be logically and rationally drawn.” 22 Am. Jur. 2d Damages
§ 641 (1988).
[16]Numerous proof techniques have been discussed and
accepted in different factual scenarios. See, e.g., Upjohn v.
Rachelle Laboratories, Inc., 661 F.2d 1105, 1114 (6th Cir.1981)
(proof of future lost profits based on marketing forecasts by
employees specializing in economic forecasting); Petty v.
Weyerhaeuser Co., supra (skating rink's projected revenues
compared to those of another arena in a nearby town); see also
RESTATEMENT (SECOND) OF CONTRACTS § 352, at 146
(1981) (proof of lost profits “may be established with
reasonable certainty with the aid of expert testimony,
economic and financial data, market surveys and analyses,
business records of similar enterprises, and the like.”); Note,
supra, 48 OHIO ST. L.J. at 872-3 (means of proving
prospective profits include (1) “yardstick” method of
comparison with profit performance of business similar in
size, nature, and location; (2) comparison with profit history
of plaintiff's successor, where applicable; (3) comparison of
similar businesses owned by plaintiff himself, and (4) use of
economic and financial data and expert testimony). While the
factual contexts in which new business/lost profits cases arise
will undoubtedly vary, these methods of proof and the
“reasonable certainty” requirement bear an inherent flexibility
facilitating the just assessment of profits lost to a new
business due to contractual breach.
4. Application of the Standard to the Present Facts
[17]Applying this standard to the facts before us, we find that
Owner's proof failed to clear the “reasonable certainty”
hurdle. Owner's projections of the profits lost by the
restaurant because of the breach were based on nothing more
than a sheet of paper reflecting the gross profits the
restaurant made in the first 11 months of operation after
construction was completed. These figures were not
supplemented with corresponding figures for overhead or
operating expenditures, but only with Owner's testimony that

116

he “would expect at least a third of that [gross figure] to be”
net profit. Owner's expectations, unsupported by any
particular standard or fixed method for establishing net
profits, were wholly insufficient to provide the jury with a
basis for calculating profits lost with reasonable certainty.
South Carolina Finance Corp., supra; Mali v. Odom, supra.
[18]The trial judge erred in failing to rule that, as a matter of
law, Owner's proof was insufficient to merit submission to
the jury. The $14,000 award of lost profits must therefore be
reversed.
C.
[19]Contractor's remaining exceptions are disposed of
pursuant to Supreme Court Rule 23. See Talley v. South Carolina
Higher Education Tuition Grants Committee, 347 S.E.2d 99 (S.C.
1986) (issue neither presented to nor ruled upon by trial court
not preserved for appeal); Reid v. Hardware Mutual Insurance
Co., 166 S.E.2d 317 (S.C. 1969) (questions not raised by
proper exception will not be considered); Supreme Court
Rule 8, § 3; Howell v. Pacific Columbia Mills, 354 S.E.2d 384
(S.C. 1987) (exceptions not argued in brief deemed
abandoned on appeal).
[20]Costs and attorneys' fees under Supreme Court Rule 38
shall be assessed against appellant.
AFFIRMED IN PART; REVERSED IN PART.
3.3.1 Other Applications of the Certainty Limitation
The Drews court refers in paragraph 12 to another case involving
delayed construction. In Fera v. Village Plaza, the court awarded lost
profits for the plaintiffs’ “book and bottle shop” after hearing “days
of testimony” about projected revenues and costs from this new
venture.
In contrast, courts have been reluctant to award lost profits damages
when a breach of contract causes the promisee to suffer a loss of
good will with current or prospective customers. Typical of these
decisions is the following:

117

Our research fails to reveal any judicial
authority in Pennsylvania which sustains,
under the Sales Act, a recovery for a loss of
good will occasioned either by non-delivery or
by the delivery of defective goods. As this
Court stated in Michelin Tire Co. v. Schulz, 295
Pa. 140, 144: “so far as appears, the tires in
question were all used by defendant’s
customers and paid for, so he lost nothing
thereon. What he claims is that, because the
tires were less durable than recommended, he
lost customers, which otherwise he would
have retained and whose business would have
netted him a profit…. This is entirely too
speculative and not the proper measure of
damages.” … We are in agreement with the
statement of the Court in Armstrong Rubber Co.
v. Griffith, 43 F.2d 689, 691 (2d Cir.), that: “If
the plaintiff here can recover for loss of good
will, it is difficult to see what limits are to be
set to the recovery of such damages in any
case where defective goods are sold (or where
goods are not delivered) and the vendee loses
customers. Indeed, if such were the holding,
damages
which
the
parties
never
contemplated would seem to be involved in
every contract of sale.”
Harry Rubin & Sons v. Consolidated Pipe Co., 153 A.2d 472, 476-77
(Pa. 1959).
One unusual exception to this general rule is Redgrave v. Boston
Symphony Orchestra, 855 F.2d 888 (1st Cir. 1988). Vanessa Redgrave
alleged that the BSO wrongfully canceled her appearances with the
orchestra after stories appeared about her support for the Palestine
Liberation Organization. She sought damages for “a significant
number of movie and theatre offers that she would ordinarily have
received [but that] were in fact not offered to her as a result of BSO’s
cancellation.” After reducing to $12,000 the jury’s award of $100,000
in consequential damages, the court opined that:

118

a plaintiff may receive consequential damages
if the plaintiff proves with sufficient evidence
that a breach of contact proximately caused
the loss of identifiable professional
opportunities. This type of claim is sufficiently
different from a nonspecific allegation of
damage to reputation that it appropriately falls
outside the general rule that reputation
damages are not an acceptable form of
contract damage.
Id. at 894.
Finally, in Smith v. Penbridge Associates, 655 A.2d 1015 (Pa. Super. Ct.
1995), the court confronted an unusual twist on the lost profit
problem. A Michigan emu farm sold two male emus to a
Pennsylvania couple with a guarantee that they were a “proven
breeding pair.” The purchasers discovered the farm’s mistake when
the emus produced no eggs during the ensuing breeding season.
Despite the fact that emu farming was a new business in
Pennsylvania, the court granted plaintiffs’ claim for lost profits
damages based on the projected number of eggs that a breeding pair
would have produced.
3.3.2 Discussion of the Certainty Limitation
In Drews, what exactly was the proof of lost profits that the plaintiff
offered? How certain can you be in counseling a client about the
recovery of lost profits?
One might reasonably object that refusing to award uncertain future
profits on the ground that they are too speculative causes expectation
damages to be systematically under-compensatory. Consider,
however, how awarding lost profits from a business might overcompensate the plaintiff. How do you suppose that those profits will
be measured?
Will the court’s calculations take into account the cost of the capital
that plaintiff has invested in the business?

119

How about the risk of business failure and the difference between
earning profits over a period of years and receiving a lump sum
damage award?
3.4 Introduction to Avoidability and Mitigation
We have encountered several times the so-called “mitigation
principle” which implies that damages for breach of contract exclude
any loss that the promisee could have reasonably avoided. One
important consequence of this rule is that the announcement of a
breach of contract requires the promisee to decide how to respond.
She may seek substitute performance—a covering transaction—or
she may choose to delay covering and take her chances in the
evolving market for the originally promised performance. Here is
what the Restatement (Second) of Contracts has to say on the
subject:
§ 350. Avoidability as a Limitation on Damages
(1) Except as stated in Subsection (2), damages are
not recoverable for loss that the injured party could
have avoided without undue risk, burden or
humiliation.
(2) The injured party is not precluded from recovery
by the rule stated in Subsection (1) to the extent that
he has made reasonable but unsuccessful efforts to
avoid loss.
Comment:
a. Rationale. The rules stated in this Section reflect the
policy of encouraging the injured party to attempt to
avoid loss. The rule stated in Subsection (1)
encourages him to make such efforts as he can to
avoid loss by barring him from recovery for loss that
he could have avoided if he had done so. See
Comment b. The exception stated in Subsection (2)
protects him if he has made actual efforts by allowing
him to recover, regardless of the rule stated in

120

Subsection (1), if his efforts prove to be unsuccessful.
See Comment h. See also Comment c to § 347.
b. Effect of failure to make efforts to mitigate damages. As a
general rule, a party cannot recover damages for loss
that he could have avoided by reasonable efforts.
Once a party has reason to know that performance by
the other party will not be forthcoming, he is
ordinarily expected to stop his own performance to
avoid further expenditure. Furthermore, he is
expected to take such affirmative steps as are
appropriate in the circumstances to avoid loss by
making substitute arrangements or otherwise. It is
sometimes said that it is the “duty” of the aggrieved
party to mitigate damages, but this is misleading
because he incurs no liability for his failure to act. The
amount of loss that he could reasonably have avoided
by stopping performance, making substitute
arrangements or otherwise is simply subtracted from
the amount that would otherwise have been
recoverable as damages.
c. Substitute transactions. When a party's breach consists
of a failure to deliver goods or furnish services, for
example, it is often possible for the injured party to
secure similar goods or services on the market. If a
seller of goods repudiates, the buyer can often buy
similar goods elsewhere. If an employee quits his job,
the employer can often find a suitable substitute.
Similarly, when a party's breach consists of a failure to
receive goods or services, for example, it is often
possible for the aggrieved party to dispose of the
goods or services on the market. If a buyer of goods
repudiates, the seller can often sell the goods
elsewhere. If an employer fires his employee, the
employee can often find a suitable job elsewhere. In
such cases as these, the injured party is expected to
make appropriate efforts to avoid loss by arranging a
substitute transaction. If he does not do so, the

121

amount of loss that he could have avoided by doing
so is subtracted in calculating his damages. In the case
of the sale of goods, this principle has inspired the
standard formulas under which a buyer's or seller's
damages are based on the difference between the
contract price and the market price on that market
where the injured party could have arranged a
substitute transaction for the purchase or sale of
similar goods. See Uniform Commercial Code §§ 2708, 2-713. Similar rules are applied to other
contracts, such as contracts for the sale of securities,
where there is a well-established market for the type
of performance involved, but the principle extends to
other situations in which a substitute transaction can
be arranged, even if there is no well-established
market for the type of performance. However, in
those other situations, the burden is generally put on
the party in breach to show that a substitute
transaction was available, as is done in the case in
which an employee has been fired by his employer.
d. “Lost volume.” The mere fact that an injured party
can make arrangements for the disposition of the
goods or services that he was to supply under the
contract does not necessarily mean that by doing so
he will avoid loss. If he would have entered into both
transactions but for the breach, he has “lost volume”
as a result of the breach. See Comment f to § 347. In
that case the second transaction is not a “substitute”
for the first one.
e. What is a “substitute.” Whether an available
alternative transaction is a suitable substitute depends
on all the circumstances, including the similarity of
the performance and the times and places that they
would be rendered. If discrepancies between the
transactions can be adequately compensated for in
damages, the alternative transaction is regarded as a
substitute and such damages are awarded. If the party

122

in breach offers to perform the contract for a
different price, this may amount to a suitable
alternative. But this is not the case if the offer is
conditioned on surrender by the injured party of his
claim for breach.
f. Time for arranging substitute transaction. The injured
party is expected to arrange a substitute transaction
within a reasonable time after he learns of the breach.
He is expected to do this even if the breach takes the
form of an anticipatory repudiation, since under the
rule stated in Subsection (2) he is then protected
against the possibility of a change in the market
before the time for performance. See Comment g.
The injured party may, however, make appropriate
efforts to urge the repudiating party to perform in
spite of his repudiation or to retract his repudiation,
and these efforts will be taken into account in
determining what is a reasonable time. Although the
injured party is expected to arrange a substitute
transaction without unreasonable delay following the
anticipatory repudiation, the time for performance
under the substitute transaction will ordinarily be the
same time as it would have been under the original
contract.
g. Efforts expected. In some situations, it is reasonable
for the injured party to rely on performance by the
other party even after breach. This may be true, for
example, if the breach is accompanied by assurances
that performance will be forthcoming. In such a
situation the injured party is not expected to arrange a
substitute transaction although he may be expected to
take some steps to avoid loss due to a delay in
performance. Nor is it reasonable to expect him to
take steps to avoid loss if those steps may cause other
serious loss. He need not, for example, make other
risky contracts, incur unreasonable expense or
inconvenience or disrupt his business. In rare

123

instances the appropriate course may be to complete
performance instead of stopping. Finally the
aggrieved party is not expected to put himself in a
position that will involve humiliation, including
embarrassment or loss of honor and respect.
h. Actual efforts to mitigate damages. Sometimes the
injured party makes efforts to avoid loss but fails to
do so. The rule stated in Subsection (2) protects the
injured party in that situation if the efforts were
reasonable. If, for example, a seller who is to
manufacture goods for a buyer decides, on
repudiation by the buyer, “in the exercise of
reasonable commercial judgment for the purpose of
avoiding loss” to complete manufacture of the goods,
he is protected under Uniform Commercial Code § 2704(2) even if it later appears that he could have
better avoided loss by stopping manufacture.
Similarly, if a buyer of goods who decides, on
repudiation by the seller, to “‘cover' by making in
good faith and without unreasonable delay any
reasonable purchase of or contract to purchase goods
in substitution for those due from the seller,” he is
protected under Uniform Commercial Code § 2-712.
See also Uniform Commercial Code § 2-706 for the
seller's comparable right of resale. The rule stated in
Subsection (2) reflects the policy underlying these
Code provisions, one encouraging the injured party to
make reasonable efforts to avoid loss by protecting
him even when his efforts fail. To this extent, his
failure to avoid loss does not have the effect stated in
Subsection (1). Under the rule stated in § 347, costs
incurred in a reasonable but unsuccessful effort to
avoid loss are recoverable as incidental losses. See
Comment c to § 347.
The first of the mitigation cases below shows what can happen
when the promisor’s repudiation of the contract is ambiguous. In

124

the second case, the promisee must decide whether or not to accept
an offer of substitute performance from the breaching promisor.
3.5 Principal Case – Rockingham County v. Luten
Bridge Co.
Rockingham County v. Luten Bridge Co.
Circuit Court of Appeals, Fourth Circuit
35 F.2d 301 (1929)
PARKER, CIRCUIT JUDGE.
[1] This was an action at law instituted in the court below by
the Luten Bridge Company, as plaintiff, to recover [from]
Rockingham County, North Carolina, an amount alleged to
be due under a contract, but defendant contends that notice
of cancellation was given the bridge company before the
erection of the bridge was commenced, and that it is liable
only for the damages which the company would have
sustained, if it had abandoned construction at that time. The
judge below refused to strike out an answer filed by certain
members of the board of commissioners of the county,
admitting liability in accordance with the prayer of the
complaint, allowed this pleading to be introduced in evidence
as the answer of the county, excluded evidence offered by the
county in support of its contentions as to notice of
cancellation and damages, and instructed a verdict for
plaintiff for the full amount of its claim. From judgment on
this verdict the county has appealed.
[2] The facts out of which the case arises, as shown by the
affidavits and offers of proof appearing in the record, are as
follows: On January 7, 1924, the board of commissioners of
Rockingham County voted to award to plaintiff a contract for
the construction of the bridge in controversy. Three of the
five commissioners favored the awarding of the contract and
two opposed it. Much feeling was engendered over the
matter, with the result that on February 11, 1924, W. K.
Pruitt, one of the commissioners who had voted in the
affirmative, sent his resignation to the clerk of the superior

125

court of the county. The clerk received this resignation on the
same day, and immediately accepted same and noted his
acceptance thereon. Later in the day, Pruitt called him over
the telephone and stated that he wished to withdraw the
resignation, and later sent him written notice to the same
effect. The clerk, however, paid no attention to the attempted
withdrawal, and proceeded on the next day to appoint one W.
W. Hampton as a member of the board to succeed him.
[3] After his resignation, Pruitt attended no further meetings
of the board, and did nothing further as a commissioner of
the county. Likewise Pratt and McCollum, the other two
members of the board who had voted with him in favor of
the contract, attended no further meetings. Hampton, on the
other hand, took the oath of office immediately upon his
appointment and entered upon the discharge of the duties of
a commissioner. He met regularly with the two remaining
members of the board, Martin and Barber, in the courthouse
at the county seat, and with them attended to all of the
business of the county. Between the 12th of February and the
first Monday in December following, these three attended, in
all, 25 meetings of the board.
[4] At one of these meetings, a regularly advertised called
meeting held on February 21st, a resolution was unanimously
adopted declaring that the contract for the building of the
bridge was not legal and valid, and directing the clerk of the
board to notify plaintiff that it refused to recognize same as a
valid contract, and that plaintiff should proceed no further
thereunder. This resolution also rescinded action of the board
theretofore taken looking to the construction of a hardsurfaced road, in which the bridge was to be a mere
connecting link. The clerk duly sent a certified copy of this
resolution to plaintiff.
[5] At the regular monthly meeting of the board on March
3d, a resolution was passed directing that plaintiff be notified
that any work done on the bridge would be done by it at its
own risk and hazard, that the board was of the opinion that

126

the contract for the construction of the bridge was not valid
and legal, and that, even if the board were mistaken as to this,
it did not desire to construct the bridge, and would contest
payment for same if constructed. A copy of this resolution
was also sent to plaintiff. At the regular monthly meeting on
April 7th, a resolution was passed, reciting that the board had
been informed that one of its members was privately insisting
that the bridge be constructed. It repudiated this action on
the part of the member and gave notice that it would not be
recognized. At the September meeting, a resolution was
passed to the effect that the board would pay no bills
presented by plaintiff or anyone connected with the bridge.
At the time of the passage of the first resolution, very little
work toward the construction of the bridge had been done, it
being estimated that the total cost of labor done and material
on the ground was around $1,900; but, notwithstanding the
repudiation of the contract by the county, the bridge
company continued with the work of construction.
[6] On November 24, 1924, plaintiff instituted this action
against Rockingham County, and against Pruitt, Pratt,
McCollum, Martin, and Barber, as constituting its board of
commissioners. Complaint was filed, setting forth the
execution of the contract and the doing of work by plaintiff
thereunder, and alleging that for work done up until
November 3, 1924, the county was indebted in the sum of
$18,301.07. On November 27th, three days after the filing of
the complaint, and only three days before the expiration of
the term of office of the members of the old board of
commissioners, Pruitt, Pratt, and McCollum met with an
attorney at the county seat, and, without notice to or
consultation with the other members of the board, so far as
appears, had the attorney prepare for them an answer
admitting the allegations of the complaint. This answer,
which was filed in the cause on the following day, did not
purport to be an answer of the county, or of its board of
commissioners, but of the three commissioners named.

127

[7] On December 1, 1924, the newly elected board of
commissioners held its first meeting and employed attorneys
to defend the action which had been instituted by plaintiff
against the county. These attorneys immediately moved to
strike out the answer which had been filed by Pruitt, Pratt,
and McCollum, and entered into an agreement with opposing
counsel that the county should have 30 days from the action
of the court on the motion within which to file answer. The
court denied the motion on June 2, 1927, and held the answer
filed by Pruitt, Pratt, and McCollum to be the answer of the
county. An order was then entered allowing the county until
August 1st to file answer, pursuant to stipulation, within
which time the answer of the county was filed. This answer
denied that the contract sued on was legal or binding, and for
a further defense set forth the resolutions of the
commissioners with regard to the building of the bridge, to
which we have referred, and their communication to plaintiff.
A reply was filed to this, and the case finally came to trial.
[8] At the trial, plaintiff, over the objection of the county,
was allowed to introduce in evidence, the answer filed by
Pruitt, Pratt, and McCollum, the contract was introduced, and
proof was made of the value under the terms of the contract
of the work done up to November 3, 1924. The county
elicited on cross-examination proof as to the state of the
work at the time of the passage of the resolutions to which
we have referred. It then offered these resolutions in
evidence, together with evidence as to the resignation of
Pruitt, the acceptance of his resignation, and the appointment
of Hampton; but all of this evidence was excluded, and the
jury was instructed to return a verdict for plaintiff for the full
amount of its claim. The county preserved exceptions to the
rulings which were adverse to it, and contends that there was
error on the part of the judge below in denying the motion to
strike out the answer filed by Pruitt, Pratt, and McCollum; in
allowing same to be introduced in evidence; in excluding the
evidence offered of the resignation of Pruitt, the acceptance

128

of his resignation, and the appointment of Hampton, and of
the resolutions attempting to cancel the contract and the
notices sent plaintiff pursuant thereto; and in directing a
verdict for plaintiff in accordance with its claim.
[From this point in the opinion through paragraph 21, the court
embarks on a complex analysis of who had authority to act on behalf
of the County. The discussion is included here to give you a sense of
the uncertainty surrounding this crucial legal issue. However, the
rules for identifying “de facto officers” are not central to our study of
avoidability doctrine and you may therefore wish to skim this portion
of the court’s opinion.]
[9] As the county now admits the execution and validity of
the contract, and the breach on its part, the ultimate question
in the case is one as to the measure of plaintiff's recovery, and
the exceptions must be considered with this in mind. Upon
these exceptions, three principal questions arise for our
consideration, viz.‘ (1) Whether the answer filed by Pruitt,
Pratt, and McCollum was the answer of the county. If it was,
the lower court properly refused to strike it out, and properly
admitted it in evidence. (2) Whether, in the light of the
evidence offered and excluded, the resolutions to which we
have referred, and the notices sent pursuant thereto, are to be
deemed action on the part of the county. If they are not, the
county has nothing upon which to base its position as to
minimizing damages, and the evidence offered was properly
excluded. And (3) whether plaintiff, if the notices are to be
deemed action by the county, can recover under the contract
for work done after they were received, or is limited to the
recovery of damages for breach of contract as of that date.
[10]With regard to the first question the learned District
Judge held that the answer of Pruitt, Pratt, and McCollum
was the answer of the county, but we think that this holding
was based upon an erroneous view of the law. It appears,
without contradiction, not only that their answer purports to
have been filed by them individually, and not in behalf of the
county or of the board of commissioners, but also that it was

129

not authorized by the board of commissioners, acting as a
board at a meeting regularly held. It appears that Pruitt, Pratt,
and McCollum merely met at the county seat to consider the
filing of an answer to plaintiff's complaint. This was not a
“regular” meeting of the board, held on the first Mondays of
December and June. It was not a “special” meeting held on
the first Monday in some other month. It was not shown to
be a meeting “called” by the chairman upon the written
request of a member of the board, and advertised at the
courthouse door and in a newspaper as provided by statute.
Consol. St. Sec. 1296. And between the filing of the
complaint and the filing of the answer there was not
sufficient time for the advertising of a called meeting of the
board. Consequently any action taken by Pruitt, Pratt, and
McCollum with regard to filing an answer was not taken at a
meeting of the board in legal session. Even if it be assumed
that Pruitt continued to be a member of the board, and that
he, Pratt, and McCollum constituted a majority thereof,
nevertheless such majority could bind the county only by
action taken at a meeting regularly held. The rule is well
settled that the governing board of a county can act only as a
body and when in legal session as such. 7 R.C.L. 941; 15 C.J.
460 and cases cited; O'Neal v. Wake County, 196 N.C. 184, 145
S.E. 28, 29; Grand Island & N.W.R. Co. v. Baker, 6 Wyo. 369,
45 P. 494, 34 L.R.A. 835, 71 Am. St. Rep. 926; Board of Com'rs
of Jasper County v. Allman, 142 Ind. 573, 42 N.E. 206, 39 L.R.A.
58, 68; Campbell County v. Howard & Lee, 133 Va. 19, 112 S.E.
876; Paola, etc. R. Co. v. Anderson County Com'rs, 16 Kan. 302,
310. As said in the case last cited: “…Commissioners casually
meeting have no power to act for the county. There must be
a session of the 'board.’ This single entity, the 'board,' alone
can by its action bind the county. And it exists only when
legally convened.”
[11]The North Carolina case of Cleveland Cotton-Mills v.
Commissioners, 108 N.C. 678, 13 S.E. 271, 274, established the
rule in North Carolina. That case arose under the old law,

130

which required bridge contracts involving more than $500 to
be made with the concurrence of a majority of the justices of
the peace of the county. Such a contract was made, and a
majority of the justices of the county, who were not then in
session, executed a written instrument approving it.
Afterwards, at a regular meeting of the justices with the board
of commissioners, a majority of the quorum of the justices
present voted to ratify the contract. A divided court held that
this ratification at the regular meeting was sufficient, although
the majority of the quorum which voted for ratification was
less than a majority of all of the justices of the county; but all
of the members of the court agreed that the execution of the
instrument by a majority of the justices when not in session
was without effect. As to this, it was said in the majority
opinion:
We attach no importance to the paper signed
by an actual majority of the whole number of
justices of the peace of the county. The action
contemplated by the law was that of the
justices of the peace in a lawfully constituted
meeting as a body, as in cases where the
validity of an agreement made by the
governing officials of any other corporation is
drawn in question. Duke v. Markham, 105 N.C.
131, 10 S.E. 1017 (18 Am. St. Rep. 889).
[12]It will be seen that the court applied to this case, where
the validity of the action of the governing officials of a public
corporation was drawn in question, the rule laid down in
Duke v. Markham, which is, of course, the well-settled rule in
the case of private corporation, viz. that such officials can
exercise their powers as members of the governing board
only at a meeting regularly held. See, also, First National Bank
v. Warlick, 125 N.C. 593, 34 S.E. 687; Everett v. Staton, 192
N.C. 216, 134 S.E. 492.
[13]But in the case of O'Neal v. Wake County, supra, decided in
1928, the Supreme Court of North Carolina set at rest any

131

doubt which may have existed in that state as to the question
here involved. In holding that the county could not be held
liable on a contract made at a joint meeting of the county
commissioners, the county board of education, and a
representative of the insurance department, the court said:
A county makes its contracts through the
agency of its board of commissioners; but to
make a contract which shall be binding upon
the county the board must act as a body
convened in legal session, regular, adjourned,
or special. A contract made by members
composing the board when acting in their
individual and not in their corporate capacity
while assembled in a lawful meeting is not the
contract of the county. As a rule authorized
meetings are prerequisite to corporate action
based upon deliberate conference and
intelligent discussion of proposed measures. 7
R.C.L. 941; 15 C.J. 460; 43 C.J. 497; P.&F.R.
Ry. Co. v. Com'rs of Anderson County, 16 Kan.
302; Kirkland v. State, 86 Fla. 84, 97 So. 502.
The principle applies to corporations
generally, and by the express terms of our
statute, as stated above, every county is a
corporate body.
[14]We think, therefore, that Pruitt, Pratt, and McCollum,
even if they constituted a majority of the board of
commissioners, did not bind the county by their action in
filing an answer admitting its liability, where no meeting of
the board of commissioners was held according to law, and
where, so far as appears, the other commissioners were not
even notified of what was being attempted. It is unthinkable
that the county should be held bound by such action,
especially where the commissioners attempting to bind it had
taken no part in its government for nearly 10 months, and
where the answer filed did not defend it in any particular, but,
on the contrary, asserted its liability. If, therefore, the answer
be considered as an attempt to answer on behalf of the

132

county, it must be stricken out, because not authorized by its
governing board; if considered as to the answer of Pruitt,
Pratt, and McCollum individually, it must go out because,
having been sued in their official capacity, they had no right
to answer individually. And, of course, not having been
authorized by the county, the answer was not admissible as
evidence against it on the trial of the cause.
[15]Coming to the second inquiry—i.e., whether the
resolutions to which we have referred and the notices sent
pursuant thereto are to be deemed the action of the county,
and hence admissible in evidence on the question of
damages— it is to be observed that, along with the evidence
of the resolutions and notices, the county offered evidence to
the effect that Pruitt's resignation had been accepted before
he attempted to withdraw same, and that thereafter Hampton
was appointed, took the oath of office, entered upon the
discharge of the duties of the office, and with Martin and
Barber transacted the business of the board of commissioners
until the coming into office of the new board. We think that
this evidence, if true, shows (1) that Hampton, upon his
appointment and qualification, became a member of the
board in place of Pruitt, and that he, Martin, and Barber
constituted a quorum for the transaction of its business; and
(2) that, even if this were not true, Hampton was a de factor
commissioner, and that his presence at meetings of the board
with that of the other two commissioners was sufficient to
constitute a quorum, so as to give validity to its proceedings.
[16]The North Carolina statutes make no provision for
resignations by members of the boards of county
commissioners. A public officer, however, has at common
law the right to resign his office, provided his resignation is
accepted by the proper authority. Hoke v. Henderson, 15 N.C.
1, 25 Am.Dec. 677; U.S. v. Wright, Fed. Cas. No. 16,775; Rowe
v. Tuck, 149 Ga. 88, 99 S.E. 303, 5 A.L.R. 113; Van Orsdall v.
Hazard, 3 Hill (N.Y.) 243; Philadelphia v. Marcer, 8 Phila. (Pa.)
319; Gates v. Delaware County, 12 Iowa, 405; 22 R.C.L. 556,

133

557; note, 19 A.L.R. 39, and cases there cited. And, in the
absence of statute regulating the matter, his resignation
should be tendered to the tribunal or officer having power to
appoint his successor. 22 R.C.L. 558; State v. Popejoy, 165 Ind.
177, 74 N.E. 994, 6 Ann.Cas. 687, and note; State ex rel. Conley
v. Thompson, 100 W.Va. 253, 130 S.E. 456; State v. Huff, 172
Ind. 1, 87 N.E. 141, 139 Am. St. Rep. 355; State v. Augustine,
113 Mo. 21, 20 S.W. 651, 35 Am. St. Rep. 696. In the case last
cited it is said:
It is well-established law that, in the absence
of express statutory enactment, the authority
to accept the resignation of a public officer
rests with the power to appoint a successor to
fill the vacancy. The right to accept a
resignation is said to be incidental to the
power of appointment. 1 Dillon on Municipal
Corporations (3d Ed.) § 224; Mechem on
Public Offices, Sec. 413; Van Orsdall v.
Hazard, 3 Hill (N.Y.) 243; State v. Boecker, 56
Mo. 17.
In North Carolina, the officer having power to appoint the
successor of a member of the board of county commissioners
is the clerk of the superior court of the county. Consolidated
Statutes of North Carolina, Sec. 1294. It is clear, therefore,
that, when Pruitt tendered his resignation to the clerk of the
superior court, he tendered it to the proper authority.
[17]The mere filing of the resignation with the clerk of the
superior court did not of itself vacate the office of Pruitt, it
was necessary that his resignation be accepted. Hoke v.
Henderson, supra; Edwards v. U.S., 103 U.S. 471. But, after its
acceptance, he had no power to withdraw it. Mimmack v. U.S.,
97 U.S. 426; Murray v. State, 115 Tenn. 303, 89 S.W. 101, 5
Ann.Cas. 687, and note; State v. Augustine, supra; Gates v.
Delaware County, supra; 22 R.C.L. 559. If, as the offer of proof
seems to indicate, the resignation of Pruitt was accepted by
the clerk prior to his attempt to withdraw it, the appointment
of Hampton was unquestionably valid, and the latter, with

134

Martin and Barber, constituted a quorum of the board of
commissioners, with the result that action taken by them in
meetings of the board regularly held was action by the
county.
[18]But, irrespective of the validity of Hampton's
appointment, we think that he must be treated as a de facto
officer, and that the action taken by him, Martin, and Barber
in meetings regularly held is binding upon the county and
upon those dealing with it. Hampton was appointed by the
lawful appointing power. He took the oath of office and
entered upon the discharge of the duties of a commissioner.
The only government which the county had for a period of
nearly 10 months was that which he and his associates,
Martin and Barber, administered. If their action respecting
this contract is to be ignored, then, for the same reason, their
tax levy for the year must be treated as void, and the many
transactions carried through at their 25 meetings, which were
not attended by Pruitt, Pratt, or McCollum, must be set aside.
This cannot be the law. It ought not be the law anywhere; it
certainly is not the law in North Carolina. Section 3204 of the
Consolidated Statutes provides:
3204. Persons admitted to office deemed to
hold lawfully. Any person who shall, by the
proper authority, be admitted and sworn into
any office, shall be held, deemed, and taken,
by force of such admission, to be rightfully in
such office until, by judicial sentence, upon a
proper proceeding, he shall be ousted
therefrom, or his admission thereto be, in due
course of law, declared void.
[19]In the case of State v. Lewis, 107 N.C. 967, 12 S.E. 457,
458, 13 S.E. 247, 11 L.R.A. 105, the court quotes with
approval the widely accepted definition and classification of
de facto officers by Chief Justice Butler in the case of State v.
Carroll, 38 Conn. 449, 9 Am. Rep. 409, as follows:

135

An officer de facto is one whose acts, though
not those of a lawful officer, the law, upon
principles of policy and justice, will hold valid
so far as they involve the interests of the
public and third persons, where the duties of
the office were exercised—First, without a
known appointment or election, but under
such circumstances of reputation or
acquiescence as were calculated to induce
people, without inquiry, to submit to or
invoke his action, supposing him to be the
officer he assumed to be; second, under color
of a known and valid appointment or election,
but where the officer failed to conform to
some precedent requirement or condition, as
to take an oath, give a bond, or the like; third,
under color of a known election or
appointment, void because there was a want
of power in the electing or appointing body,
or by reason of some defect or irregularity in
its exercise, such ineligibility, want of power,
or defect being unknown to the public;
fourth, under color of an election or
appointment by or pursuant to a public
unconstitutional law before the same is
adjudged to be such.
[20]It is clear that, if the appointment of Hampton be
considered invalid, the case falls under the third class in the
above classification; for Hampton was discharging the duties
of a county commissioner under color of a known
appointment, the invalidity of which, if invalid, arose from a
want of power or irregularity unknown to the public. Other
North Carolina cases supporting this conclusion are Burke v.
Elliott, 26 N.C. 355, 42 Am.Dec. 142; Burton v. Patton, 47 N.C.
124, 62 Am.Dec. 194; Norfleet v. Staton, 73 N.C. 546, 21
Am.Rep. 479; Markham v. Simpson, 175 N.C. 135, 95 S.E. 106;
State v. Harden, 177 N.C. 580, 98 S.E. 782; 22 R.C.L. 596, 597.
This is not a case like Baker v. Hobgood, 126 N.C. 149, 35 S.E.
253, where there were rival boards, both attempting to

136

discharge the duties of office; for, upon the appointment of
Hampton, Pruitt attended no further meetings and left him in
the unchallenged possession of the office.
[21]The rule is well settled in North Carolina, as it is
elsewhere, that the acts of a de facto officer will be held valid
in respect to the public whom he represents and to third
persons with whom he deals officially, notwithstanding there
was a want of power to appoint him in the person or body
which professed to do so. Norfleet v. Staton, supra; Markham v.
Simpson, supra; 22 R.C.L. 601, 602, and cases cited.
[From this point to the end of the opinion, the court returns to the
issues that are central to our discussion of mitigation and the
avoidability doctrine.]
[22]Coming, then, to the third question—i.e., as to the
measure of plaintiff's recovery—we do not think that, after
the county had given notice, while the contract was still
executory, that it did not desire the bridge built and would
not pay for it, plaintiff could proceed to build it and recover
the contract price. It is true that the county had no right to
rescind the contract, and the notice given plaintiff amounted
to a breach on its part; but, after plaintiff had received notice
of the breach, it was its duty to do nothing to increase the
damages flowing therefrom. If A enters into a binding
contract to build a house for B, B, of course, has no right to
rescind the contract without A's consent. But if, before the
house is built, he decides that he does not want it, and
notifies A to that effect, A has no right to proceed with the
building and thus pile up damages. His remedy is to treat the
contract as broken when he receives the notice, and sue for
the recovery of such damages, as he may have sustained from
the breach, including any profit which he would have realized
upon performance, as well as any other losses which may
have resulted to him. In the case at bar, the county decided
not to build the road of which the bridge was to be a part,
and did not build it. The bridge, built in the midst of the
forest, is of no value to the county because of this change of

137

circumstances. When, therefore, the county gave notice to the
plaintiff that it would not proceed with the project, plaintiff
should have desisted from further work. It had no right thus
to pile up damages by proceeding with the erection of a
useless bridge.
[23]The contrary view was expressed by Lord Cockburn in
Frost v. Knight, L.R. 7 Ex. 111, but, as pointed out by Prof.
Williston (WILLISTON ON CONTRACTS, vol. 3, p. 2347), it is
not in harmony with the decisions in this country. The
American rule and the reasons supporting it are well stated by
Prof. Williston as follows:
There is a line of cases running back to 1845
which holds that, after an absolute repudiation
or refusal to perform by one party to a
contract, the other party cannot continue to
perform and recover damages based on full
performance. This rule is only a particular
application of the general rule of damages that
a plaintiff cannot hold a defendant liable for
damages which need not have been incurred;
or, as it is often stated, the plaintiff must, so
far as he can without loss to himself, mitigate
the damages caused by the defendant's
wrongful act. The application of this rule to
the matter in question is obvious. If a man
engages to have work done, and afterwards
repudiates his contract before the work has
been begun or when it has been only partially
done, it is inflicting damage on the defendant
without benefit to the plaintiff to allow the
latter to insist on proceeding with the
contract. The work may be useless to the
defendant, and yet he would be forced to pay
the full contract price. On the other hand, the
plaintiff is interested only in the profit he will
make out of the contract. If he receives this it
is equally advantageous for him to use his
time otherwise.

138

[24]The leading case on the subject in this country is the New
York case of Clark v. Marsiglia, 1 Denio (N.Y.) 317, 43
Am.Dec. 670. In that case defendant had employed plaintiff
to paint certain pictures for him, but countermanded the
order before the work was finished. Plaintiff, however, went
on and completed the work and sued for the contract price.
In reversing a judgment for plaintiff, the court said:
The plaintiff was allowed to recover as though
there had been no countermand of the order;
and in this the court erred. The defendant, by
requiring the plaintiff to stop work upon the
paintings, violated his contract, and thereby
incurred a liability to pay such damages as the
plaintiff should sustain. Such damages would
include a recompense for the labor done and
materials used, and such further sum in
damages as might, upon legal principles, be
assessed for the breach of the contract; but
the plaintiff had no right, by obstinately
persisting in the work, to make the penalty
upon the defendant greater than it would
otherwise have been.
And the rule as established by the great weight of authority in
America is summed up in the following statement in 6 R.C.L.
1029, which is quoted with approval by the Supreme Court of
North Carolina in the recent case of Novelty Advertising Co. v.
Farmers' Mut. Tobacco Warehouse Co., 186 N.C. 197, 119 S.E.
196, 198:
While a contract is executory a party has the
power to stop performance on the other side
by an explicit direction to that effect,
subjecting himself to such damages as will
compensate the other party for being stopped
in the performance on his part at that stage in
the execution of the contract. The party thus
forbidden cannot afterwards go on and
thereby increase the damages, and then
recover such damages from the other party.

139

The legal right of either party to violate,
abandon, or renounce his contract, on the
usual terms of compensation to the other for
the damages which the law recognizes and
allows, subject to the jurisdiction of equity to
decree specific performance in proper cases, is
universally recognized and acted upon.
This is in accord with the earlier North Carolina decision of
Heiser v. Mears, 120 N.C. 443, 27 S.E. 117, in which it was
held that, where a buyer countermands his order for goods to
be manufactured for him under as executory contract, before
the work is completed, it is notice to the seller that he elects
to rescind his contract and submit to the legal measure of
damages, and that in such case the seller cannot complete the
goods and recover the contract price. See, also, Kingman &
Co. v. Western Mfg. Co. (C.C.A. 8th) 92 F. 486; Davis v. Bronson,
2 N.D. 300, 50 N.W. 836, 16 L.R.A. 655 and note, 33
Am.St.Rep. 783, and note; Richards v. Manitowoc & Northern
Traction Co., 140 Wis. 85, 121 N.W. 837, 133 Am.St.Rep.
1063.
[25]We have carefully considered the cases of Roehm v. Horst,
178 U.S. 1, Roller v. George H. Leonard & Co. (C.C.A. 4th) 229
F. 607, and McCoy v. Justices of Harnett County, 53 N.C. 272,
upon which plaintiff relies; but we do not think that they are
at all in point. Roehm v. Horst merely follows the rule of
Hockster v. DeLaTour, 2 El.& Bl. 678, to the effect that where
one party to any executory contract refuses to perform in
advance of the time fixed for performance, the other party,
without waiting for the time of performance, may sue at once
for damages occasioned by the breach. The same rule is
followed in Roller v. Leonard. In McCoy v. Justices of Harnett
County the decision was that mandamus to require the justices
of a county to pay for a jail would be denied, where it
appeared that the contractor in building same departed from
the plans and specifications. In the opinions in all of these
some language was used which lends support to plaintiff's
position, but in none of them was the point involved which is

140

involved here, viz. whether, in application of the rule which
requires that the party to a contract who is not in default do
nothing to aggravate the damages arising from breach, he
should not desist from performance of an executory contract
for the erection of a structure when notified of the other
party's repudiation, instead of piling up damages by
proceeding with the work. As stated above, we think that
reason and authority require that this question be answered in
the affirmative. It follows that there was error in directing a
verdict for plaintiff for the full amount of its claim. The
measure of plaintiff's damage, upon its appearing that notice
was duly given not to build the bridge, is an amount sufficient
to compensate plaintiff for labor and materials expended and
expense incurred in the part performance of the contract,
prior to its repudiation, plus the profit which would have
been realized if it had been carried out in accordance with its
terms. See Novelty Advertising Co. v. Farmers' Mut. Tobacco
Warehouse Co., supra.
[26]Our conclusion, on the whole case, is that there was error
in failing to strike out the answer of Pruitt, Pratt, and
McCollum, and in admitting same as evidence against the
county, in excluding the testimony offered by the county to
which we have referred, and in directing a verdict for
plaintiff. The judgment below will accordingly be reversed,
and the case remanded for a new trial.
Reversed.
3.5.1 Discussion of Rockingham County v. Luten Bridge
Co.
Imagine that you are counsel to the Luten Bridge Company. What
should your client do in response to the first notice from the
Rockingham County board of commissioners repudiating the bridge
construction contract?
The court says that the Luten Bridge Company should have ceased
work on the bridge after receiving notice of repudiation. Are there
any risks or expenses associated with ceasing construction? Does the

141

Luten Bridge Company have any alternatives other than continuing
or terminating the project?
3.6 Principal Case – Parker v. Twentieth Century-Fox
Film Corp.
Parker v. Twentieth Century-Fox Film Corp.
Supreme Court of California
3 Cal. 3d 176, 474 P.2d 689, 89 Cal. Rptr. 737 (1970)
BURKE, J.
[1] Defendant Twentieth Century-Fox Film Corporation
appeals from a summary judgment granting to plaintiff the
recovery of agreed compensation under a written contract for
her services as an actress in a motion picture. As will appear,
we have concluded that the trial court correctly ruled in
plaintiff's favor and that the judgment should be affirmed.
[2] Plaintiff [Shirley MacLaine] is well known as an actress,
and in the contract between plaintiff and defendant is
sometimes referred to as the “Artist.” Under the contract,
dated August 6, 1965, plaintiff was to play the female lead in
defendant's contemplated production of a motion picture
entitled “Bloomer Girl.” The contract provided that
defendant would pay plaintiff a minimum “guaranteed
compensation” of $53,571.42 per week for 14 weeks
commencing May 23, 1966, for a total of $750,000. Prior to
May 1966 defendant decided not to produce the picture and
by a letter dated April 4, 1966, it notified plaintiff of that
decision and that it would not “comply with our obligations
to you under” the written contract.
[3] By the same letter and with the professed purpose “to
avoid any damage to you,” defendant instead offered to
employ plaintiff as the leading actress in another film
tentatively entitled “Big Country, Big Man” (hereinafter, “Big
Country”). The compensation offered was identical, as were
31 of the 34 numbered provisions or articles of the original
contract.xxiv Unlike “Bloomer Girl,” however, which was to
have been a musical production, “Big Country” was a

142

dramatic “western type” movie. “Bloomer Girl” was to have
been filmed in California; “Big Country” was to be produced
in Australia. Also, certain terms in the proffered contract
varied from those of the original.xxv Plaintiff was given one
week within which to accept; she did not and the offer lapsed.
Plaintiff then commenced this action seeking recovery of the
agreed guaranteed compensation.
[4] Defendant's letter of April 4 to plaintiff, which contained
both defendant's notice of breach of the “Bloomer Girl”
contract and offer of the lead in “Big Country,” eliminated or
impaired each of those rights. It read in part as follows: “The
terms and conditions of our offer of employment are
identical to those set forth in the 'BLOOMER GIRL'
Agreement, Articles 1 through 34 and Exhibit A to the
Agreement, except as follows:
1. Article 31 of said Agreement will not be
included in any contract of employment
regarding 'BIG COUNTRY, BIG MAN' as it
is not a musical and it thus will not need a
dance director.
2. In the 'BLOOMER GIRL' agreement, in
Articles 29 and 32, you were given certain
director and screenplay approvals and you had
preapproved certain matters. Since there
simply is insufficient time to negotiate with
you regarding your choice of director and
regarding the screenplay and since you already
expressed an interest in performing the role in
'BIG COUNTRY, BIG MAN,' we must
exclude from our offer of employment in
'BIG COUNTRY, BIG MAN' any approval
rights as are contained in said Articles 29 and
32; however, we shall consult with you
respecting the director to be selected to direct
the photoplay and will further consult with
you with respect to the screenplay and any
revisions or changes therein, provided,

143

however, that if we fail to agree ... the decision
of ... [defendant] with respect to the selection
of a director and to revisions and changes in
the said screenplay shall be binding upon the
parties to said agreement.
[5] The complaint sets forth two causes of action. The first is
for money due under the contract; the second, based upon
the same allegations as the first, is for damages resulting from
defendant's breach of contract. Defendant in its answer
admits the existence and validity of the contract, that plaintiff
complied with all the conditions, covenants and promises and
stood ready to complete the performance, and that defendant
breached and “anticipatorily repudiated” the contract. It
denies, however, that any money is due to plaintiff either
under the contract or as a result of its breach, and pleads as
an affirmative defense to both causes of action plaintiff's
allegedly deliberate failure to mitigate damages, asserting that
she unreasonably refused to accept its offer of the leading
role in “Big Country.”
[6] Plaintiff moved for summary judgment under Code of
Civil Procedure section 437c, the motion was granted, and
summary judgment for $750,000 plus interest was entered in
plaintiff's favor. This appeal by defendant followed.
[7] The familiar rules are that the matter to be determined by
the trial court on a motion for summary judgment is whether
facts have been presented which give rise to a triable factual
issue. The court may not pass upon the issue itself. Summary
judgment is proper only if the affidavits or declarationsxxvi in
support of the moving party would be sufficient to sustain a
judgment in his favor and his opponent does not by affidavit
show facts sufficient to present a triable issue of fact. The
affidavits of the moving party are strictly construed, and
doubts as to the propriety of summary judgment should be
resolved against granting the motion. Such summary
procedure is drastic and should be used with caution so that it
does not become a substitute for the open trial method of

144

determining facts. The moving party cannot depend upon
allegations in his own pleadings to cure deficient affidavits,
nor can his adversary rely upon his own pleadings in lieu or in
support of affidavits in opposition to a motion; however, a
party can rely on his adversary's pleadings to establish facts
not contained in his own affidavits. (Slobojan v. Western
Travelers Life Ins. Co. (1969) 70 Cal.2d 432, 436-437 [74
Cal.Rptr. 895, 450 P.2d 271]; and cases cited.) Also, the court
may consider facts stipulated to by the parties and facts which
are properly the subject of judicial notice. (Ahmanson Bank &
Trust Co. v. Tepper (1969) 269 Cal.App.2d 333, 342 [74
Cal.Rptr. 774]; Martin v. General Finance Co. (1966) 239 Cal.
App.2d 438, 442 [48 Cal.Rptr. 773]; Goldstein v. Hoffman (1963)
213 Cal.App.2d 803, 814 [29 Cal.Rptr. 334]; Thomson v. Honer
(1960) 179 Cal.App.2d 197, 203 [3 Cal.Rptr. 791].)
[8] As stated, defendant's sole defense to this action which
resulted from its deliberate breach of contract is that in
rejecting defendant's substitute offer of employment plaintiff
unreasonably refused to mitigate damages.
[9] The general rule is that the measure of recovery by a
wrongfully discharged employee is the amount of salary
agreed upon for the period of service, less the amount which
the employer affirmatively proves the employee has earned or
with reasonable effort might have earned from other
employment. (W. F. Boardman Co. v. Petch (1921) 186 Cal. 476,
484 [199 P. 1047]; De Angeles v. Roos Bros., Inc. (1966) 244
Cal.App.2d 434, 441-442 [52 Cal.Rptr. 783]; de la Falaise v.
Gaumont-British Picture Corp. (1940) 39 Cal.App.2d 461, 469
[103 P.2d 447], and cases cited; see also Wise v. Southern Pac.
Co. (1970) 1 Cal.3d 600, 607-608 [83 Cal. Rptr. 202, 463 P.2d
426].)xxvii However, before projected earnings from other
employment opportunities not sought or accepted by the
discharged employee can be applied in mitigation, the
employer must show that the other employment was
comparable, or substantially similar, to that of which the
employee has been deprived; the employee's rejection of or

145

failure to seek other available employment of a different or
inferior kind may not be resorted to in order to mitigate
damages. (Gonzales v. Internat. Assn. of Machinists (1963) 213
Cal.App.2d 817, 822-824 [29 Cal.Rptr. 190]; Harris v. Nat.
Union etc. Cooks, Stewards (1953) 116 Cal.App.2d 759, 761 [254
P.2d 673]; Crillo v. Curtola (1949) 91 Cal.App.2d 263, 275 [204
P.2d 941]; de la Falaise v. Galumont-British Picture Corp., supra.,
39 Cal.App.2d 461, 469; Schiller v. Keuffel & Esser Co. (1963) 21
Wis.2d 545 [124 N.W.2d 646, 651]; 28 A.L.R. 736, 749; 22
Am.Jur.2d, Damages, §§ 71- 72, p. 106.)
[10]In the present case defendant has raised no issue of
reasonableness of efforts by plaintiff to obtain other employment;
the sole issue is whether plaintiff's refusal of defendant's
substitute offer of “Big Country” may be used in mitigation.
Nor, if the “Big Country” offer was of employment different
or inferior when compared with the original “Bloomer Girl”
employment, is there an issue as to whether or not plaintiff
acted reasonably in refusing the substitute offer. Despite
defendant's arguments to the contrary, no case cited or which
our research has discovered holds or suggests that
reasonableness is an element of a wrongfully discharged
employee's option to reject, or fail to seek, different or
inferior employment lest the possible earnings therefrom be
charged against him in mitigation of damages.xxviii
[11]In Harris v. Nat. Union etc. Cooks, Stewards, supra., 116 Cal.
App. 2d 759, 761, the issues were stated to be, inter alia,
whether comparable employment was open to each plaintiff
employee, and if so whether each plaintiff made a reasonable
effort to secure such employment. It was held that the trial
court properly sustained an objection to an offer to prove a
custom of accepting a job in a lower rank when work in the
higher rank was not available, as “The duty of mitigation of
damages ... does not require the plaintiff 'to seek or to accept
other employment of a different or inferior kind.”' (P. 764
[5].) See also: Lewis v. Protective Security Life Ins. Co. (1962) 208
Cal.App.2d 582, 584 [25 Cal.Rptr. 213]: “honest effort to find

146

similar employment ....” (Italics added.) de la Falaise v.
Gaumont-British Picture Corp., supra., 39 Cal.App.2d 461, 469:
“reasonable effort.” Erler v. Five Points Motors, Inc. (1967) 249
Cal.App.2d 560, 562 [57 Cal.Rptr. 516]: Damages may be
mitigated “by a showing that the employee, by the exercise of
reasonable diligence and effort, could have procured comparable
employment ....” (Italics added.) Savitz v. Gallaccio (1955) 179
Pa.Super. 589 [118 A.2d 282, 286]; Atholwood Dev. Co. v.
Houston (1941) 179 Md. 441 [19 A.2d 706, 708]; Harcourt &
Co. v. Heller (1933) 250 Ky. 321 [62 S.W.2d 1056]; Alaska
Airlines, Inc. v. Stephenson (1954) 217 F.2d 295, 299 [15 Alaska
272]; United Protective Workers v. Ford Motor Co. (7th Cir. 1955)
223 F.2d 49, 52 [48 A.L.R.2d 1285]; Chisholm v. Preferred
Bankers' Life Assur. Co. (1897) 112 Mich. 50 [70 N.W. 415];
each of which held that the reasonableness of the employee's
efforts, or his excuses for failure, to find other similar
employment was properly submitted to the jury as a question
of fact. NB: Chisholm additionally approved a jury instruction that
a substitute offer of the employer to work for a lesser
compensation was not to be considered in mitigation, as the
employee was not required to accept it. Williams v. National
Organization, Masters, etc. (1956) 384 Pa. 413 [120 A.2d 896,
901 [13]]: “Even assuming that plaintiff ... could have
obtained employment in ports other than ... where he resided,
legally he was not compelled to do so in order to mitigate his
damages.” (Italics added.)
[12]Applying the foregoing rules to the record in the present
case, with all intendments in favor of the party opposing the
summary judgment motion—here, defendant—it is clear that
the trial court correctly ruled that plaintiff's failure to accept
defendant's tendered substitute employment could not be
applied in mitigation of damages because the offer of the
“Big Country” lead was of employment both different and
inferior, and that no factual dispute was presented on that
issue. The mere circumstance that “Bloomer Girl” was to be
a musical review calling upon plaintiff's talents as a dancer as

147

well as an actress, and was to be produced in the City of Los
Angeles, whereas “Big Country” was a straight dramatic role
in a “Western Type” story taking place in an opal mine in
Australia, demonstrates the difference in kind between the
two employments; the female lead as a dramatic actress in a
western style motion picture can by no stretch of imagination
be considered the equivalent of or substantially similar to the
lead in a song-and-dance production.
[13]Additionally, the substitute “Big Country” offer proposed
to eliminate or impair the director and screenplay approvals
accorded to plaintiff under the original “Bloomer Girl”
contract (see fn. 2, ante), and thus constituted an offer of
inferior employment. No expertise or judicial notice is
required in order to hold that the deprivation or infringement
of an employee's rights held under an original employment
contract converts the available “other employment” relied
upon by the employer to mitigate damages, into inferior
employment which the employee need not seek or accept.
(See Gonzales v. Internal. Assn. of Machinists, supra., 213
Cal.App.2d 817, 823-824; and fn. 5, post.)
[14]Statements found in affidavits submitted by defendant in
opposition to plaintiff's summary judgment motion, to the
effect that the “Big County” offer was not of employment
different from or inferior to that under the “Bloomer Girl”
contract, merely repeat the allegations of defendant's answer
to the complaint in this action, constitute only conclusionary
assertions with respect to undisputed facts, and do not give
rise to a triable factual issue so as to defeat the motion for
summary judgment. (See Colvig v. KSFO (1964) 224
Cal.App.2d 357, 364 [36 Cal.Rptr. 701]; Dashew v. Dashew
Business Machines, Inc. (1963) 218 Cal.App.2d 711, 715 [32
Cal.Rptr. 682]; Hatch v. Bush (1963) 215 Cal.App.2d 692, 707
[30 Cal. Rptr. 397, 13 A.L.R.3d 503]; Barry v. Rodgers (1956)
141 Cal.App.2d 340, 342 [296 P.2d 898].)
[15]In view of the determination that defendant failed to
present any facts showing the existence of a factual issue with

148

respect to its sole defense-plaintiff's rejection of its substitute
employment offer in mitigation of damages—we need not
consider plaintiff's further contention that for various
reasons, including the provisions of the original contract set
forth in footnote 1, ante, plaintiff was excused from
attempting to mitigate damages.
[16]The judgment is affirmed.
McComb, J., Peters, J., Tobriner, J., Kaus, J. (Assigned by the
Acting Chairman of the Judicial Council ) and Roth, J.,
(Assigned by the Acting Chairman of the Judicial Council)
concurred.
SULLIVAN, ACTING C. J., DISSENTING
[17]The basic question in this case is whether or not plaintiff
acted reasonably in rejecting defendant's offer of alternate
employment. The answer depends upon whether that offer
(starring in “Big Country, Big Man”) was an offer of work
that was substantially similar to her former employment
(starring in “Bloomer Girl”) or of work that was of a
different or inferior kind. To my mind this is a factual issue,
which the trial court should not have determined on a motion
for summary judgment. The majority have not only repeated
this error but have compounded it by applying the rules
governing mitigation of damages in the employer-employee
context in a misleading fashion. Accordingly, I respectfully
dissent.
[18]The familiar rule requiring a plaintiff in a tort or contract
action to mitigate damages embodies notions of fairness and
socially responsible behavior which are fundamental to our
jurisprudence. Most broadly stated, it precludes the recovery
of damages which, through the exercise of due diligence,
could have been avoided. Thus, in essence, it is a rule
requiring reasonable conduct in commercial affairs. This
general principle governs the obligations of an employee after
his employer has wrongfully repudiated or terminated the
employment contract. Rather than permitting the employee

149

simply to remain idle during the balance of the contract
period, the law requires him to make a reasonable effort to
secure other employment.xxix He is not obliged, however, to
seek or accept any and all types of work which may be
available. Only work which is in the same field and which is
of the same quality need be accepted.xxx
[19]Over the years the courts have employed various phrases
to define the type of employment which the employee, upon
his wrongful discharge, is under an obligation to accept. Thus
in California alone it has been held that he must accept
employment which is “substantially similar” (Lewis v. Protective
Security Life Ins. Co. (1962) 208 Cal.App.2d 582, 584 [25
Cal.Rptr. 213]; de la Falaise v. Gaumont-British Picture Corp.
(1940) 39 Cal.App.2d 461, 469 [103 P.2d 447]); “comparable
employment” ( Erler v. Five Points Motors, Inc. (1967) 249
Cal.App.2d 560, 562 [57 Cal.Rptr. 516]; Harris v. Nat. Union
etc. Cooks, Stewards (1953) 116 Cal.App.2d 759, 761 [254 P.2d
673]); employment “in the same general line of the first
employment” ( Rotter v. Stationers Corp. (1960) 186 Cal.App.2d
170, 172 [8 Cal. Rptr. 690]); “equivalent to his prior position”
( De Angeles v. Roos Bros., Inc. (1966) 244 Cal.App.2d 434, 443
[52 Cal.Rptr. 783]); “employment in a similar capacity” ( Silva
v. McCoy (1968) 259 Cal.App.2d 256, 260 [66 Cal.Rptr. 364]);
employment which is “not ... of a different or inferior
kind....” ( Gonzales v. Internat. Assn. of Machinists (1963) 213
Cal.App.2d 817, 822 [29 Cal.Rptr. 190].)xxxi
[20]For reasons which are unexplained, the majority cite
several of these cases yet select from among the various
judicial formulations which they contain one particular
phrase, “Not of a different or inferior kind,” with which to
analyze this case. I have discovered no historical or
theoretical reason to adopt this phrase, which is simply a
negative restatement of the affirmative standards set out in
the above cases, as the exclusive standard. Indeed, its
emergence is an example of the dubious phenomenon of the
law responding not to rational judicial choice or changing

150

social conditions, but to unrecognized changes in the
language of opinions or legal treatises.xxxii However, the
phrase is a serviceable one and my concern is not with its use
as the standard but rather with what I consider its distortion.
[21]The relevant language excuses acceptance only of
employment which is of a different kind. (Gonzales v. Internat.
Assn. of Machinists, supra., 213 Cal.App.2d 817, 822; Harris v.
Nat. Union etc. Cooks, Stewards, supra., 116 Cal.App.2d 759, 761;
de la Falaise v. Gaumont-British Picture Corp., supra., 39
Cal.App.2d 461, 469.) It has never been the law that the mere
existence of differences between two jobs in the same field is
sufficient, as a matter of law, to excuse an employee
wrongfully discharged from one from accepting the other in
order to mitigate damages. Such an approach would
effectively eliminate any obligation of an employee to attempt
to minimize damage arising from a wrongful discharge. The
only alternative job offer an employee would be required to
accept would be an offer of his former job by his former
employer.
[22]Although the majority appear to hold that there was a
difference “in kind” between the employment offered
plaintiff in “Bloomer Girl” and that offered in “Big Country”
(ante, at p. 183), an examination of the opinion makes crystal
clear that the majority merely point out differences between
the two films (an obvious circumstance) and then apodically
assert that these constitute a difference in the kind of
employment. The entire rationale of the majority boils down to
this; that the “mere circumstances” that “Bloomer Girl” was to
be a musical review while “Big Country” was a straight drama
“demonstrates the difference in kind” since a female lead in a
western is not “the equivalent of or substantially similar to” a
lead in a musical. This is merely attempting to prove the
proposition by repeating it. It shows that the vehicles for the
display of the star's talents are different but it does not prove
that her employment as a star in such vehicles is of necessity
different in kind and either inferior or superior.

151

[23]I believe that the approach taken by the majority (a
superficial listing of differences with no attempt to assess
their significance) may subvert a valuable legal doctrine.xxxiii
The inquiry in cases such as this should not be whether
differences between the two jobs exist (there will always be
differences) but whether the differences which are present are
substantial enough to constitute differences in the kind of
employment or, alternatively, whether they render the
substitute work employment of an inferior kind.
[24]It seems to me that this inquiry involves, in the instant
case at least, factual determinations which are improper on a
motion for summary judgment. Resolving whether or not one
job is substantially similar to another or whether, on the other
hand, it is of a different or inferior kind, will often (as here)
require a critical appraisal of the similarities and differences
between them in light of the importance of these differences
to the employee. This necessitates a weighing of the evidence,
and it is precisely this undertaking which is forbidden on
summary judgment. (Garlock v. Cole (1962) 199 Cal. App. 2d
11, 14 [18 Cal.Rptr. 393].)
[25]This is not to say that summary judgment would never be
available in an action by an employee in which the employer
raises the defense of failure to mitigate damages. No case has
come to my attention, however, in which summary judgment
has been granted on the issue of whether an employee was
obliged to accept available alternate employment.
Nevertheless, there may well be cases in which the substitute
employment is so manifestly of a dissimilar or inferior sort,
the declarations of the plaintiff so complete and those of the
defendant so conclusionary and inadequate that no factual
issues exist for which a trial is required. This, however, is not
such a case.
[26]It is not intuitively obvious, to me at least, that the leading
female role in a dramatic motion picture is a radically
different endeavor from the leading female role in a musical
comedy film. Nor is it plain to me that the rather qualified

152

rights of director and screenplay approval contained in the
first contract are highly significant matters either in the
entertainment industry in general or to this plaintiff in
particular. Certainly, none of the declarations introduced by
plaintiff in support of her motion shed any light on these
issues.xxxiv Nor do they attempt to explain why she declined
the offer of starring in “Big Country, Big Man.” Nevertheless,
the trial court granted the motion, declaring that these
approval rights were “critical” and that their elimination
altered “the essential nature of the employment.”
[27]The declaration of Herman Citron, plaintiff's theatrical
agent, alleges that prior to the formation of the “Bloomer
Girl” contract he discussed with Richard Zanuck, defendant's
vice president, the conditions under which plaintiff might be
interested in doing “Big Country”; that it was Zanuck who
informed him of Fox's decision to cancel production of
“Bloomer Girl” and queried him as to plaintiff's continued
interest in “Big Country”; that he informed Zanuck that
plaintiff was shocked by the decision, had turned down other
offers because of her commitment to defendant for
“Bloomer Girl” and was not interested in “Big Country.” It
further alleges that “Bloomer Girl” was to have been a
musical review which would have given plaintiff an
opportunity to exhibit her talent as a dancer as well as an
actress and that “Big Country” was a straight dramatic role;
the former to have been produced in California, the latter in
Australia. Citron's declaration concludes by stating that he has
not received any payment from defendant for plaintiff under
the “Bloomer Girl” contract.
[28]Benjamin Neuman's declaration states that he is plaintiff's
attorney; that after receiving notice of defendant's breach he
requested Citron to make every effort to obtain other suitable
employment for plaintiff; that he (Neuman) rejected
defendant's offer to settle for $400,000 and that he has not
received any payment from defendant for plaintiff under the
“Bloomer Girl” contract. It also sets forth correspondence

153

between Neuman and Fox which culminated in Fox's final
rejection of plaintiff's demand for full payment.
[29]The plaintiff's declarations were of no assistance to the
trial court in its effort to justify reaching this conclusion on
summary judgment. Instead, it was forced to rely on judicial
notice of the definitions of “motion picture,” “screenplay”
and “director” (Evid. Code, § 451, subd. (e)) and then on
judicial notice of practices in the film industry which were
purportedly of “common knowledge.” (Evid. Code, § 451,
subd. (f) or § 452, subd. (g).) This use of judicial notice was
error. Evidence Code section 451, subdivision (e) was never
intended to authorize resort to the dictionary to solve
essentially factual questions which do not turn upon
conventional linguistic usage. More important, however, the
trial court's notice of “facts commonly known” violated
Evidence Code section 455, subdivision (a).xxxv Before this
section was enacted there were no procedural safeguards
affording litigants an opportunity to be heard as to the
propriety of taking judicial notice of a matter or as to the
tenor of the matter to be noticed. Section 455 makes such an
opportunity (which may be an element of due process, see
Evid. Code, § 455, Law Revision Com. Comment (a))
mandatory and its provisions should be scrupulously adhered
to. “[J]udicial notice can be a valuable tool in the adversary
system for the lawyer as well as the court” (Kongsgaard,
Judicial Notice (1966) 18 Hastings L.J. 117, 140) and its use is
appropriate on motions for summary judgment. Its use in this
case, however, to determine on summary judgment issues
fundamental to the litigation without complying with
statutory requirements of notice and hearing is a highly
improper effort to “cut the Gordion knot of involved
litigation.” (Silver Land & Dev. Co. v. California Land Title Co.
(1967) 248 Cal.App.2d 241, 242 [56 Cal.Rptr. 178].)
[30]The majority do not confront the trial court's misuse of
judicial notice. They avoid this issue through the expedient of
declaring that neither judicial notice nor expert opinion (such

154

as that contained in the declarations in opposition to the
motion)xxxvi is necessary to reach the trial court's conclusion.
Something, however, clearly is needed to support this
conclusion. Nevertheless, the majority make no effort to
justify the judgment through an examination of the plaintiff's
declarations. Ignoring the obvious insufficiency of these
declarations, the majority announce that “the deprivation or
infringement of an employee's rights held under an original
employment contract” changes the alternate employment
offered or available into employment of an inferior kind.
[31]The second declaration is that of Richard Zanuck. It
avers that he is Fox's vice president in charge of production;
that he has final responsibility for casting decisions, that he is
familiar with plaintiff's ability and previous artistic history;
that the offer of employment for “Big Country” was in the
same general line and comparable to that of “Bloomer Girl”;
that plaintiff would not have suffered any detriment to her
image or reputation by appearing in it; that elimination of
director and script approval rights would not injure plaintiff;
that plaintiff has appeared in dramatic and western roles
previously and has not limited herself to musicals; and that
Fox would have complied with the terms of its offer if
plaintiff had accepted it.
[32]I cannot accept the proposition that an offer which
eliminates any contract right, regardless of its significance, is,
as a matter of law, an offer of employment of an inferior
kind. Such an absolute rule seems no more sensible than the
majority's earlier suggestion that the mere existence of
differences between two jobs is sufficient to render them
employment of different kinds. Application of such per se
rules will severely undermine the principle of mitigation of
damages in the employer-employee context.
[33]I remain convinced that the relevant question in such
cases is whether or not a particular contract provision is so
significant that its omission creates employment of an inferior
kind. This question is, of course, intimately bound up in what

155

I consider the ultimate issue: whether or not the employee
acted reasonably. This will generally involve a factual inquiry
to ascertain the importance of the particular contract term
and a process of weighing the absence of that term against
the countervailing advantages of the alternate employment. In
the typical case, this will mean that summary judgment must
be withheld.
[34]In the instant case, there was nothing properly before the
trial court by which the importance of the approval rights
could be ascertained, much less evaluated. Thus, in order to
grant the motion for summary judgment, the trial court
misused judicial notice. In upholding the summary judgment,
the majority here rely upon per se rules which distort the
process of determining whether or not an employee is obliged
to accept particular employment in mitigation of damages.
[35]I believe that the judgment should be reversed so that the
issue of whether or not the offer of the lead role in “Big
Country, Big Man” was of employment comparable to that of
the lead role in “Bloomer Girl” may be determined at trial.
3.6.1 Discussion of Parker v. Twentieth Century-Fox
Would you expect that a promisee’s “reasonable efforts to avoid
loss” would include accepting an offer of substitute performance
from the breaching party?
Is there any chance that accepting the breacher’s offer could impair
the promisee’s right to prove a breach of contract?
Suppose that promisees were obliged to accept any offer in
mitigation of damages without considering its source. Might such a
rule encourage breaching promisors to make opportunistic offers
calculated to be unattractive but sufficient to reduce the amount of
damages recoverable for breach? Is there any evidence in Parker of
this type of behavior?
The Parker court holds that wrongfully discharged employees need
only accept “substantially similar” employment in mitigation of their
losses. Why do courts limit the types of work that plaintiffs must

156

accept? What competing concern makes avoidability doctrine an
important source of incentives for workers who have suffered the
breach of an employment contract?
4 Cost of Completion vs. Difference in Value
Recall that expectation damages are the default remedy for breach of
contract. According to Restatement § 344, protecting the promisee’s
expectation interest requires an award of damages sufficient to “put
[him] in as good a position as he would have been in had the contract
been performed.” But what exactly is required to achieve this
objective? The cases that follow attempt to answer this question.
4.1 Principal Case – American Standard v. Schectman
American Standard, Inc. v. Schectman
Supreme Court of New York, Appellate Division
80 A.D.2d 318; 439 N.Y.S.2d 529 (1981)
HANCOCK, JR.
[1] Plaintiffs have recovered a judgment on a jury verdict of
$90,000 against defendant for his failure to complete grading
and to take out certain foundations and other subsurface
structures to one foot below the grade line as promised.
Whether the court should have charged the jury, as defendant
Schectman requested, that the difference in value of plaintiffs'
property with and without the promised performance was the
measure of the damage is the main point in his appeal.xxxvii We
hold that the request was properly denied and that the cost of
completion—not the difference in value—was the proper
measure. Finding no basis for reversal, we affirm.
[2] Until 1972, plaintiffs operated a pig iron manufacturing
plant on land abutting the Niagara River in Tonawanda. On
the 26-acre parcel were, in addition to various industrial and
office buildings, a 60-ton blast furnace, large lifts, hoists and
other equipment for transporting and storing ore, railroad
tracks, cranes, diesel locomotives and sundry implements and
devices used in the business. Since the 1870's plaintiffs'
property, under several different owners, had been the site of

157

various industrial operations. Having decided to close the
plant, plaintiffs on August 3, 1973 made a contract in which
they agreed to convey the buildings and other structures and
most of the equipment to defendant, a demolition and
excavating contractor, in return for defendant's payment of
$275,000 and his promise to remove the equipment, demolish
the structures and grade the property as specified.
[3] We agree with Trial Term's interpretation of the contract
as requiring defendant to remove all foundations, piers,
headwalls, and other structures, including those under the
surface and not visible and whether or not shown on the map
attached to the contract, to a depth of approximately one foot
below the specified grade lines.xxxviii The proof from plaintiffs'
witnesses and the exhibits, showing a substantial deviation
from the required grade lines and the existence above grade
of walls, foundations and other structures, support the
finding, implicit in the jury's verdict, that defendant failed to
perform as agreed. Indeed, the testimony of defendant's
witnesses and the position he has taken during his
performance of the contract and throughout this litigation
(which the trial court properly rejected), viz., that the contract
did not require him to remove all subsurface foundations,
allow no other conclusion.
[4] We turn to defendant's argument that the court erred in
rejecting his proof that plaintiffs suffered no loss by reason of
the breach because it makes no difference in the value of the
property whether the old foundations are at grade or one foot
below grade and in denying his offer to show that plaintiffs
succeeded in selling the property for $183,000—only $3,000
less than its full fair market value. By refusing this testimony
and charging the jury that the cost of completion (estimated
at $110,500 by plaintiffs' expert), not diminution in value of
the property, was the measure of damage the court, defendant
contends, has unjustly permitted plaintiffs to reap a windfall
at his expense. Citing the definitive opinion of Judge Cardozo
in Jacob & Youngs v Kent (230 NY 239), he maintains that the

158

facts present a case "of substantial performance" of the
contract with omissions of "trivial or inappreciable
importance" and that because the cost of completion was
"grossly and unfairly out of proportion to the good to be
attained," the proper measure of damage is diminution in
value.
[5] The general rule of damages for breach of a construction
contract is that the injured party may recover those damages
which are the direct, natural and immediate consequence of
the breach and which can reasonably be said to have been in
the contemplation of the parties when the contract was made
(see 13 NY Jur, Damages, §§ 46, 56; Chamberlain v Parker, 45
NY 569; Hadley v Baxendale, 9 Exch [Welsby, Hurlstone &
Gordon] 341; Restatement, Contracts, § 346). In the usual
case where the contractor's performance has been defective
or incomplete, the reasonable cost of replacement or
completion is the measure (see Bellizzi v Huntley Estates, 3
NY2d 112; Spence v Ham, 163 NY 220; Condello v Stock, 285
App Div 861, mod on other grounds 1 NY2d 831; Along-TheHudson Co. v Ayres, 170 App Div 218; 13 NY Jur, Damages, §
56, p 502; Restatement, Contracts, § 346). When, however,
there has been a substantial performance of the contract
made in good faith but defects exist, the correction of which
would result in economic waste, courts have measured the
damages as the difference between the value of the property
as constructed and the value if performance had been
properly completed (see Jacob & Youngs v Kent, supra; Droher &
Sons v Toushin, 250 Minn 490; Restatement, Contracts, § 346,
subd [1], par [a], cl [ii], p 573; comment b, p 574; 13 NY Jur,
Damages, § 58; Ann., 76 ALR2d 805, § 4, pp 812-815). Jacob
& Youngs is illustrative. There, plaintiff, a contractor, had
constructed a house for the defendant which was satisfactory
in all respects save one: the wrought iron pipe installed for
the plumbing was not of Reading manufacture, as specified in
the contract, but of other brands of the same quality. Noting
that the breach was unintentional and the consequences of

159

the omission trivial, and that the cost of replacing the pipe
would be "grievously out of proportion" (Jacob & Youngs v
Kent, supra, p 244) to the significance of the default, the court
held the breach to be immaterial and the proper measure of
damage to the owner to be not the cost of replacing the pipe
but the nominal difference in value of the house with and
without the Reading pipe.
[6] Not in all cases of claimed "economic waste" where the
cost of completing performance of the contract would be
large and out of proportion to the resultant benefit to the
property have the courts adopted diminution in value as the
measure of damage. Under the Restatement rule, the
completion of the contract must involve "unreasonable
economic waste" and the illustrative example given is that of
a house built with pipe different in name but equal in quality
to the brand stipulated in the contract as in Jacob & Youngs v
Kent (230 NY 239, supra) (Restatement, Contracts, § 346, subd
[1], par [a], cl [ii], p 573; Illustration No. 2, p 576). In Groves v
Wunder Co. (205 Minn. 163), plaintiff had leased property and
conveyed a gravel plant to defendant in exchange for a sum
of money and for defendant's commitment to return the
property to plaintiff at the end of the term at a specified grade
-- a promise defendant failed to perform. Although the cost
of the fill to complete the grading was $60,000 and the total
value of the property, graded as specified in the contract, only
$12,160 the court rejected the "diminution in value" rule,
stating: “The owner's right to improve his property is not
trammeled by its small value. It is his right to erect thereon
structures which will reduce its value. If that be the result, it
can be of no aid to any contractor who declines performance.
As said long ago in Chamberlain v. Parker, 45 N.Y. 569, 572:
‘A man may do what he will with his own, ... and if he
chooses to erect a monument to his caprice or folly on his
premises, and employs and pays another to do it, it does not
lie with a defendant who has been so employed and paid for

160

building it, to say that his own performance would not be
beneficial to the plaintiff.’” (Groves v Wunder Co., supra, p 168.)
[7] The "economic waste" of the type which calls for
application of the "diminution in value" rule generally entails
defects in construction which are irremediable or which may
not be repaired without a substantial tearing down of the
structure as in Jacob & Youngs (see Bellizzi v Huntley Estates, 3
NY2d 112, 115, supra; Groves v Wunder Co., supra; Slugg Seed &
Fertilizer v Paulson Lbr., 62 Wis 2d 220; Restatement,
Contracts, § 346, subd [1], Illustration Nos. 2, 4, pp 576-577;
Ann., 76 ALR2d 805, § 4, pp 812-815).
[8] Where, however, the breach is of a covenant which is
only incidental to the main purpose of the contract and
completion would be disproportionately costly, courts have
applied the diminution in value measure even where no
destruction of the work is entailed (see, e.g., Peevyhouse v
Garland Coal & Min. Co., 382 P2d 109 [Okla], cert. denied, 375
U.S. 906, holding [contrary to Groves v Wunder Co., supra] that
diminution in value is the proper measure where defendant,
the lessee of plaintiff's lands under a coal mining lease, failed
to perform costly remedial and restorative work on the land
at the termination of the lease. The court distinguished the
"building and construction" cases and noted that the breach
was of a covenant incidental to the main purpose of the
contract which was the recovery of coal from the premises to
the benefit of both parties; and see Avery v Fredericksen &
Westbrook, 67 Cal App 2d 334).
[9] It is also a general rule in building and construction cases,
at least under Jacob & Youngs (supra) in New York (see Groves v
Wunder Co., supra; Ann., 76 ALR2d 805, § 6, pp 823-826), that
a contractor who would ask the court to apply the diminution
of value measure "as an instrument of justice" must not have
breached the contract intentionally and must show substantial
performance made in good faith (Jacob & Youngs v Kent, supra,
pp 244, 245).

161

[10]In the case before us, plaintiffs chose to accept as part of
the consideration for the promised conveyance of their
valuable plant and machines to defendant his agreement to
grade the property as specified and to remove the
foundations, piers and other structures to a depth of one foot
below grade to prepare the property for sale. It cannot be said
that the grading and the removal of the structures were
incidental to plaintiffs' purpose of "achieving a reasonably
attractive vacant plot for resale" (cf. Peevyhouse v Garland Coal
& Min. Co., supra). Nor can defendant maintain that the
damages which would naturally flow from his failure to do
the grading and removal work and which could reasonably be
said to have been in the contemplation of the parties when
the contract was made would not be the reasonable cost of
completion (see 13 NY Jur, Damages, §§ 46, 56; Hadley v
Baxendale, 9 Exch [Welsby, Hurlstone & Gordon] 341, supra).
That the fulfillment of defendant's promise would (contrary
to plaintiffs' apparent expectations) add little or nothing to
the sale value of the property does not excuse the default.
[11]As in the hypothetical case, posed in Chamberlain v Parker
(45 NY 569, supra) (cited in Groves v Wunder Co., 205 Minn
163, supra), of the man who "chooses to erect a monument to
his caprice or folly on his premises, and employs and pays
another to do it", it does not lie with defendant here who has
received consideration for his promise to do the work "to say
that his own performance would not be beneficial to the
[plaintiffs]" (Chamberlain v Parker, supra, p 572).
[12]Defendant's completed performance would not have
involved undoing what in good faith was done improperly
but only doing what was promised and left undone (cf. Jacob
& Youngs v Kent, 230 NY 239, supra; Restatement, Contracts, §
346, subd [1], Illustration No. 2, p 576). That the burdens of
performance were heavier than anticipated and the cost of
completion disproportionate to the end to be obtained does
not, without more, alter the rule that the measure of plaintiffs'
damage is the cost of completion. Disparity in relative

162

economic benefits is not the equivalent of "economic waste"
which will invoke the rule in Jacob & Youngs v Kent (supra) (see
Groves v Wunder Co., supra). Moreover, faced with the jury's
finding that the reasonable cost of removing the large
concrete and stone walls and other structures extending
above grade was $90,000, defendant can hardly assert that he
has rendered substantial performance of the contract or that
what he left unfinished was "of trivial or inappreciable
importance" (Jacob & Youngs v Kent, supra, p 245). Finally,
defendant, instead of attempting in good faith to complete
the removal of the underground structures, contended that he
was not obliged by the contract to do so and, thus, cannot
claim to be a "transgressor whose default is unintentional and
trivial [and who] may hope for mercy if he will offer
atonement for his wrong" (Jacob & Youngs v Kent, supra, p
244). We conclude, therefore, that the proof pertaining to the
value of plaintiffs' property was properly rejected and the jury
correctly charged on damages.
[13]The judgment and order should be affirmed.
4.2 Principal Case – Peevyhouse v. Garland Coal &
Mining Co.
Peevyhouse v. Garland Coal & Mining Co.
Supreme Court of Oklahoma
382 P.2d 109 (1962)
JACKSON, JUSTICE.
[1] In the trial court, plaintiffs Willie and Lucille Peevyhouse
sued the defendant, Garland Coal and Mining Company, for
damages for breach of contract. Judgment was for plaintiffs
in an amount considerably less than was sued for. Plaintiffs
appeal and defendant cross-appeals.
[2] In the briefs on appeal, the parties present their argument
and contentions under several propositions; however, they all
stem from the basic question of whether the trial court
properly instructed the jury on the measure of damages.

163

[3] Briefly stated, the facts are as follows: plaintiffs owned a
farm containing coal deposits, and in November, 1954, leased
the premises to defendant for a period of five years for coal
mining purposes. A “stripmining” operation was
contemplated in which the coal would be taken from pits on
the surface of the ground, instead of from underground mine
shafts. In addition to the usual covenants found in a coal
mining lease, defendant specifically agreed to perform certain
restorative and remedial work at the end of the lease period.
It is unnecessary to set out the details of the work to be done,
other than to say that it would involve the moving of many
thousands of cubic yards of dirt, at a cost estimated by expert
witnesses at about $29,000.00. However, plaintiffs sued for
only $25,000.00.
[4] During the trial, it was stipulated that all covenants and
agreements in the lease contract had been fully carried out by
both parties, except the remedial work mentioned above;
defendant conceded that this work had not been done.
[5] Plaintiffs introduced expert testimony as to the amount
and nature of the work to be done, and its estimated cost.
Over plaintiffs' objections, defendant thereafter introduced
expert testimony as to the “diminution in value” of plaintiffs'
farm resulting from the failure of defendant to render
performance as agreed in the contract—that is, the difference
between the present value of the farm, and what its value
would have been if defendant had done what it agreed to do.
[6] At the conclusion of the trial, the court instructed the jury
that it must return a verdict for plaintiffs, and left the amount
of damages for jury determination. On the measure of
damages, the court instructed the jury that it might consider
the cost of performance of the work defendant agreed to do,
“together with all of the evidence offered on behalf of either
party.”

164

[7] It thus appears that the jury was at liberty to consider the
“diminution in value” of plaintiffs' farm as well as the cost of
“repair work” in determining the amount of damages.
[8] It returned a verdict for plaintiffs for $5000.00—only a
fraction of the “cost of performance,” but more than the total
value of the farm even after the remedial work is done.
[9] On appeal, the issue is sharply drawn. Plaintiffs contend
that the true measure of damages in this case is what it will
cost plaintiffs to obtain performance of the work that was not
done because of defendant's default. Defendant argues that
the measure of damages is the cost of performance “limited,
however, to the total difference in the market value before
and after the work was performed.”
[10]It appears that this precise question has not heretofore
been presented to this court. In Ardizonne v. Archer, 72 Okl.
70, 178 P. 263, this court held that the measure of damages
for breach of a contract to drill an oil well was the reasonable
cost of drilling the well, but here a slightly different factual
situation exists. The drilling of an oil well will yield valuable
geological information, even if no oil or gas is found, and of
course if the well is a producer, the value of the premises
increases. In the case before us, it is argued by defendant with
some force that the performance of the remedial work
defendant agreed to do will add at the most only a few
hundred dollars to the value of plaintiffs' farm, and that the
damages should be limited to that amount because that is all
plaintiffs have lost.
[11]Plaintiffs rely on Groves v. John Wunder Co., 205 Minn. 163,
286 N.W. 235, 123 A.L.R. 502. In that case, the Minnesota
court, in a substantially similar situation, adopted the “cost of
performance” rule as-opposed to the “value” rule. The result
was to authorize a jury to give plaintiff damages in the
amount of $60,000, where the real estate concerned would
have been worth only $12,160, even if the work contracted
for had been done.

165

[12]It may be observed that Groves v. John Wunder Co., supra, is
the only case which has come to our attention in which the
cost of performance rule has been followed under
circumstances where the cost of performance greatly
exceeded the diminution in value resulting from the breach of
contract. Incidentally, it appears that this case was decided by
a plurality rather than a majority of the members of the court.
[13]Defendant relies principally upon Sandy Valley & E. R.
Co., v. Hughes, 175 Ky. 320, 194 S.W. 344; Bigham v. WabashPittsburg Terminal Ry. Co., 223 Pa. 106, 72 A. 318; and Sweeney
v. Lewis Const. Co., 66 Wash. 490, 119 P. 1108. These were all
cases in which, under similar circumstances, the appellate
courts followed the “value” rule instead of the “cost of
performance” rule. Plaintiff points out that in the earliest of
these cases (Bigham) the court cites as authority on the
measure of damages an earlier Pennsylvania tort case, and that
the other two cases follow the first, with no explanation as to
why a measure of damages ordinarily followed in cases
sounding in tort should be used in contract cases.
Nevertheless, it is of some significance that three out of four
appellate courts have followed the diminution in value rule
under circumstances where, as here, the cost of performance
greatly exceeds the diminution in value.
[14]The explanation may be found in the fact that the
situations presented are artificial ones. It is highly unlikely
that the ordinary property owner would agree to pay $29,000
(or its equivalent) for the construction of “improvements”
upon his property that would increase its value only about
($300) three hundred dollars. The result is that we are called
upon to apply principles of law theoretically based upon
reason and reality to a situation which is basically
unreasonable and unrealistic.
[15]In Groves v. John Wunder Co., supra, in arriving at its
conclusions, the Minnesota court apparently considered the
contract involved to be analogous to a building and
construction contract, and cited authority for the proposition

166

that the cost of performance or completion of the building as
contracted is ordinarily the measure of damages in actions for
damages for the breach of such a contract.
[16]In an annotation following the Minnesota case beginning
at 123 A.L.R. 515, the annotator places the three cases relied
on by defendant (Sandy Valley, Bigham and Sweeney) under the
classification of cases involving “grading and excavation
contracts.”
[17]We do not think either analogy is strictly applicable to the
case now before us. The primary purpose of the lease
contract between plaintiffs and defendant was neither
“building and construction” nor “grading and excavation.” It
was merely to accomplish the economical recovery and
marketing of coal from the premises, to the profit of all
parties. The special provisions of the lease contract pertaining
to remedial work were incidental to the main object involved.
[18]Even in the case of contracts that are unquestionably
building and construction contracts, the authorities are not in
agreement as to the factors to be considered in determining
whether the cost of performance rule or the value rule should
be applied. The American Law Institute's RESTATEMENT OF
THE LAW, CONTRACTS, Volume 1, Sections 346(1)(a)(i) and
(ii) submits the proposition that the cost of performance is
the proper measure of damages “if this is possible and does
not involve unreasonable economic waste;” and that the
diminution in value caused by the breach is the proper
measure “if construction and completion in accordance with
the contract would involve unreasonable economic waste.”
(Emphasis supplied.) In an explanatory comment immediately
following the text, the Restatement makes it clear that the
“economic waste” referred to consists of the destruction of a
substantially completed building or other structure. Of course
no such destruction is involved in the case now before us.
[19]On the other hand, in MCCORMICK, DAMAGES, Section
168, it is said with regard to building and construction

167

contracts that “…in cases where the defect is one that can be
repaired or cured without undue expense” the cost of
performance is the proper measure of damages, but where
“…the defect in material or construction is one that cannot
be remedied without an expenditure for reconstruction
disproportionate to the end to be attained” (emphasis supplied) the
value rule should be followed. The same idea was expressed
in Jacob & Youngs, Inc. v. Kent, 230 N.Y. 239, 129 N.E. 889, 23
A.L.R. 1429, as follows:
The owner is entitled to the money which will permit him to
complete, unless the cost of completion is grossly and
unfairly out of proportion to the good to be attained. When
that is true, the measure is the difference in value.
[20]It thus appears that the prime consideration in the
Restatement was “economic waste;” and that the prime
consideration in MCCORMICK, DAMAGES, and in Jacob &
Youngs, Inc. v. Kent, supra, was the relationship between the
expense involved and the “end to be attained”—in other
words, the “relative economic benefit.”
[21]In view of the unrealistic fact situation in the instant case,
and certain Oklahoma statutes to be hereinafter noted, we are
of the opinion that the “relative economic benefit” is a
proper consideration here. This is in accord with the recent
case of Mann v. Clowser, 190 Va. 887, 59 S.E.2d 78, where, in
applying the cost rule, the Virginia court specifically noted
that “… the defects are remediable from a practical
standpoint and the costs are not grossly disproportionate to the
results to be obtained” (Emphasis supplied).
[22]23 O.S.1961 §§ 96 and 97 provide as follows:
§ 96. …Notwithstanding the provisions of
this chapter, no person can recover a greater
amount in damages for the breach of an
obligation, than he would have gained by the
full performance thereof on both sides….

168

§ 97. …Damages must, in all cases, be
reasonable, and where an obligation of any
kind appears to create a right to
unconscionable and grossly oppressive
damages, contrary to substantial justice no
more than reasonable damages can be
recovered.
Although it is true that the above sections of the statute are
applied most often in tort cases, they are by their own terms,
and the decisions of this court, also applicable in actions for
damages for breach of contract. It would seem that they are
peculiarly applicable here where, under the “cost of
performance” rule, plaintiffs might recover an amount about
nine times the total value of their farm. Such would seem to
be “unconscionable and grossly oppressive damages, contrary
to substantial justice” within the meaning of the statute. Also,
it can hardly be denied that if plaintiffs here are permitted to
recover under the “cost of performance” rule, they will
receive a greater benefit from the breach than could be gained
from full performance, contrary to the provisions of Sec. 96.
[23]An analogy may be drawn between the cited sections, and
the provisions of 15 O.S.1961 §§ 214 and 215. These sections
tend to render void any provisions of a contract which
attempt to fix the amount of stipulated damages to be paid in
case of a breach, except where it is impracticable or extremely
difficult to determine the actual damages. This results in spite
of the agreement of the parties, and the obvious and well
known rationale is that insofar as they exceed the actual
damages suffered, the stipulated damages amount to a penalty
or forfeiture which the law does not favor.
[24]23 O.S.1961 §§ 96 and 97 have the same effect in the case
now before us. In spite of the agreement of the parties, these
sections limit the damages recoverable to a reasonable
amount not “contrary to substantial justice;” they prevent
plaintiffs from recovering a “greater amount in damages for

169

the breach of an obligation” than they would have “gained by
the full performance thereof.”
[25]We therefore hold that where, in a coal mining lease,
lessee agrees to perform certain remedial work on the
premises concerned at the end of the lease period, and
thereafter the contract is fully performed by both parties
except that the remedial work is not done, the measure of
damages in an action by lessor against lessee for damages for
breach of contract is ordinarily the reasonable cost of
performance of the work; however, where the contract
provision breached was merely incidental to the main
purpose in view, and where the economic benefit which
would result to lessor by full performance of the work is
grossly disproportionate to the cost of performance, the
damages which lessor may recover are limited to the
diminution in value resulting to the premises because of the
non-performance.
[26]We believe the above holding is in conformity with the
intention of the Legislature as expressed in the statutes
mentioned, and in harmony with the better-reasoned cases
from the other jurisdictions where analogous fact situations
have been considered. It should be noted that the rule as
stated does not interfere with the property owner's right to
“do what he will with his own” Chamberlain v. Parker, 45 N.Y.
569), or his right, if he chooses, to contract for
“improvements” which will actually have the effect of
reducing his property's value. Where such result is in fact
contemplated by the parties, and is a main or principal
purpose of those contracting, it would seem that the measure
of damages for breach would ordinarily be the cost of
performance.
[27]The above holding disposes of all of the arguments raised
by the parties on appeal.
[28]Under the most liberal view of the evidence herein, the
diminution in value resulting to the premises because of non-

170

performance of the remedial work was $300.00. After a
careful search of the record, we have found no evidence of a
higher figure, and plaintiffs do not argue in their briefs that a
greater diminution in value was sustained. It thus appears that
the judgment was clearly excessive, and that the amount for
which judgment should have been rendered is definitely and
satisfactorily shown by the record.
[29]We are asked by each party to modify the judgment in
accordance with the respective theories advanced, and it is
conceded that we have authority to do so. 12 O.S.1961 § 952;
Busboom v. Smith, 199 Okl. 688, 191 P.2d 198; Stumpf v. Stumpf,
173 Okl. 1, 46 P.2d 315.
[30]We are of the opinion that the judgment of the trial court
for plaintiffs should be, and it is hereby, modified and
reduced to the sum of $300.00, and as so modified it is
affirmed.
WELCH, DAVISON, HALLEY, AND JOHNSON, JJ., CONCUR.
WILLIAMS, C. J., BLACKBIRD, V. C. J., AND IRWIN AND BERRY,

JJ.,

DISSENT.

IRWIN, JUSTICE (DISSENTING).
[31]By the specific provisions in the coal mining lease under
consideration, the defendant agreed as follows:
7b Lessee agrees to make fills in the pits dug
on said premises on the property line in such
manner that fences can be placed thereon and
access had to opposite sides of the pits.
7c Lessee agrees to smooth off the top of the
spoil banks on the above premises.
7d Lessee agrees to leave the creek crossing
the above premises in such a condition that it
will not interfere with the crossings to be
made in pits as set out in 7b.…

171

7f Lessee further agrees to leave no shale or
dirt on the high wall of said pits….
Following the expiration of the lease, plaintiffs made demand
upon defendant that it carry out the provisions of the
contract and to perform those covenants contained therein.
[32]Defendant admits that it failed to perform its obligations
that it agreed and contracted to perform under the lease
contract and there is nothing in the record which indicates
that defendant could not perform its obligations. Therefore,
in my opinion defendant's breach of the contract was wilful
and not in good faith.
[33]Although the contract speaks for itself, there were several
negotiations between the plaintiffs and defendant before the
contract was executed. Defendant admitted in the trial of the
action, that plaintiffs insisted that the above provisions be
included in the contract and that they would not agree to the
coal mining lease unless the above provisions were included.
[34]In consideration for the lease contract, plaintiffs were to
receive a certain amount as royalty for the coal produced and
marketed and in addition thereto their land was to be restored
as provided in the contract.
[35]Defendant received as consideration for the contract, its
proportionate share of the coal produced and marketed and
in addition thereto, the right to use plaintiffs' land in the
furtherance of its mining operations.
[36]The cost for performing the contract in question could
have been reasonably approximated when the contract was
negotiated and executed and there are no conditions now
existing which could not have been reasonably anticipated by
the parties. Therefore, defendant had knowledge, when it
prevailed upon the plaintiffs to execute the lease, that the cost
of performance might be disproportionate to the value or
benefits received by plaintiff for the performance.

172

[37]Defendant has received its benefits under the contract
and now urges, in substance, that plaintiffs' measure of
damages for its failure to perform should be the economic
value of performance to the plaintiffs and not the cost of
performance.
[38]If a peculiar set of facts should exist where the above rule
should be applied as the proper measure of damages, (and in
my judgment those facts do not exist in the instant case)
before such rule should be applied, consideration should be
given to the benefits received or contracted for by the party
who asserts the application of the rule.
[39]Defendant did not have the right to mine plaintiffs' coal
or to use plaintiffs' property for its mining operations without
the consent of plaintiffs. Defendant had knowledge of the
benefits that it would receive under the contract and the
approximate cost of performing the contract. With this
knowledge, it must be presumed that defendant thought that
it would be to its economic advantage to enter into the
contract with plaintiffs and that it would reap benefits from
the contract, or it would have not entered into the contract.
[40]Therefore, if the value of the performance of a contract
should be considered in determining the measure of damages
for breach of a contract, the value of the benefits received
under the contract by a party who breaches a contract should
also be considered. However, in my judgment, to give
consideration to either in the instant action, completely
rescinds and holds for naught the solemnity of the contract
before us and makes an entirely new contract for the parties.
[41]In Goble v. Bell Oil & Gas Co., 97 Okl. 261, 223 P. 371, we
held:
Even though the contract contains harsh and
burdensome terms which the court does not
in all respects approve, it is the province of
the parties in relation to lawful subject matter
to fix their rights and obligations, and the

173

court will give the contract effect according to
its expressed provisions, unless it be shown by
competent evidence proof that the written
agreement as executed is the result of fraud,
mistake, or accident.
[42]In Cities Service Oil Co. v. Geolograph Co. Inc., 208 Okl. 179,
254 P.2d 775, we said:
While we do not agree that the contract as
presently written is an onerous one, we think
the short answer is that the folly or wisdom of
a contract is not for the court to pass on.
[43]In Great Western Oil & Gas Company v. Mitchell, Okl.,
326 P.2d 794, we held:
The law will not make a better contract for
parties than they themselves have seen fit to
enter into, or alter it for the benefit of one
party and to the detriment of the others; the
judicial function of a court of law is to enforce
a contract as it is written.
[44]I am mindful of Title 23 O.S.1961 § 96, which provides
that no person can recover a greater amount in damages for
the breach of an obligation than he could have gained by the
full performance thereof on both sides, except in cases not
applicable herein. However, in my judgment, the above
statutory provision is not applicable here.
[45]In my judgment, we should follow the case of Groves v.
John Wunder Company, 205 Minn. 163, 286 N.W. 235, 123
A.L.R. 502, which defendant agrees “that the fact situation is
apparently similar to the one in the case at bar”, and where
the Supreme Court of Minnesota held:
The owner's or employer's damages for such a
breach (i. e. breach hypothesized in 2d
syllabus) are to be measured, not in respect to
the value of the land to be improved, but by
the reasonable cost of doing that which the

174

contractor promised to do and which he left
undone.
[46]The hypothesized breach referred to states that where the
contractor's breach of a contract is willful, that is, in badfaith, he is not entitled to any benefit of the equitable
doctrine of substantial performance.
[47]In the instant action defendant has made no attempt to
even substantially perform. The contract in question is not
immoral, is not tainted with fraud, and was not entered into
through mistake or accident and is not contrary to public
policy. It is clear and unambiguous and the parties
understood the terms thereof, and the approximate cost of
fulfilling the obligations could have been approximately
ascertained. There are no conditions existing now which
could not have been reasonably anticipated when the contract
was negotiated and executed. The defendant could have
performed the contract if it desired. It has accepted and
reaped the benefits of its contract and now urges that
plaintiffs' benefits under the contract be denied. If plaintiffs'
benefits are denied, such benefits would inure to the direct
benefit of the defendant.
[48]Therefore, in my opinion, the plaintiffs were entitled to
specific performance of the contract and since defendant has
failed to perform, the proper measure of damages should be
the cost of performance. Any other measure of damage
would be holding for naught the express provisions of the
contract; would be taking from the plaintiffs the benefits of
the contract and placing those benefits in defendant which
has failed to perform its obligations; would be granting
benefits to defendant without a resulting obligation; and
would be completely rescinding the solemn obligation of the
contract for the benefit of the defendant to the detriment of
the plaintiffs by making an entirely new contract for the
parties.

175

[49]I therefore respectfully dissent to
promulgated by a majority of my associates.

the

opinion

[Although none of what follows is strictly necessary for
understanding the issues in Peevyhouse, the court’s discussion of the
testimony at trial may give us more insight into the facts underlying
plaintiffs’ claim for damages. You may also find grounds to question
the competence of plaintiffs’ counsel in developing the record and
presenting arguments at trial.]
Supplemental Opinion on Rehearing
Jackson, Justice.
[50]
In a Petition for Rehearing, plaintiffs Peevyhouse have
raised certain questions not presented in the original briefs on
appeal.
[51]
They insist that the trial court excluded evidence as to the
total value of the premises concerned, and, in effect, that they have
not had their ‘day in court’. This argument arises by reason of the
fact that their farm consists not merely of the 60 acres covered by
the coal mining lease, but includes other lands as well.
[52]
Plaintiffs originally pleaded two causes of action against the
defendant mining company. The first one was for damages for
breach of contract; the second one was for damages to the water
well and home of plaintiffs, because of the use of excessively large
charges of dynamite or blasting powder in close proximity to the
home and well.
[53]
Numbered paragraph 2 of plaintiffs' petition alleges that
they own and live upon 60 acres of land which are specifically
described. This is the only land described in the petition, and there is no
allegation as to the ownership or leasing of any other lands.
[54]
Page 4 of the transcript of evidence reveals that near the
beginning of the trial, plaintiff Peevyhouse was asked a question
concerning improvements he had made to his property. His answer
was “For one thing I built a new home on the place in 1951, and
along about that time I was building a pasture. And I would say
ninety percent of this 120 acres is in good grass.” (Emphasis supplied.) Mr.

176

Watts, defense counsel, then objected “to any testimony about the
property, other than the 160 acres.” (It is obvious that he means
“60” instead of “160.”) Further proceedings were as follows:
The Court: The objection will be sustained as to any other part. Go
ahead
Mr. McCornell (attorney for plaintiffs): Comes now the plaintiff and
dismisses the second cause of action without prejudice.
It thus appears that plaintiffs made no complaint as to the court's
exclusion of evidence concerning lands other than the 60 acres
described in their petition.
[55]
Pages 7 and 8 of the transcript show that later during direct
examination of Mr. Peevyhouse, the following occurred:
Q. (By Mr. McConnell) Now, Mr. Peevyhouse, I ask you to step
down here and I ask you if you are familiar with this sketch or
drawing?
…
A. Yes. I've got about 40 acres here, and here would be 20, and
there would be 20 on this sketch. And I've got leased land lying in
here, 80 acres.
Mr. Watts: If your Honor please, I object to anything except the 60
acres involved in this lawsuit.
The Court: Sustained.
Q. (By Mr. McConnell) Will you point out to the jury, the boundary
line shown of your property?
….
A. That blue is where the water is actually standing at the present
time. Up until a short time ago this area here came over that far.
And this spring all of it would run, come in here out this way and
through here, spreading over this land and all below it. And at the
present time this is washed out here.
Mr. Watts: If your Honor please, I object to that as not the proper
measure of damages.

177

The Court: The objection will be sustained.
This testimony of Mr. Peevyhouse is difficult for us to follow, even
with the exhibits in the case before us. However, no complaint was
made by plaintiffs, or any suggestion that the court was in error in
excluding this testimony.
[56]
The defendant offered the testimony of five witnesses in the
trial court; four of them testified as to “diminution in value.” They
were not cross examined by plaintiffs.
[57]
In their motion for new trial, plaintiffs did not complain that
they had been prevented from offering evidence as to the
diminution in value of their lands; on the contrary, they affirmatively
complained of the trial court's action in admitting evidence of the
defendant on that point.
[58]
In the original brief of plaintiffs in error (Peevyhouse) filed
in this court there appears the following language at page 4:
…Near the outset of the trial plaintiffs dismissed their second cause
of action without prejudice: further, it was stipulated…. It was
further stipulated that the only issue remaining in the lawsuit was the
proof and measure of damages to which plaintiffs were entitled….
(Emphasis supplied.)
In the answer brief of Garland Coal & Mining Co., at page 3, there
appears the following language:
Defendant offered evidence that the total value of the property
involved before the mining operation would be $60.00 per acre, and
$11.00 per acre after the mining operation (60 acres at $49.00 per
acre is $2940.00). Other evidence was that the property was worth
$5.00 to $15.00 per acre after the mining, but before the repairs; and
would be worth an increase of $2.00 to $5.00 per acre after the
repairs had been made (60 acres at $5.00 per acre is $300.00) (Tr. 9697, 135, 137-138, 138-141, 143-145, 156, 158).
At page 18 of the same brief there is another statement to the effect
that the ‘amount of diminution in value of the land’ was $300.00.

178

[59]
About two months after the answer brief was filed in this
court, plaintiffs filed a reply brief. The reply brief makes no
reference at all to the language of the answer brief above quoted and
does not deny that the diminution in value shown by the record amounts to
$300.00. On the contrary, it contains the following language at page
5:
…Plaintiffs in error pointed out in their initial brief that this
evidence concerning land values was objectionable as being
incompetent and refused to cross-examine or offer rebuttal for the
reason that they did not choose to waive their objections to the
competency of the evidence by disproving defendant in error's
allegations as to land values. We strongly urged at the trial below,
and still do, that market value of the land has no application….
[60]
Our extended reference to the pleadings, testimony and
prior briefs in this case has not been solely for the purpose of
showing that plaintiffs failed to complain of the court's rulings. Our
purpose, rather, has been to demonstrate the plan and theory upon
which plaintiffs tried their case below, and upon which they argued
it in the prior briefs on appeal.
[61]
The whole record in this case justifies the conclusion that
plaintiffs tried their case upon the theory that the “cost of
performance” would be the sole measure of damages and that they
would recognize no other. In view of the whole record in this case
and the original briefs on appeal, we conclude that they so tried it
with notice that defendant would contend for the “diminution in
value” rule. The testimony to which they specifically refer in the
petition for rehearing shows that the trial court properly excluded
defendant's evidence concerning lands other than the 60 acres
described in the petition because such evidence was not within the
scope of the pleadings. At no time did plaintiffs ask permission to
amend their petition, either with or without prejudice to trial, so as
to describe all of the lands they own or lease, and no evidence was
admitted which could broaden the scope of the petition.
[62]
Plaintiffs' petition described 60 acres of land only; plaintiffs
offered no evidence on the question of “diminution in value” and

179

objected to similar evidence offered by the defendant; their motion
for new trial contained no allegation that they had been prevented
from offering evidence on this question; in their reply brief they did
not controvert the allegation in defendant's answer brief that the
record showed a “diminution in value” of only $300.00; and in view
of the stipulation they admittedly made in the trial court, their
statement in petition for rehearing that the court's instructions on
the measure of damages came as a “complete surprise” and “did not
afford them the opportunity to prepare and introduce evidence
under the ‘diminution in value’ rule” is not supported by the record.
[63]
We think plaintiffs' present position is that of a plaintiff in
any damage suit who has failed to prove his damages-opposed by a
defendant who has proved plaintiff's damages; and that plaintiffs'
complaint that the record does not show the total “diminution in
value” to their lands comes too late. It is well settled that a party will
not be permitted to change his theory of the case upon appeal. Knox
v. Eason Oil Co., 190 Okl. 627, 126 P.2d 247.
[64]
Also, plaintiffs' expressed fear that by introducing evidence
on the question of “diminution in value” they would have waived
their objection to similar evidence by defendant was not justified.
Vogel v. Fisher et al., 203 Okl. 657, 225 P.2d 346; 53 Am. Jur. Trial §
144.
[65]
It is suggested in a brief of amici curiae that our decision in
this case has resulted in an impairment of the obligation of the
contract of the parties, in violation of Article 1, Section 10, of the
Constitution of the United States, and in that connection the only
case cited is Sturges v. Crowninshield, 4 Wheat 122, 17 U.S. 1229
(1819). In their brief, amici curiae quote language from the Lawyer's
Edition notes of Mr. Stephen K. Williams, in which he summarized
the “points and authorities” of one of the counsel appearing before
the U. S. Supreme Court.
[66]
Sturges v. Crowninshield was an early case in which the
Supreme Court considered the power of a state to enact bankruptcy
laws, and the extent, if any, to which such power is limited by
Article 1, Section 10 of the Constitution. The contracts concerned

180

consisted of promissory notes executed in March, 1811, and the
bankruptcy law under which the promisor claimed a discharge was
not enacted until April 3, 1811. In a memorable opinion written by
Chief Justice Marshall, the court held that insofar as the bankruptcy
law purported to discharge the obligations of contracts executed
before its enactment, it was unconstitutional and void.
[67]
The same situation does not exist here. 23 O.S.1961 §§ 96
and 97, cited in our original opinion, were a part of the Revised
Laws of 1910 (R.L.1910) Sections 2889 and 2890) and have been in
force in this state, in unchanged form, since that codification was
adopted by the legislature in 1911. The lease contract concerned in
the case now before us was not executed until 1954.
[68]
Nor do we agree that our decision itself (as opposed to the
statutes cited therein as controlling) impairs the obligations of the
contract concerned. It may be conceded that at one time there was
respectable authority for the proposition that the “contract” clause
was violated by a judicial decision which overruled prior decisions,
upon the strength of which contract rights had been acquired. In
this connection, it should be noted that our decision overrules no
prior holdings of this court upon which the contracting parties
could be said to have relied. Even if it did,
… it is now definitely and authoritatively settled that such
prohibition in federal and state constitutions relate to legislative
action and not to judicial decisions. Thus, they do not apply to the
decision of a state court, where such decision does not expressly, or
by necessary implication, give effect to a subsequent law of the state
whereby the obligation of the contract is impaired….
16 C.J.S. Constitutional Law § 280. To the same effect, see 12 Am.
Jur. Constitutional Law § 398.
[69]
Our decision herein overrules no prior holdings of this
court, and it does not give effect to a subsequent law of this state. It
therefore cannot be said to impair the obligations of the contract of
the parties here concerned.
[70]

The petition for rehearing is denied.

181

Halley, V. C. J., and Welch, Davison and Johnson, JJ., concur.
Blackbird, C. J., and Williams, Irwin and Berry, JJ., dissent.
4.2.1 The Story of Peevyhouse
The Peevyhouse decision has not fared well in the court of academic
opinion. In a remarkably thorough historical account of the case,
Professor Judith Maute sharply challenges the Oklahoma Supreme
Court’s conclusion that the agreement to restore the Peevyhouse
farm was “merely incidental” to the main purpose of the contract.
From the Peevyhouses’ perspective, obtaining
the promised remedial work was essential.
Having observed the effects of strip-mining
under the standard arrangement, they agreed
to forego immediate payment of $3000 in
consideration for Garland’s promises of basic
reclamation. The leased acreage was part of
their homestead estate and connected to the
land on which they lived but refused to lease.
When placed against this backdrop, it is clear
that the Peevyhouses highly valued the future
utility of the leased land. These fundamental
facts relate to their main purpose, as evidence
of the express bargained-for-exchange, with
payment of separate valuable consideration
for remedial provisions….
Willie and Lucille still live on the land located
outside of Stigler. The land they leased to
Garland has changed little from when the
mining stopped more than thirty-five years
ago. About half of the leased acreage remains
unusable.
Judith Maute, Peevyhouse v. Garland Coal & Mining Co. Revisited:
The Ballad of Willie and Lucille, 89 NW. L. REV. 1341, 1413, 1404 (1995)
(The article’s 146 pages include photos, diagrams and poetry, among
other curiosities.).
Other commentators have expressed similar views about the case:

182

When people enter into contracts, they also
may be motivated by non-monetary
considerations. The end to be achieved by
performance may be desired in and of itself,
not as a means to an increase in wealth
measured by conventional methods of
valuation. Consider the well-known case of
Peevyhouse v. Garland Coal & Mining Co. …. If
the land was important to them as a home as
well as a source of income, the loss caused
them by breach could not be measured solely
by a reduction in market value. Any economic
analysis that assigns no value to their love of
home or treats the promise to restore the land
as merely instrumental to protecting the
market value is incapable of measuring the
true costs and benefits of breach.
Peter Linzer, On the Amorality of Contract Remedies—Efficiency,
Equity, and the Second Restatement, 81 COLUM. L. REV. 111, 117
(1981).
4.2.2 Rock Island Improvement Company v. Sexton
Criticism of Peevyhouse has not been limited to ivory tower academics.
In Rock Island Improvement Company v. Sexton, 698 F.2d 1075 (10th Cir.
1983), a panel of the United States Court of Appeals for the Tenth
Circuit opined that they were “convinced that the Oklahoma
Supreme Court would no longer apply the rule it established in
Peevyhouse in 1963 if it had the instant dispute before it …. Although
we are bound by decisions of a state supreme court in diversity cases,
we need not adhere to a decision if we think it no longer would be
followed.” Id. at 1078.
It took more than a decade for the Oklahoma Supreme Court to
respond, but in Schneberger v. Apache Corp., 890 P.2d 847 (Okla. 1995),
that court decisively rejected Rock Island and reaffirmed its Peevyhouse
holding. The Tenth Circuit had “misinterpreted” Oklahoma law, and
the Oklahoma Supreme Court asserted that the “essence of the
Peevyhouse holding—to award diminution in value rather than cost of

183

performance—has been consistently adhered to in cases giving rise to
temporary and permanent injuries to property.” Id. at 851.
4.2.3 The Restatement (Second) on Cost vs. Value
Although the Restatement does not speak directly to the situation in
American Standard and Peevyhouse, § 347 provides that the loss in value
of performance caused by a breach is ordinarily the proper measure
of the promisee’s expectation interest. Section 348 offers
“alternatives to loss in value of performance” for specific situations.
Most nearly relevant to the issues we have been addressing is the
following subsection of § 348:
(2) If a breach results in defective or
unfinished construction and the loss in value
to the injured party is not proved with
sufficient certainty, he may recover damages
based on
(a) the diminution in the market price of the property
caused by the breach, or
(b) the reasonable cost of completing performance or
of remedying the defects if that cost is not clearly
disproportionate to the probable loss in value to him.
Thus, subsection 2(a) specifies the remedy adopted in Peevyhouse and
subsection 2(b) includes the limitation that caused the Oklahoma
Supreme Court to reject a cost-of-performance measure in that case.
4.2.4 Discussion of American Standard v. Schectman
and Peevyhouse v. Garland Coal
Consider whether it is the facts of these cases or the applicable legal
standards that produce diametrically opposite results in American
Standard and Peevyhouse. One possible explanation for the ruling in
Peevyhouse is that the court wishes to avoid “economic waste.” As the
court explains:
The situations presented are artificial ones. It
is highly unlikely that the ordinary property
owner would agree to pay $29,000 (or its
equivalent) for the construction of

184

“improvements” upon his property that
would increase its value only about ($300)
three hundred dollars.
Thus, one might argue that to award the cost of performance in cases
such as these will cause economic waste.
Suppose for the sake of discussion that in both American Standard and
Peevyhouse the cost of completing the contractually specified grading
work far exceeds its value to the landowner. Can you think of any
reason to doubt that ordering Garland Coal or Schectman to perform
or pay damages equal to the cost of performing will cause any
economic waste?
Conversely one might object to a value of performance measure in
cases such as these on the ground that the landowner has already paid
for the cost of restoration in the original contract price. But consider
how that price is likely to vary according to whether courts tend to
award cost of performance or value of performance damages. If the
price depends on the choice of legal rule, can we infer from the
original contract prices in these cases anything about which rule is
best?
Now consider the possibility that both cases were wrongly decided.
What did American Standard receive as a result of the remedy
awarded in that case? What exactly was American Standard seeking
under the express terms of the contract? Is it possible that the
promisor’s breach was an efficient response to unforeseen difficulties
it encountered while removing the subsurface foundations? If so,
could a cost of performance measure potentially impede efficient
breach?
What do the Peevyhouses receive under the Oklahoma Supreme
Court’s ruling? What did they seek from this contract with Garland
Coal? Are there any terms in the agreement that could support the
court’s conclusion that the restoration provisions were “merely
incidental”? How would you advise landowners like the Peevyhouses
to protect themselves in the future?

185

Is there any way to reconcile our desire to protect fully a promisor’s
expectation interest with some courts’ evident concern about
overcompensation?
5 Liquidated Damages
We conclude our study of contracts with the surprisingly stringent
rules restricting the use of liquidated damages. Both the UCC and the
Restatement (Second) of Contracts permit parties to specify
contractually the damages recoverable for breach. However, the
relevant sections also impose significant constraints. Liquidated
damages become an unenforceable “penalty” unless they satisfy a
doctrinal test that involves two broad inquiries. First, the clause must
specify an amount that is a reasonable estimate at the time of
contracting of the likely damages resulting from breach. Second, the
party seeking enforcement of the clause must establish a need for
estimation such as uncertainty about the likely loss or anticipated
difficulty proving the loss.
Here is what the Restatement has to say on the subject:
§ 356. Liquidated Damages and Penalties
(1) Damages for breach by either party may be
liquidated in the agreement but only at an amount
that is reasonable in light of the anticipated or actual
loss caused by the breach and the difficulties of proof
of loss. A term fixing unreasonably large liquidated
damages is unenforceable on grounds of public policy
as a penalty.
(2) A term in a bond providing for an amount of
money as a penalty for non-occurrence of the
condition of the bond is unenforceable on grounds of
public policy to the extent that the amount exceeds
the loss caused by such non-occurrence.
Comment:
a. Liquidated damages or penalty. The parties to a
contract may effectively provide in advance the

186

damages that are to be payable in the event of breach
as long as the provision does not disregard the
principle of compensation. The enforcement of such
provisions for liquidated damages saves the time of
courts, juries, parties and witnesses and reduces the
expense of litigation. This is especially important if
the amount in controversy is small. However, the
parties to a contract are not free to provide a penalty
for its breach. The central objective behind the
system of contract remedies is compensatory, not
punitive. Punishment of a promisor for having
broken his promise has no justification on either
economic or other grounds and a term providing such
a penalty is unenforceable on grounds of public
policy. The rest of the agreement remains
enforceable, however, under the rule stated in
§ 184(1), and the remedies for breach are determined
by the rules stated in this Chapter. A term that fixes
an unreasonably small amount as damages may be
unenforceable as unconscionable. See § 208. As to the
liquidation of damages and modification or limitation
of remedies in contracts of sale, see Uniform
Commercial Code §§ 2-718, 2-719.
b. Test of penalty. Under the test stated in Subsection
(1), two factors combine in determining whether an
amount of money fixed as damages is so
unreasonably large as to be a penalty. The first factor
is the anticipated or actual loss caused by the breach.
The amount fixed is reasonable to the extent that it
approximates the actual loss that has resulted from
the particular breach, even though it may not
approximate the loss that might have been anticipated
under other possible breaches. Furthermore, the
amount fixed is reasonable to the extent that it
approximates the loss anticipated at the time of the
making of the contract, even though it may not
approximate the actual loss. The second factor is the
difficulty of proof of loss. The greater the difficulty

187

either of proving that loss has occurred or of
establishing its amount with the requisite certainty
(see § 351), the easier it is to show that the amount
fixed is reasonable. To the extent that there is
uncertainty as to the harm, the estimate of the court
or jury may not accord with the principle of
compensation any more than does the advance
estimate of the parties. A determination whether the
amount fixed is a penalty turns on a combination of
these two factors. If the difficulty of proof of loss is
great, considerable latitude is allowed in the
approximation of anticipated or actual harm. If, on
the other hand, the difficulty of proof of loss is slight,
less latitude is allowed in that approximation. If, to
take an extreme case, it is clear that no loss at all has
occurred, a provision fixing a substantial sum as
damages is unenforceable.
c. Disguised penalties. Under the rule stated in this
Section, the validity of a term providing for damages
depends on the effect of that term as interpreted
according to the rules stated in Chapter 9. Neither the
parties' actual intention as to its validity nor their
characterization of the term as one for liquidated
damages or a penalty is significant in determining
whether the term is valid. Sometimes parties attempt
to disguise a provision for a penalty by using language
that purports to make payment of the amount an
alternative performance under the contract, that
purports to offer a discount for prompt performance,
or that purports to place a valuation on property to be
delivered. Although the parties may in good faith
contract for alternative performances and fix
discounts or valuations, a court will look to the
substance of the agreement to determine whether this
is the case or whether the parties have attempted to
disguise a provision for a penalty that is
unenforceable under this Section. In determining
whether a contract is one for alternative

188

performances, the relative value of the alternatives
may be decisive.
d. Related types of provisions. This Section does not
purport to cover the wide variety of provisions used
by parties to control the remedies available to them
for breach of contract. A term that fixes as damages
an amount that is unreasonably small does not come
within the rule stated in this Section, but a court may
refuse to enforce it as unconscionable under the rule
stated in § 208. A mere recital of the harm that may
occur as a result of a breach of contract does not
come within the rule stated in this Section, but may
increase damages by making that harm foreseeable
under the rule stated § 351. As to the effect of a
contract provision on the right to equitable relief, see
Comment a to § 359. As to the effect of a term
requiring the occurrence of a condition where
forfeiture would result, see § 229. Although attorneys'
fees are not generally awarded to the winning party, if
the parties provide for the award of such fees the
court will award a sum that it considers to be
reasonable. If, however, the parties specify the
amount of such fees, the provision is subject to the
test stated in this Section.
e. Penalties in bonds. Bonds often fix a flat sum as a
penalty for non-occurrence of the condition of the
bond. A term providing for a penalty is not
unenforceable in its entirety but only to the extent
that it exceeds the loss caused by the non-occurrence
of the condition.
The parallel provisions of the Uniform Commercial Code follow:
§ 2-718 Liquidation or Limitation of Damages;
Deposits.
1) Damages for breach by either party may be
liquidated in the agreement but only at an amount

189

which is reasonable in the light of the anticipated or
actual harm caused by the breach, the difficulties of
proof of loss, and the inconvenience or nonfeasibility
of otherwise obtaining an adequate remedy. A term
fixing unreasonably large liquidated damages is void
as a penalty.
In the cases that follow, see if you can discern the underlying policy
reasons for courts’ evident reluctance to enforce contractually
specified damages.
5.1 Principal Case – Lake River Corp. v. Carborundum
Co.
Lake River Corp. v. Carborundum Co.
United States Court of Appeals for the Seventh Circuit
769 F.2d 1284 (1985)
POSNER, CIRCUIT JUDGE.
[1] This diversity suit between Lake River Corporation and
Carborundum Company requires us to consider questions of
Illinois commercial law, and in particular to explore the fuzzy
line between penalty clauses and liquidated-damages clauses.
[2] Carborundum manufactures “Ferro Carbo,” an abrasive
powder used in making steel. To serve its midwestern
customers better, Carborundum made a contract with Lake
River by which the latter agreed to provide distribution
services in its warehouse in Illinois. Lake River would receive
Ferro Carbo in bulk from Carborundum, “bag” it, and ship
the bagged product to Carborundum's customers. The Ferro
Carbo would remain Carborundum's property until delivered
to the customers.
[3] Carborundum insisted that Lake River install a new
bagging system to handle the contract. In order to be sure of
being able to recover the cost of the new system ($89,000)
and make a profit of 20 percent of the contract price, Lake
River insisted on the following minimum-quantity guarantee:

190

In consideration of the special equipment [i.e.,
the new bagging system] to be acquired and
furnished by LAKE-RIVER for handling the
product, CARBORUNDUM shall, during the
initial three-year term of this Agreement, ship
to LAKE-RIVER for bagging a minimum
quantity of [22,500 tons]. If, at the end of the
three-year term, this minimum quantity shall
not have been shipped, LAKE-RIVER shall
invoice CARBORUNDUM at the then
prevailing rates for the difference between the
quantity bagged and the minimum guaranteed.
[4] If Carborundum had shipped the full minimum quantity
that it guaranteed, it would have owed Lake River roughly
$533,000 under the contract.
[5] After the contract was signed in 1979, the demand for
domestic steel, and with it the demand for Ferro Carbo,
plummeted, and Carborundum failed to ship the guaranteed
amount. When the contract expired late in 1982,
Carborundum had shipped only 12,000 of the 22,500 tons it
had guaranteed. Lake River had bagged the 12,000 tons and
had billed Carborundum for this bagging, and Carborundum
had paid, but by virtue of the formula in the minimumguarantee clause Carborundum still owed Lake River
$241,000—the contract price of $533,000 if the full amount
of Ferro Carbo had been shipped, minus what Carborundum
had paid for the bagging of the quantity it had shipped.
[6] When Lake River demanded payment of this amount,
Carborundum refused, on the ground that the formula
imposed a penalty. At the time, Lake River had in its
warehouse 500 tons of bagged Ferro Carbo, having a market
value of $269,000, which it refused to release unless
Carborundum paid the $241,000 due under the formula. Lake
River did offer to sell the bagged product and place the
proceeds in escrow until its dispute with Carborundum over
the enforceability of the formula was resolved, but
Carborundum rejected the offer and trucked in bagged Ferro

191

Carbo from the East to serve its customers in Illinois, at an
additional cost of $31,000.
[7] Lake River brought this suit for $241,000, which it claims
as liquidated damages. Carborundum counterclaimed for the
value of the bagged Ferro Carbo when Lake River
impounded it and the additional cost of serving the
customers affected by the impounding. The theory of the
counterclaim is that the impounding was a conversion, and
not as Lake River contends the assertion of a lien. The district
judge, after a bench trial, gave judgment for both parties.
Carborundum ended up roughly $42,000 to the good:
$269,000 + $31,000-$241,000-$17,000, the last figure
representing prejudgment interest on Lake River's damages.
(We have rounded off all dollar figures to the nearest
thousand.) Both parties have appealed.
[8] The only issue that is not one of damages is whether Lake
River had a valid lien on the bagged Ferro Carbo that it
refused to ship to Carborundum's customers—that, indeed, it
holds in its warehouse to this day. Although Ferro Carbo
does not deteriorate with age, the domestic steel industry
remains in the doldrums and the product is worth less than it
was in 1982 when Lake River first withheld it. If Lake River
did not have a valid lien on the product, then it converted it,
and must pay Carborundum the $269,000 that the Ferro
Carbo was worth back then.
[9] It might seem that if the minimum-guarantee clause was a
penalty clause and hence unenforceable, the lien could not be
valid, and therefore that we should discuss the penalty issue
first. But this is not correct. If the contractual specification of
damages is invalid, Lake River still is entitled to any actual
damages caused by Carborundum's breach of contract in
failing to deliver the minimum amount of Ferro Carbo called
for by the contract. The issue is whether an entitlement to
damages, large or small, entitles the victim of the breach to
assert a lien on goods that are in its possession though they
belong to the other party.

192

[10]Lake River has not been very specific about the type of
lien it asserts. We think it best described as a form of artisan's
lien, the “lien of the bailee, who does work upon or adds
materials to chattels....” Restatement of Security § 61,
comment on clause (a), at p. 165 (1941). Lake River was the
bailee of the Ferro Carbo that Carborundum delivered to it,
and it did work on the Ferro Carbo—bagging it, and also
storing it (storage is a service, too). If Carborundum had
refused to pay for the services that Lake River performed on
the Ferro Carbo delivered to it, then Lake River would have
had a lien on the Ferro Carbo in its possession, to coerce
payment. Cf. National Bank of Joliet v. Bergeron Cadillac, Inc., 66
Ill.2d 140, 143-44, 5 Ill. Dec. 588, 589, 361 N.E.2d 1116,
1117 (1977). But in fact, when Lake River impounded the
bagged Ferro Carbo, Carborundum had paid in full for all
bagging and storage services that Lake River had performed
on Ferro Carbo shipped to it by Carborundum. The purpose
of impounding was to put pressure on Carborundum to pay
for services not performed, Carborundum having failed to
ship the Ferro Carbo on which those services would have
been performed.
[11]Unlike a contractor who, having done the work
contracted for without having been paid, may find himself in
a box, owing his employees or suppliers money he does not
have—money he was counting on from his customer—Lake
River was the victim of a breach of a portion of the contract
that remained entirely unexecuted on either side.
Carborundum had not shipped the other 10,500 tons, as
promised; but on the other hand Lake River had not had to
bag those 10,500 tons, as it had promised. It is not as if Lake
River had bagged those tons, incurring heavy costs that it
expected to recoup from Carborundum, and then
Carborundum had said, “Sorry, we won't pay you; go ahead
and sue us.”
[12]A lien is strong medicine; it clogs up markets, as the facts
of this case show. Its purpose is to provide an effective self-

193

help remedy for one who has done work in expectation of
payment and then is not paid. The vulnerable position of
such a person gives rise to “the artisan's privilege of holding
the balance for work done in the past.” United States v. Toys of the
World Club, Inc., 288 F.2d 89, 94 (2d Cir.1961) (Friendly, J.)
(emphasis added). A lien is thus a device for preventing
unjust enrichment—not for forcing the other party to accede
to your view of a contract dispute. “The right to retain
possession of the property to enforce a possessory lien
continues until such time as the charges for such materials,
labor and services are paid.” Bull v. Mitchell, 448 N.E.2d 1016,
1019 (Ill. App. 1983); cf. Ill.Rev.Stat. ch. 82, § 40. Since here
the charges were paid before the lien was asserted, the lien
was no good.
[13]Lake River tries to compare its position to that of a
conventional lien creditor by pointing out that it made itself
particularly vulnerable to a breach of contract by buying
specialized equipment at Carborundum's insistence, to the
tune of $89,000, before performance under the contract
began. It says it insisted on the minimum guarantee in order
to be sure of being able to amortize this equipment over a
large enough output of bagging services to make the
investment worthwhile. But the equipment was not
completely useless for other contracts—Lake River having in
fact used it for another contract; it was not the major cost of
fulfilling the contract; and Lake River received almost
$300,000 during the term of the contract, thus enabling it to
amortize much of the cost of the special equipment.
Although Lake River may have lost money on the contract
(but as yet there is no proof it did), it was not in the
necessitous position of a contractor who completes his
performance without receiving a dime and then is told by his
customer to sue for the price. The recognition of a lien in
such a case is based on policies akin to those behind the rule
that a contract modification procured by duress will not be
enforced. See, e.g., Selmer Co. v. Blakeslee-Midwest Co., 704 F.2d

194

924 (7th Cir.1983). When as a practical matter the legal
remedy may be inadequate because it operates too slowly,
self-help is allowed. But we can find no case recognizing a
lien on facts like these, no ground for thinking that the
Illinois Supreme Court would be the first court to recognize
such a lien if this case were presented to it, and no reason to
believe that the recognition of such a lien would be a good
thing. It would impede the marketability of goods without
responding to any urgent need of creditors.
[14]Conrow v. Little, 22 N.E. 346, 347 (N.Y. 1889), on which
Lake River relies heavily because the lien allowed in that case
extended to “money expended in the preparation of
instrumentalities,” is not in point. The plaintiffs, dealers in
paper, had made extensive deliveries to the defendants for
which they had received no payment. See id. at 390-91, 22
N.E. at 346. If Lake River had bagged several thousand tons
of Ferro Carbo without being paid anything, it would have
had a lien on the Ferro Carbo; and maybe—if Conrow is good
law in Illinois, a question we need not try to answer—the lien
would have included not only the contract price for the Ferro
Carbo that Lake River had bagged but also the unreimbursed,
unsalvageable cost of the special bagging system that Lake
River had installed. But that is not this case. Carborundum
was fully paid up and Lake River has made no effort to show
how much if any money it stood to lose because the bagging
system was not fully amortized. The only purpose of the lien
was to collect damages which would have been unrelated
to—and certainly exceeded—the investment in the bagging
system.
[15]It is no answer that the bagging system should be
presumed to have been amortized equally over the life of the
contract, and therefore to have been only half amortized
when Carborundum broke the contract. Amortization is an
accounting device; it need not reflect cash flows. There is no
evidence that when the contract was broken, Lake River was
out of pocket a cent in respect of the bagging system,

195

especially when we consider that the bagging system was still
usable, and was used to fulfill another contract.
[16]The hardest issue in the case is whether the formula in
the minimum-guarantee clause imposes a penalty for breach
of contract or is merely an effort to liquidate damages. Deep
as the hostility to penalty clauses runs in the common law, see
Loyd, Penalties and Forfeitures, 29 HARV. L. REV. 117 (1915), we
still might be inclined to question, if we thought ourselves
free to do so, whether a modern court should refuse to
enforce a penalty clause where the signator is a substantial
corporation, well able to avoid improvident commitments.
Penalty clauses provide an earnest of performance. The
clause here enhanced Carborundum's credibility in promising
to ship the minimum amount guaranteed by showing that it
was willing to pay the full contract price even if it failed to
ship anything. On the other side it can be pointed out that by
raising the cost of a breach of contract to the contract
breaker, a penalty clause increases the risk to his other
creditors; increases (what is the same thing and more, because
bankruptcy imposes “deadweight” social costs) the risk of
bankruptcy; and could amplify the business cycle by
increasing the number of bankruptcies in bad times, which is
when contracts are most likely to be broken. But since little
effort is made to prevent businessmen from assuming risks,
these reasons are no better than makeweights.
[17]A better argument is that a penalty clause may discourage
efficient as well as inefficient breaches of contract. Suppose a
breach would cost the promisee $12,000 in actual damages
but would yield the promisor $20,000 in additional profits.
Then there would be a net social gain from breach. After
being fully compensated for his loss the promisee would be
no worse off than if the contract had been performed, while
the promisor would be better off by $8,000. But now suppose
the contract contains a penalty clause under which the
promisor if he breaks his promise must pay the promisee
$25,000. The promisor will be discouraged from breaking the

196

contract, since $25,000, the penalty, is greater than $20,000,
the profits of the breach; and a transaction that would have
increased value will be forgone.
[18]On this view, since compensatory damages should be
sufficient to deter inefficient breaches (that is, breaches that
cost the victim more than the gain to the contract breaker),
penal damages could have no effect other than to deter some
efficient breaches. But this overlooks the earlier point that the
willingness to agree to a penalty clause is a way of making the
promisor and his promise credible and may therefore be
essential to inducing some value-maximizing contracts to be
made. It also overlooks the more important point that the
parties (always assuming they are fully competent) will, in
deciding whether to include a penalty clause in their contract,
weigh the gains against the costs—costs that include the
possibility of discouraging an efficient breach somewhere
down the road—and will include the clause only if the
benefits exceed those costs as well as all other costs.
[19]On this view the refusal to enforce penalty clauses is (at
best) paternalistic—and it seems odd that courts should
display parental solicitude for large corporations. But
however this may be, we must be on guard to avoid
importing our own ideas of sound public policy into an area
where our proper judicial role is more than usually
deferential. The responsibility for making innovations in the
common law of Illinois rests with the courts of Illinois, and
not with the federal courts in Illinois. And like every other
state, Illinois, untroubled by academic skepticism of the
wisdom of refusing to enforce penalty clauses against
sophisticated promisors, see, e.g., Goetz & Scott, Liquidated
Damages, Penalties and the Just Compensation Principle, 77 COLUM.
L. REV. 554 (1977), continues steadfastly to insist on the
distinction between penalties and liquidated damages. See, e.g.,
Bauer v. Sawyer, 134 N.E.2d 329, 333-34 (Ill. 1956); Stride v.
120 West Madison Bldg. Corp., 477 N.E.2d 1318, 1321 (Ill. App.
1985); Builder's Concrete Co. v. Fred Faubel & Sons, Inc., 373

197

N.E.2d 863, 869 (Ill. App. 1978). To be valid under Illinois
law a liquidation of damages must be a reasonable estimate at
the time of contracting of the likely damages from breach,
and the need for estimation at that time must be shown by
reference to the likely difficulty of measuring the actual
damages from a breach of contract after the breach occurs. If
damages would be easy to determine then, or if the estimate
greatly exceeds a reasonable upper estimate of what the
damages are likely to be, it is a penalty. See, e.g., M.I.G.
Investments, Inc. v. Marsala, 414 N.E.2d 1381, 1386 (Ill. App.
1981).
[20]The distinction between a penalty and liquidated damages
is not an easy one to draw in practice but we are required to
draw it and can give only limited weight to the district court's
determination. Whether a provision for damages is a penalty
clause or a liquidated-damages clause is a question of law
rather than fact, Weiss v. United States Fidelity & Guaranty Co.,
132 N.E. 749, 751 (Ill. 1921); M.I.G. Investments, Inc. v. Marsala,
supra, 414 N.E.2d 1381, 1386, and unlike some courts of
appeals we do not treat a determination by a federal district
judge of an issue of state law as if it were a finding of fact,
and reverse only if persuaded that clear error has occurred,
though we give his determination respectful consideration.
See, e.g., Morin Bldg. Products Co. v. Baystone Construction, Inc.,
717 F.2d 413, 416-17 (7th Cir.1983); In re Air Crash Disaster
Near Chicago, 701 F.2d 1189, 1195 (7th Cir.1983); 19 WRIGHT,
MILLER & COOPER, FEDERAL PRACTICE AND PROCEDURE §
4507, at pp. 106-110 (1982).
[21]Mindful that Illinois courts resolve doubtful cases in
favor of classification as a penalty, see, e.g., Stride v. 120 West
Madison Bldg. Corp., supra, 477 N.E.2d at 1321; Pick Fisheries,
Inc. v. Burns Electronic Security Services, Inc., 342 N.E.2d 105, 108
(Ill. App. 1976), we conclude that the damage formula in this
case is a penalty and not a liquidation of damages, because it
is designed always to assure Lake River more than its actual
damages. The formula—full contract price minus the amount

198

already invoiced to Carborundum—is invariant to the gravity
of the breach. When a contract specifies a single sum in
damages for any and all breaches even though it is apparent
that all are not of the same gravity, the specification is not a
reasonable effort to estimate damages; and when in addition
the fixed sum greatly exceeds the actual damages likely to be
inflicted by a minor breach, its character as a penalty becomes
unmistakable. See M.I.G. Investments, Inc. v. Marsala, supra, 414
N.E.2d at 1386; cf. Arduini v. Board of Educ., 418 N.E.2d 104,
109-10 (Ill. App. 1981), rev'd on other grounds, 441 N.E.2d 73
(Ill. 1982); 5 CORBIN ON CONTRACTS § 1066 (1964). This case
is within the gravitational field of these principles even
though the minimum-guarantee clause does not fix a single
sum as damages.
[22]Suppose to begin with that the breach occurs the day
after Lake River buys its new bagging system for $89,000 and
before Carborundum ships any Ferro Carbo. Carborundum
would owe Lake River $533,000. Since Lake River would
have incurred at that point a total cost of only $89,000, its net
gain from the breach would be $444,000. This is more than
four times the profit of $107,000 (20 percent of the contract
price of $533,000) that Lake River expected to make from the
contract if it had been performed: a huge windfall.
[23]Next suppose (as actually happened here) that breach
occurs when 55 percent of the Ferro Carbo has been shipped.
Lake River would already have received $293,000 from
Carborundum. To see what its costs then would have been
(as estimated at the time of contracting), first subtract Lake
River's anticipated profit on the contract of $107,000 from
the total contract price of $533,000. The difference—Lake
River's total cost of performance—is $426,000. Of this,
$89,000 is the cost of the new bagging system, a fixed cost.
The rest ($426,000-$89,000 = $337,000) presumably consists
of variable costs that are roughly proportional to the amount
of Ferro Carbo bagged; there is no indication of any other
fixed costs. Assume, therefore, that if Lake River bagged 55

199

percent of the contractually agreed quantity, it incurred in
doing so 55 percent of its variable costs, or $185,000. When
this is added to the cost of the new bagging system, assumed
for the moment to be worthless except in connection with
the contract, the total cost of performance to Lake River is
$274,000. Hence a breach that occurred after 55 percent of
contractual performance was complete would be expected to
yield Lake River a modest profit of $19,000 ($293,000$274,000). But now add the “liquidated damages” of $241,000
that Lake River claims, and the result is a total gain from the
breach of $260,000, which is almost two and a half times the
profit that Lake River expected to gain if there was no breach.
And this ignores any use value or salvage value of the new
bagging system, which is the property of Lake River—though
admittedly it also ignores the time value of money; Lake River
paid $89,000 for that system before receiving any revenue
from the contract.
[24]To complete the picture, assume that the breach had not
occurred till performance was 90 percent complete. Then the
“liquidated damages” clause would not be so one-sided, but it
would be one-sided. Carborundum would have paid $480,000
for bagging. Against this, Lake River would have incurred its
fixed cost of $89,000 plus 90 percent of its variable costs of
$337,000, or $303,000. Its total costs would thus be $392,000,
and its net profit $88,000. But on top of this it would be
entitled to “liquidated damages” of $53,000, for a total profit
of $141,000—more than 30 percent more than its expected
profit of $107,000 if there was no breach.
[25]The reason for these results is that most of the costs to
Lake River of performing the contract are saved if the
contract is broken, and this saving is not reflected in the
damage formula. As a result, at whatever point in the life of
the contract a breach occurs, the damage formula gives Lake
River more than its lost profits from the breach—
dramatically more if the breach occurs at the beginning of the
contract; tapering off at the end, it is true. Still, over the

200

interval between the beginning of Lake River's performance
and nearly the end, the clause could be expected to generate
profits ranging from 400 percent of the expected contract
profits to 130 percent of those profits. And this is on the
assumption that the bagging system has no value apart from
the contract. If it were worth only $20,000 to Lake River, the
range would be 434 percent to 150 percent.
[26]Lake River argues that it would never get as much as the
formula suggests, because it would be required to mitigate its
damages. This is a dubious argument on several grounds.
First, mitigation of damages is a doctrine of the law of courtassessed damages, while the point of a liquidated-damages
clause is to substitute party assessment; and that point is
blunted, and the certainty that liquidated-damages clauses are
designed to give the process of assessing damages impaired, if
a defendant can force the plaintiff to take less than the
damages specified in the clause, on the ground that the
plaintiff could have avoided some of them. It would seem
therefore that the clause in this case should be read to
eliminate any duty of mitigation, that what Lake River is
doing is attempting to rewrite the clause to make it more
reasonable, and that since actually the clause is designed to
give Lake River the full damages it would incur from breach
(and more) even if it made no effort to find a substitute use
for the equipment that it bought to perform the contract, this
is just one more piece of evidence that it is a penalty clause
rather than a liquidated-damages clause. See Northwest
Collectors, Inc. v. Enders, 446 P.2d 200, 206 (Wash. 1968).
[27]But in any event mitigation would not mitigate the penal
character of this clause. If Carborundum did not ship the
guaranteed minimum quantity, the reason was likely to be—
the reason was—that the steel industry had fallen on hard
times and the demand for Ferro Carbo was therefore down.
In these circumstances Lake River would have little prospect
of finding a substitute contract that would yield it significant
profits to set off against the full contract price, which is the

201

method by which it proposes to take account of mitigation.
At argument Lake River suggested that it might at least have
been able to sell the new bagging equipment to someone for
something, and the figure $40,000 was proposed. If the
breach occurred on the first day when performance under the
contract was due and Lake River promptly sold the bagging
equipment for $40,000, its liquidated damages would fall to
$493,000. But by the same token its costs would fall to
$49,000. Its profit would still be $444,000, which as we said
was more than 400 percent of its expected profit on the
contract. The penal component would be unaffected.
[28]With the penalty clause in this case compare the
liquidated-damages clause in Arduini v. Board of Education,
supra, which is representative of such clauses upheld in
Illinois. The plaintiff was a public school teacher whose
contract provided that if he resigned before the end of the
school year he would be docked 4 percent of his salary. This
was a modest fraction of the contract price. And the cost to
the school of an untimely resignation would be difficult to
measure. Since that cost would be greater the more senior
and experienced the teacher was, the fact that the liquidated
damages would be greater the higher the teacher's salary did
not make the clause arbitrary. Even the fact that the
liquidated damages were the same whether the teacher
resigned at the beginning, the middle, or the end of the
school year was not arbitrary, for it was unclear how the
amount of actual damages would vary with the time of
resignation. Although one might think that the earlier the
teacher resigned the greater the damage to the school would
be, the school might find it easier to hire a replacement for
the whole year or a great part of it than to bring in a
replacement at the last minute to grade the exams left behind
by the resigning teacher. Here, in contrast, it is apparent from
the face of the contract that the damages provided for by the
“liquidated damages” clause are grossly disproportionate to

202

any probable loss and penalize some breaches much more
heavily than others regardless of relative cost.
[29]We do not mean by this discussion to cast a cloud of
doubt over the “take or pay” clauses that are a common
feature of contracts between natural gas pipeline companies
and their customers. Such clauses require the customer, in
consideration of the pipeline's extending its line to his
premises, to take a certain amount of gas at a specified
price—and if he fails to take it to pay the full price anyway.
The resemblance to the minimum-guarantee clause in the
present case is obvious, but perhaps quite superficial. Neither
party has mentioned take-or-pay clauses, and we can find no
case where such a clause was even challenged as a penalty
clause—though in one case it was argued that such a clause
made the damages unreasonably low. See National Fuel Gas
Distribution Corp. v. Pennsylvania Public Utility Comm'n, 464 A.2d
546, 558 n. 8 (Pa. Comm.1983). If, as appears not to be the
case here but would often be the case in supplying natural
gas, a supplier's fixed costs were a very large fraction of his
total costs, a take-or-pay clause might well be a reasonable
liquidation of damages. In the limit, if all the supplier's costs
were incurred before he began supplying the customer, the
contract revenues would be an excellent measure of the
damages from breach. But in this case, the supplier (Lake
River, viewed as a supplier of bagging services to
Carborundum) incurred only a fraction of its costs before
performance began, and the interruption of performance
generated a considerable cost saving that is not reflected in
the damage formula.
[30]The fact that the damage formula is invalid does not
deprive Lake River of a remedy. The parties did not contract
explicitly with reference to the measure of damages if the
agreed-on damage formula was invalidated, but all this means
is that the victim of the breach is entitled to his common law
damages. See, e.g., Restatement, Second, Contracts § 356,
comment a (1981). In this case that would be the unpaid

203

contract price of $241,000 minus the costs that Lake River
saved by not having to complete the contract (the variable
costs on the other 45 percent of the Ferro Carbo that it never
had to bag). The case must be remanded to the district judge
to fix these damages.
[31]Two damage issues remain. The first concerns
Carborundum's expenses of delivering bagged Ferro Carbo to
its customers to replace that impounded by Lake River. The
district judge gave Carborundum the full market value of the
bagged Ferro Carbo. Lake River argues that it should not
have to pay for Carborundum's expense of selling additional
Ferro Carbo—additional in the sense that Carborundum is
being given credit for the full retail value of the product that
Lake River withheld. To explain, suppose that Carborundum
had an order for $1,000 worth of bagged Ferro Carbo, which
Lake River was supposed to deliver; and because it refused,
Carborundum incurred a transportation cost of $100 to make
a substitute shipment of bagged Ferro Carbo to the customer.
Carborundum would still get $1,000 from the customer, and
if that price covered the transportation cost it would still
make a profit. In what sense, therefore, is that cost a separate
item of damage, of loss? On all Ferro Carbo (related to this
case) sold by Carborundum in the Midwest, Carborundum
received the full market price, either from its customers in the
case of Ferro Carbo actually delivered to them, or from Lake
River in the case of the Ferro Carbo that Lake River refused
to deliver. Having received a price designed to cover all
expenses of sale, a seller cannot also get an additional damage
award for any of those expenses.
[32]If, however, the additional Ferro Carbo that
Carborundum delivered to its midwestern customers in
substitution for Ferro Carbo previously delivered to, and
impounded by, Lake River would have been sold in the East
at the same price but lower cost, Carborundum would have
had an additional loss, in the form of reduced profits, for
which it could recover additional damages. But it made no

204

effort to prove such a loss. Maybe it had no unsatisfied
eastern customers, and expanded rather than shifted output
to fulfill its midwestern customers' demand. The damages on
the counterclaim must be refigured also.
[33]Finally, Lake River argues that Carborundum failed to
mitigate its damages by accepting Lake River's offer to deliver
the bagged product and place the proceeds in escrow. But a
converter is not entitled to retain the proceeds of the
conversion even temporarily. Lake River had an opportunity
to limit its exposure by selling the bagged product on
Carborundum's account and deducting what it claimed was
due it on its “lien.” Its failure to follow this course reinforces
our conclusion that the assertion of the lien was a naked
attempt to hold Carborundum hostage to Lake River's
view—an erroneous view, as it has turned out—of the
enforceability of the damage formula in the contract.
[34]The judgment of the district court is affirmed in part and
reversed in part, and the case is returned to that court to
redetermine both parties' damages in accordance with the
principles in this opinion. The parties may present additional
evidence on remand, and shall bear their own costs in this
court. Circuit Rule 18 shall not apply on remand.
5.1.1 Discussion of Lake River v. Carborundum
What is it about the clause in Lake River that makes it unenforceable?
Does Judge Posner’s analysis perhaps call into question the
enforceability of gas pipeline “take or pay” clauses?
5.2 Principal Case – C & H Sugar Co. v. Sun Ship
California and Hawaiian Sugar Co. v. Sun Ship, Inc.
United States Court of Appeals for the Ninth Circuit
794 F.2d 1433 (1986)
NOONAN, CIRCUIT JUDGE.
[1] Jurisdiction in this case is based on the diversity of
citizenship of California and Hawaiian Sugar Company (C
and H), a California corporation; Sun Ship, Inc. (Sun), a

205

Pennsylvania corporation; and Halter Marine, Inc. (Halter), a
Louisiana corporation. Interpreting a contract which provides
for construction by the law of Pennsylvania, we apply
Pennsylvania law. The appeal is from a judgment of the
district court in favor of C and H and Halter on the main
issues. Reviewing the district court's interpretation of the
contract anew as a matter of law and respecting the findings
of fact of the district court when not clearly erroneous, we
affirm the judgment in all respects.
BACKGROUND
[2] C and H is an agricultural cooperative owned by fourteen
sugar plantations in Hawaii. Its business consists in
transporting raw sugar—the crushed cane in the form of
coarse brown crystal—to its refinery in Crockett, California.
Roughly one million tons a year of sugar are harvested in
Hawaii. A small portion is refined there; the bulk goes to
Crockett. The refined sugar—the white stuff—is sold by C
and H to groceries for home consumption and to the soft
drink and cereal companies that are its industrial customers.
[3] To conduct its business, C and H has an imperative need
for assured carriage for the raw sugar from the islands. Sugar
is a seasonal crop, with 70 percent of the harvest occurring
between April and October, while almost nothing is
harvestable during December and January. Consequently,
transportation must not only be available, but seasonably
available. Storage capacity in Hawaii accommodates not more
than a quarter of the crop. Left stored on the ground or left
unharvested, sugar suffers the loss of sucrose and goes to
waste. Shipping ready and able to carry the raw sugar is a
priority for C and H.
[4] In 1979 C and H was notified that Matson Navigation
Company, which had been supplying the bulk of the
necessary shipping, was withdrawing its services as of January
1981. While C and H had some ships at its disposal, it found
a pressing need for a large new vessel, to be in service at the

206

height of the sugar season in 1981. It decided to commission
the building of a kind of hybrid—a tug of catamaran design
with two hulls and, joined to the tug, a barge with a wedge
which would lock between the two pontoons of the tug,
producing an “integrated tug barge.” In Hawaiian, the barge
and the entire vessel were each described as a Mocababoo or
push boat.
[5] C and H relied on the architectural advice of the New
York firm, J.J. Henry. It solicited bids from shipyards,
indicating as an essential term a “preferred delivery date” of
June 1981. It decided to accept Sun's offer to build the barge
and Halter's offer to build the tug.
[6] In the fall of 1979 C and H entered into negotiations with
Sun on the precise terms of the contract. Each company was
represented by a vice-president with managerial responsibility
in the area of negotiation; each company had a team of
negotiators; each company had the advice of counsel in
drafting the agreement that was signed on November 14,
1979. This agreement was entitled “Contract for the
Construction of One Oceangoing Barge for California and
Hawaiian Sugar Company By Sun Ship, Inc.” The “Whereas”
clause of the contract identified C and H as the Purchaser,
and Sun as the Contractor; it identified “one non-selfpropelled oceangoing barge” as the Vessel that Purchaser was
buying from Contractor. Article I provided that Contractor
would deliver the Vessel on June 30, 1981. The contract price
was $25,405,000.
[7] Under Article I of the agreement, Sun was entitled to an
extension of the delivery date for the usual types of force
majeure and for “unavailability of the Tug to Contractor for
joining to the Vessel, where it is determined that Contractor
has complied with all obligations under the Interface
Agreement.” (The Interface Agreement, executed the same
day between C and H, Sun, and Halter provided that Sun
would connect the barge with the tug.) Article 17 “Delivery”
provided that “the Vessel shall be offered for delivery fully

207

and completely connected with the Tug.” Article 8,
“Liquidated Damages for Delay in Delivery” provided that if
“Delivery of the Vessel” was not made on “the Delivery
Date” of June 30, 1981, Sun would pay C and H “as per-day
liquidated damages, and not as a penalty” a sum described as
“a reasonable measure of the damages”—$17,000 per day.
[8] On the same date C and H entered into an agreement
with Halter to purchase “one oceangoing catamaran tug
boat” for $20,350,000. The tug (the “Vessel” of that contract)
was to be delivered on April 30, 1981 at Sun's shipyard.
Liquidated damages of $10,000 per day were provided for
Halter's failure to deliver.
[9] Halter did not complete the tug until July 15, 1982. Sun
did not complete the barge until March 16, 1982. Tug and
barge were finally connected under C and H's direction in
mid-July 1982 and christened the Moku Pahu. C and H
settled its claim against Halter. Although Sun paid C and H
$17,000 per day from June 30, 1981 until January 10, 1982, it
ultimately denied liability for any damages, and this lawsuit
resulted.
ANALYSIS
[10]Sun contends that its obligation was to deliver the barge
connected to the tug on the delivery date of June 30, 1981
and that only the failure to deliver the integrated hybrid
would have triggered the liquidated damage clause. It is true
that Article 17 creates some ambiguity by specifying that the
Vessel is to be “offered for delivery completely connected
with the Tug.” The case of the barge being ready while the
tug was not, is not explicitly considered. Nonetheless, the
meaning of “Vessel” is completely unambiguous. From the
“Whereas” clause to the articles of the agreement dealing
with insurance, liens, and title, “the Vessel” is the barge. It
would require the court to rewrite the contract to find that
“the Vessel” in Article 8 on liquidated damages does not

208

mean the barge. The article takes effect on failure to deliver
“the Vessel”—that is, the barge.
[11]Sun contends, however, that on such a reading of the
contract, the $17,000 per day is a penalty, not to be enforced
by the court. The barge, Sun points out, was useless to C and
H without the tug. Unconnected, the barge was worse than
useless—it was an expensive liability. C and H did not want
the barge by itself. To get $17,000 per day as “damages” for
failure to provide an unwanted and unusable craft is, Sun
says, to exact a penalty. C and H seeks to be “paid according
to the tenour of the bond”; it “craves the law.” And if C and
H sticks to the letter of the bond, it must like Shylock end by
losing; a court of justice will not be so vindictive. Breach of
contract entitles the wronged party only to fair compensation.
[12]Seductive as Sun's argument is, it does not carry the day.
Represented by sophisticated representatives, C and H and
Sun reached the agreement that $17,000 a day was the
reasonable measure of the loss C and H would suffer if the
barge was not ready. Of course they assumed that the tug
would be ready. But in reasonable anticipation of the
damages that would occur if the tug was ready and the barge
was not, Article 8 was adopted. As the parties foresaw the
situation, C and H would have a tug waiting connection but
no barge and so no shipping. The anticipated damages were
what might be expected if C and H could not transport the
Hawaiian sugar crop at the height of the season. Those
damages were clearly before both parties. As Joe Kleschick,
Sun's chief negotiator, testified, he had “a vision” of a
“mountain of sugar piling up in Hawaii”—a vision that C and
H conjured up in negotiating the damage clause. Given the
anticipated impact on C and H's raw sugar and on C and H's
ability to meet the demands of its grocery and industrial
customers if the sugar could not be transported, liquidated
damages of $17,000 a day were completely reasonable.
[13]The situation as it developed was different from the
anticipation. The barge was not ready but neither was the tug.

209

C and H was in fact able to find other shipping. The crop did
not rot. The customers were not left sugarless. Sun argues
that, measured by the actual damages suffered, the liquidated
damages were penal.
[14]We look to Pennsylvania law for guidance. Although no
Pennsylvania case is squarely on point, it is probable that
Pennsylvania would interpret the contract as a sale of goods
governed by the Uniform Commercial Code. Belmont
Industries, Inc. v. Bechtel Corp., 425 F. Supp. 524, 527
(E.D.Pa.1976). The governing statute provides that liquidated
damages are considered reasonable “in the light of anticipated
or actual harm.” 12A Pa. Cons. Stat. Ann. 2-718(1) (Purdon
1970) (Pennsylvania's adoption of the Uniform Commercial
Code).
[15]The choice of the disjunctive appears to be deliberate.
The language chosen is in harmony with the Restatement
(Second) of Contracts § 356 (1979), which permits liquidated
damages in the light of the anticipated or actual loss caused
by the breach and the difficulties of proof of loss. Section
356, Comment b declares explicitly: “Furthermore, the
amount fixed is reasonable to the extent that it approximates
the loss anticipated at the time of the making of the contract,
even though it may not approximate the actual loss.”
[16]Despite the statutory disjunctive and the Restatement's
apparent blessing of it, the question is not settled by these
authorities which must be read in the light of common law
principles already established and accepted in Pennsylvania.
Carpel v. Saget Studios, Inc., 326 F. Supp. 1331, 1333 (E.D.
Pa.1971); 13 Pa. C.S.A. § 1103. Prior to the adoption of the
Uniform Commercial Code, Pennsylvania enforced liquidated
damage clauses that its courts labeled as nonpenal, but
equitable considerations relating to the actual harm incurred
were taken into account along with the difficulty of proving
damages if a liquidated damage clause was rejected, e.g. Emery
v. Boyle, 200 Pa. 249, 49 A. 779 (1901). We do not believe that
the U.C.C. overrode this line of reasoning. Indeed, in a lower

210

court case, decided after the U.C.C.'s enactment, it was stated
that if liquidated damages appear unreasonable in light of the
harm suffered, “the contractual provision will be voided as a
penalty.” Unit Vending Corp. v. Tobin Enterprises, 194 Pa. Super.
470, 473, 168 A.2d 750, 751 (1961). That case, however, is
not on all fours with our case: Unit Vending involved an
adhesion contract between parties of unequal bargaining
power; the unfair contract was characterized by the court as
“a clever attempt to secure both the penny and the cake” by
the party with superior strength. Id. at 476, 168 A.2d at 753.
Mechanically to read it as Pennsylvania law governing this
case would be a mistake. The case, however, does show that
Pennsylvania courts, like courts elsewhere, attempt to
interpret the governing statute humanely and equitably.
[17]The Restatement § 356 Comment b, after accepting
anticipated damages as a measure, goes on to say that if the
difficulty of proof of loss is slight, then actual damage may be
the measure of reasonableness: “If, to take an extreme case, it
is clear that no loss at all has occurred, a provision fixing a
substantial sum as damages is unenforceable. See Illustration
4.” Illustration 4 is a case of a contractor, A, agreeing to build
B's race track by a specific date and to pay B $1,000 a day for
every day's delay. A delays a month, but B does not get
permission to operate the track for that month, so B suffers
no loss. In that event, the Restatement characterizes the
$1,000 per day as an unenforceable penalty. Sun contends
that it is in the position of A: no actual loss was suffered by C
and H because C and H had no tug to mate with the barge.
[18]This argument restates in a new form Sun's basic
contention that the liquidated damage clause was meant to
operate only if the integrated tug barge was not delivered.
The argument has been rejected by us as a misinterpretation
of the contract. But in its new guise it gains appeal. If
Illustration 4 is the present case, Sun is home scot-free. The
Restatement, however, deals with a case where the defaulting
contractor was alone in his default. We deal with a case of

211

concurrent defaults. If we were to be so literal-minded as to
follow the Restatement here, we would have to conclude that
because both parties were in default, C and H suffered no
damage until one party performed. Not until the barge was
ready in March 1982 could C and H hold Halter for damages,
and then only for the period after that date. The continued
default of both parties would operate to take each of them
off the hook. That cannot be the law.
[19]Sun objects that Halter had a more absolute obligation to
deliver than Sun did. Halter did not have to deliver the
integrated tug, only the tug itself; it was not excused by Sun's
default. Hence the spectacle of two defaulting contractors
causing no damages would not be presented here. But Sun's
objection does not meet the point that Halter's unexcused
delivery would, on Sun's theory, have generated no damages.
The tug by itself would have been no use to C and H.
[20]We conclude, therefore, that in this case of concurrent
causation each defaulting contractor is liable for the breach
and for the substantial damages which the joint breach
occasions. Sun is a substantial cause of the damages flowing
from the lack of the integrated tug; Sun cannot be absolved
by the absence of the tug.
[21]Sun has a final argument. Even on the assumption that it
is liable as a substantial cause of the breach of contract, Sun
contends that the actual damages suffered by C and H for
lack of the integrated tug boat were slight. Actual damages
were found by the district court to consist of “interest on
progress payments, unfavorable terms of conversion to longterm financing, and additional labor expense.” No dollar
amount was determined by the district court in finding that
these damages “bore a reasonable relationship to the amount
liquidated in the Barge Contract.”
[22]The dollar value of the damages found by the district
judge is, to judge from C and H's own computation, as
follows:

212

Additional Construction Interest $1,486,000
Added Payments to J.J. Henry

161,000

Added
Vessel
Expenses

73,000

Operating

C and H Employee Costs

109,000

TOTAL

$1,829,000

But “actual damages” have no meaning if the actual savings
of C and H due to the nondelivery of the integrated tug barge
are not subtracted. It was clearly erroneous for the district
judge to exclude these savings from his finding. These
savings, again according to C and H's own computation,
were:
Transportation
savings

$525,000

Lay-up costs

$936,000

TOTAL

$1,461,000

The net actual damages suffered by C and H were $368,000.
As a matter of law, Sun contends that the liquidated damages
are unreasonably disproportionate to the net actual damages.
[23]C and H urges on us the precedent of Bellefonte Borough
Authority v. Gateway Equipment & Supply Co., 442 Pa. 492, 277
A.2d 347 (1971), forfeiting a bid bond of $45,000 on the
failure of a contractor to perform a municipal contract, even
though the loss to the municipality was $1,000; the
disproportion was 45 to 1. But that decision is not decisive
here. It did not purport to apply the Uniform Commercial
Code. Rules appropriate for bids to the government are
sufficiently different from those applicable between private
parties to prevent instant adoption of this precedent. A fuller
look at relevant contract law is appropriate.
[24]Litigation has blurred the line between a proper and a
penal clause, and the distinction is “not an easy one to draw
in practice.” Lake River Corp. v. Carborundum Co., 769 F.2d

213

1284, 1290 (7th Cir.1985) (per Posner, J.). But the desire of
courts to avoid the enforcement of penalties should not
obscure common law principles followed in Pennsylvania.
Contracts are contracts because they contain enforceable
promises, and absent some overriding public policy, those
promises are to be enforced. “Where each of the parties is
content to take the risk of its turning out in a particular way”
why should one “be released from the contract, if there were
no misrepresentation or other want of fair dealing?” Ashcom v.
Smith, 2 Pen. & W. 211, 218-219 (Pa. 1830) (per Gibson, C.J.).
Promising to pay damages of a fixed amount, the parties
normally have a much better sense of what damages can
occur. Courts must be reluctant to override their judgment.
Where damages are real but difficult to prove, injustice will be
done the injured party if the court substitutes the
requirements of judicial proof for the parties' own informed
agreement as to what is a reasonable measure of damages.
Pennsylvania acknowledges that a seller is bound to pay
consequential damages if the seller had reason to know of the
buyer's special circumstances. Keystone Diesel Engine Co. v. Irwin,
411 Pa. 222, 191 A.2d 376 (1963). The liquidated damage
clause here functions in lieu of a court's determination of the
consequential damages suffered by C and H.
[25]These principles inform a leading common law case in the
field, Clydebank Engineering & Shipbuilding Co. v. Yzquierdo y
Castaneda, 1905 A.C. 6. The defendant shipyard had agreed to
pay 500 pounds per week per vessel for delay in the delivery
of four torpedo boat destroyers to the Spanish Navy in 1897.
The shipyard pointed out that had the destroyers been
delivered on schedule they would have been sunk with the
rest of the Spanish Navy by the Americans in 1898. The
House of Lords found the defense unpersuasive. To prove
damages the whole administration of the Spanish Navy would
have had to have been investigated. The House of Lords
refused to undertake such a difficult investigation when the
parties had made an honest effort in advance to set in

214

monetary terms what the lack of the destroyers would mean
to Spain.
[26]C and H is not the Spanish Navy, but the exact damages
caused its manifold operations by lack of the integrated tug
boat are equally difficult of ascertainment. C and H claimed
that it suffered $3,732,000 in lost charter revenues. Testimony
supported the claim, but the district court made no finding as
to whether the claim was proved or unproved. The district
court did find that the loss of charter revenues had not been
anticipated by the parties. But that finding has no bearing on
whether the loss occurred. Within the general risk of heavy
losses forecast by both parties when they agreed to $17,000
per day damages, a particular type of loss was pointed to by C
and H as having happened.
[27]Proof of this loss is difficult—as difficult, perhaps, as
proof of loss would have been if the sugar crop had been
delivered late because shipping was missing. Whatever the
loss, the parties had promised each other that $17,000 per day
was a reasonable measure. The court must decline to
substitute the requirements of judicial proof for the parties'
own conclusion. The Moku Pahu, available on June 30, 1981,
was a great prize, capable of multiple employments and
enlarging the uses of the entire C and H fleet. When
sophisticated parties with bargaining parity have agreed what
lack of this prize would mean, and it is now difficult to
measure what the lack did mean, the court will uphold the
parties' bargain. C and H is entitled to keep the liquidated
damages of $3,298,000 it has already received and to receive
additional liquidated damages of $1,105,000 with interest
thereon, less setoffs determined by the district court.
[28]On the comparatively minor issue as to whether C and H
is entitled to arbitration of its claim for a contract price
reduction, Article 32 of the contract provides for arbitration
of all disputes arising out of the contract with exceptions not
applicable here. But no dispute remains for arbitration. The
district court found that Sun was excused from performing its

215

mating obligations because the tug was not made available on
March 11, 1982 when the barge was ready. C and H is not
entitled to reimbursement from Sun for the costs it incurred
in having the mating performed later by others. C and H was
entitled to reimbursement for what it had paid Sun itself for
the mating. But on the point system agreed to by the parties,
this work represented 100 points out of possible 10,000 or 1
percent of the contract price. According to testimony offered
on behalf of C and H, Sun credited C and H with a sum
representing these 100 points. C and H's claim has been met.
Arbitration is unnecessary.
[29]Sun has counterclaimed against C and H and Halter for
misrepresentation, charging that the two companies had
concealed from Sun the true progress on the tug. The alleged
damages consist in the expenses Sun incurred trying to meet
its own contractual obligations to build the barge. This
counterclaim lacks plausibility on its face. No damage is
inflicted on a party which is induced to perform its own
contract. The cases Sun invokes to support its position
involve “active interference” by one party with another
party's performance. They have no applicability here.
[30]Uncontradicted testimony indicates, moreover, that Sun
was aware of the delay. Employees of Sun were in touch with
Halter. It would have been surprising if they had not been.
Sun attempts to get around its actual knowledge by
contending that it was not officially informed of the tug's
progress. But the kind of knowledge that precludes the
possibility of fraud does not have to be officially conveyed.
Sun's counterclaim is meritless.
AFFIRMED.
5.2.1 Economic Justifications for Liquidated Damages
Recall from Restatement § 356, comment a, the assertion that:
The parties to a contract are not free to
provide a penalty for its breach. The central
objective behind the system of contract

216

remedies is compensatory, not punitive.
Punishment of a promisor for having broken
his promise has no justification on either
economic or other grounds and a term
providing such a penalty is unenforceable on
grounds of public policy.
In their influential article on the subject, however, Professors Goetz
and Scott challenge courts’ hostility to liquidated damages clauses and
explain several important economic justifications for enforcing
contractually stipulated damages. The following excerpt summarizes
their argument:
[C]ontracting parties have incentives to
negotiate
liquidated
damages
clauses
whenever the costs of negotiating are less
than the expected costs resulting from
reliance on the standard damage rule for
breach. There are two primary factors which
might induce the decision to negotiate:
(1) The expected damages are readily calculable, but
the parties determine that advance stipulation will save
litigation or settlement costs;
(2) The expected damages are uncertain or difficult to
establish and the parties wish to allocate anticipated
risks.
Of course, these factors may be present singly
or in combination.
Pre-breach agreements will not be legally
enforceable,
however,
unless
two
requirements coincide. First, the agreement
must be a reasonable forecast of just
compensation for the anticipated harm that
would be caused by the breach. Second, the
possible damages which might result from the
breach must be uncertain and difficult to
estimate. However, liquidated damages
provisions have seldom been voided solely
because the damages were easy to estimate.

217

Instead, courts have considered the degree of
uncertainty an influential factor in
determining the reasonableness of the
estimate. If the conditions inducing damage
agreements are viewed on a continuum, the
application of the penalty rule becomes
clearer: as the uncertainty facing the
contracting parties increases, so does their
latitude in stipulating post-breach damages.xxxix
The threat of subsequent review clearly
increases the costs of negotiating a damages
clause relative to relying on the standard
damages rule. Are these costs accompanied by
counterbalancing advantages? The traditional
justification for post-breach inquiry is
prevention of “unjust” punishment to the
breacher, i.e. compensation exceeding the
harm actually caused. This justification has
been expressed in two distinct forms. One
basis for invalidation is the presumption of
unfairness: liquidated damage provisions are
unreasonable—a penalty—whenever the
stipulated sum is so disproportionate to
provable damages as to require the inference
that the agreement must have been effected
by fraud, oppression, or mistake. The other
major basis for invalidating agreed remedies is
that, since the courts set damages based upon
the principle of just compensation, parties
should not be allowed to recover more than
just compensation from the courts through a
privately concocted alternative arrangement,
even one fairly negotiated.
The common theme of these decisions is that
a disproportion between the stipulated and
the anticipated damage justifies an inference
of
overcompensation.
In
turn,
overcompensation implies either bargaining
unfairness or an objectionable in terrorem

218

agreement to secure performance. This line of
reasoning suggests two benefits which may be
expected from the current rule invalidating
penalties. First, the cost of identifying
unfairness may be reduced by a standard ruleof-thumb based on disproportion. Second, an
enforceable in terrorem clause might discourage
promisors from breaching and reallocating
resources where changed circumstances
would ordinarily create efficiency gains from
this behavior. Inducing performance under
these conditions is a misallocation which
prevents the net social gain that would result
from nonperformance.
[T]his analysis incorrectly assumes that, rather
than negotiating out of the penalty, the
promisor who is subject to an in terrorem clause
will inevitably undertake an inefficient
performance. In addition, there is no basis for
the apparent assumption that the premium
placed by the promisee on performance is
valueless. Indeed, the market paradigm on
which the compensation standard is based
requires a contrary presumption; a promisee
has a recognizable utility in certain in terrorem
provisions and this utility is frequently
reflected in willingness to pay a price for such
clauses.
Charles J. Goetz & Robert E. Scott, Liquidated Damages,
Penalties and the Just Compensation Principle: Some Notes
on an Enforcement Model and a Theory of Efficient Breach,
77 COLUM. L. REV. 554, 559-62 (1977).
5.2.2 Discussion of C & H Sugar Co. v. Sun Ship and
Lake River
What factors lead Judge Noonan to enforce the liquidated damages
clause against Sun Ship?

219

Can you develop an argument that would raise doubt about whether
the contractually specified damages were a reasonable estimate of the
losses that C & H Sugar would be likely to suffer from breach? In
this connection, consider what damages the company recovers when
either Halter or Sun Ship breaches as compared to the damages
recoverable when both suppliers breach.
Notice that Goetz and Scott claim in a footnote that “many cases
have held that actual loss is irrelevant except as it permits inferences
concerning the reasonableness of the agreements viewed ex ante.” Is
C & H Sugar one of those cases? How does the court use the
evidence of actual losses in analyzing the parties’ liquidated damages
clauses?
How about Lake River? Does Judge Posner approach the question
from an ex ante or ex post perspective?
Can you identify the policy basis for courts’ reluctance to enforce
liquidated damages clauses?

The End

220

Endnotes

221

i Corbin suggests that, even in situations where the court concludes that it would

not have been natural for the parties to make the alleged collateral oral agreement,
parol evidence of such an agreement should nevertheless be permitted if the court
is convinced that the unnatural actually happened in the case being adjudicated. (3
Corbin, Contracts, § 485, pp. 478, 480; cf. Murray, The Parol Evidence Rule: A
Clarification (1966) 4 Duquesne L. Rev. 337, 341-342.) This suggestion may be based
on a belief that judges are not likely to be misled by their sympathies. If the court
believes that the parties intended a collateral agreement to be effective, there is no
reason to keep the evidence from the jury.
ii See Goble v. Dotson (1962) 203 Cal.App.2d 272, 21 Cal. Rptr. 769, where the deed

given by a real estate developer to the plaintiffs contained a condition that
grantees would not build a pier or boathouse. Despite this reference in the deed to
the subject of berthing for boats, the court allowed plaintiffs to prove by parol
evidence that the condition was agreed to in return for the developer's oral
promise that plaintiffs were to have the use of two boat spaces nearby.
iii Counsel for plaintiffs direct our attention to numerous cases that they contend

establish that parol evidence may never be used to show a collateral agreement
contrary to a term that the law presumes in the absence of an agreement. In each
of these cases, however, the decision turned upon the court's belief that the
writing was a complete integration and was no more than an application of the
rule that parol evidence cannot be used to vary the terms of a completely
integrated agreement. (Cf. discussion in Mangini v. Wolfschmidt, Ltd., supra, 165
Cal.App.2d 192, 203, 331 P.2d 728.) In Gardiner v. McDonogh, supra, 147 Cal. 313,
319, 81 P. 964, defendants sought to prove a collateral agreement that beams sold
them were to conform to a sample earlier given. The court purportedly looked
only to the face of the writing to decide whether parol evidence was admissible,
and such evidence would be excluded if the writing was ‘clear and complete.’
Defendants argued that the written order was not complete because it did not fix
a time and place of delivery, but the court answered that the failure to state those
terms did not result in incompleteness because the law would supply them by
implication. This decision was based on the belief that the question of
admissibility had to be decided from that face of the instrument alone. Virtually
every writing leaves some terms to be implied and almost none would qualify as
integrations without implying some terms. The decision was therefore a product
of an outmoded approach to the parol evidence rule, not of any compulsion to
give conclusive effect to presumptions of implied terms.
iv In that year the Legislature set forth the rule in sections 1625 of the Civil Code

and 1856 of the Code of Civil Procedure.
vThe option was in the form of a reservation in a deed; however, in legal effect it

is the same as if it had been contained in a separate document.

222

vi Citing three California cases (p. 547); Hulse v. Juillard Fancy Foods Co. (1964) 61

Cal.2d 571, 573, 39 Cal.Rptr. 529, 394 P.2d 65; Schwartz v. Shapiro (1964) 229
Cal.App.2d 238, 250, 40 Cal.Rptr. 189; Mangini v. Wolfschmidt, Ltd. (1958) 165
Cal.App.2d 192, 200-201, 331 P.2d 728.
The opinion continues: ‘The terms and purpose of a contract may show,
however, that it was intended to be nonassignable.’ With this qualification of the
general rule I am in accord, but here it is inapplicable as language indicating any
intention whatever to restrict assignability is completely nonexistent.
vii

viii Section 1044: ‘Property of any kind may be transferred, except as otherwise

provided by this Article.’ The only property the article provides cannot be
transferred is ‘A mere possibility, not coupled with an interest.’ (s 1045.)
Section 1458: ‘A right arising out of an obligation is the property of the person to
whom it is due, and may be transferred as such.’
ix Thus in American Industrial Sales Corp. v. Airscope, Inc. (1955) 44 Cal.2d 393, 397,

282 P.2d 504, 49 A.L.R.2d 1344, the contract was silent as to the place of payment
for property purchased; in Crawford v. France (1933) 219 Cal. 439, 443, 27 P.2d 645,
a contract for an architect's fee based upon the cost of a building was silent as to
such cost; in Buckner v. A. Leon & Co. (1928) 204 Cal. 225, 227, 267 P. 693, a
contract for sale and purchase of grapes was silent as to which party was to
furnish the lug boxes required for delivery; in Sivers v. Sivers (1893) 97 Cal. 518,
521, 32 P. 571, a written agreement to repay money loaned was silent as to the
time for payment; and Simmons v. California Institute of Technology (1949) 34 Cal.2d
264, 274(9), 209 P.2d 581, was a case of fraud in the inducement and not one of
parol evidence to show a promise or agreement inconsistent with the written
contract.
x It is the Legislature of this state which did the formulating of the rule governing

parol evidence nearly a century ago when in 1872, as previously noted, sections
1625 of the Civil Code and 1856 of the Code of Civil Procedure were adopted.
And as already shown herein, the rule has since been consistently applied by the
courts of this state. The parol evidence rule as thus laid down by the Legislature
and applied by the courts is the policy of this state.
xi Although the majority declare that this first ‘policy’ may be served by excluding

parol evidence of agreements that directly contradict the writing, such
contradiction is precisely the effect of the agreement sought to be shown by parol
in this case.
xii ‘If the additional terms are such that, if agreed upon, they would certainly have

been included in the document in the view of the court, then evidence of their
alleged making must be kept from the trier of fact.’ (Comment 3, § 2-202; italics
added.)

223

Viz., proof of a collateral agreement should be permitted if it ‘is such an
agreement as might naturally be made as a separate agreement by parties situated
as were the parties to the written contract.’ Restatement of Contracts, § 240, subd.
(1)(b); italics added.)
xiii

xiv Or perhaps application of the new rule will turn upon the opinion of the court

(trial or appellate) that it is “natural” for one family group to agree that in case of
unfriendly approach by a creditor of any of them, then the debtor's property will
be transferable or assignable only to other members of the family, whereas such a
scheme might be considered less than “natural” for other families to pursue.
xv Thus in American Industrial Sales Corp. v. Airscope, Inc., supra (1955) 44 Cal.2d 393,

397, 282 P.2d 504, the missing element was the place of payment of a note; in
Richter v. Union Land etc. Co. (1900) 129 Cal. 367, 375, 62 P. 39, the missing element
was the time of delivery; in Wolters v. King (1897) 119 Cal. 172, 175-176, 51 P. 35, it
was the time of payment; and in Mangini v. Wolfschmidt, Ltd., supra (1958) 165
Cal.App.2d 192, 200, 331 P.2d 728, and Zinn v. Ex-Cell-O Corp. (1957) 148
Cal.App.2d 56, 73-74, 306 P.2d 1017, it was the duration of an agency contract.
xvi In Farmland Irrigation Co. v. Dopplmaier, supra (1957) 48 Cal.2d 208, 222, 308

P.2d 732, 740, the court in holding that a patent license agreement was assignable
pursuant to the policy “clearly manifested” by “the statutes in this state … in
favor of the free transferability of all types of property, including rights under
contracts,” stated “The terms and purpose of a contract may show, however, that
it was intended to be nonassignable. Thus the duties imposed upon one party may
be of such a personal nature that their performance by someone else would in
effect deprive the other party of that for which he bargained. The duties in such a
situation cannot be delegated.” (Citing La Rue v. Groezinger (1890) 84 Cal. 281, 283285, 286, 24 P. 42, which held that a contract to sell grapes from a certain
vineyard Was assignable to the purchaser of the vineyard, as nothing in the
contract language excluded the “idea of performance by another,” and (p. 287, 24
P. p. 44) there was “nothing in the nature or circumstances … which shows that
the skill or other personal quality of the party was a distinctive characteristic of the
thing stipulated for, or a material inducement to the contract.”)
xvii As noted at the outset of this dissent, it was by means of the bankrupt's own

testimony that defendants (the bankrupt's sister and her husband) sought to show
that the option was personal to the bankrupt and thus not transferable to the
trustee in bankruptcy.
xviii While article 2 of the Uniform Commercial Code which contains this section

does not deal with the sale of securities, this section applies to article 8, dealing
with securities. (Cf. Agar v. Orda, 264 N. Y. 248; Official Comment, McKinney's
Cons. Laws of N. Y., Book 62 12, Part 1, Uniform Commercial Code, pp. 96-97;
Note, 65 Col. L. Rev. 880, 890-891.) All parties and Special Term so regarded it.

224

xix Plaintiff does not challenge

the trial court's denial of damages for delay in
promotion or for anticipated royalties.
xx [Posner here cites] Oliver Wendell Holmes, The Path of the Law, 10 HARV. L.

REV. 457, 462 (1897) [which reads:

Nowhere is the confusion between legal and moral
ideas more manifest than in the law of contract.
Among other things, here again the so called primary
rights and duties are invested with a mystic
significance beyond what can be assigned and
explained. The duty to keep a contract at common
law means a prediction that you must pay damages if
you do not keep it – and nothing else. If you commit
a tort, you are liable to pay a compensatory sum. If
you commit a contract, you are liable to pay a
compensatory sum unless the promised event comes
to pass, and that is all the difference. But such a
mode of looking at the matter stinks in the nostrils
of those who think it advantageous to get as much
ethics into law as they can.]
xxi PepsiCo argues that Klein has no right to sue on the PepsiCo/UJS contract

because (1) the contract violates the statute of frauds, (2) Klein was not an
intended beneficiary of the contract, and (3) the Klein/UJS contract, from which
Klein derives his right to sue PepsiCo, was rescinded. The district court's
discussion thoroughly and ably treats these claims and rejects them. Based on the
district court's reasoning, this court affirms the disposition of those issues.
xxii According to Kells' testimony, both Mr. and Mrs. Sedmak visited Charlie's on

January 9, 1978. Mrs. Sedmak testified only she visited Charlie's on that date.
xxiii § 400.2-201(3)(c) provides:

(3) A contract which does not satisfy the
requirements (of a writing) but which is valid in
other respects is enforceable
(c) with respect to goods for which payment has
been made and accepted or which have been
received and accepted.

225

Interpreting this section, U.C.C. Comment 2 states:
‘Partial performance’ as a substitute for the required memorandum can validate
the contract only for the goods which have been accepted or for which payment
has been made and accepted. .... If the Court can make a just apportionment, ...,
the agreed price of any goods actually delivered can be recovered without a
writing or, if the price has been paid, the seller can be forced to deliver an
apportionable part of the goods.
xxiv Among the identical provisions was the following found in the last paragraph

of Article 2 of the original contract: “We [defendant] shall not be obligated to
utilize your [plaintiff's] services in or in connection with the Photoplay hereunder,
our sole obligation, subject to the terms and conditions of this Agreement, being
to pay you the guaranteed compensation herein provided for.”
xxv Article 29 of the original contract specified that plaintiff approved the director

already chosen for “Bloomer Girl” and that in case he failed to act as director
plaintiff was to have approval rights of any substitute director. Article 31 provided
that plaintiff was to have the right of approval of the “Bloomer Girl” dance
director, and Article 32 gave her the right of approval of the screenplay.
xxvi In this opinion “affidavits” includes “declarations under penalty of perjury.”

(See Code Civ. Proc., § 2015.5.)
xxvii Although it would appear that plaintiff was not discharged by defendant in the

customary sense of the term, as she was not permitted by defendant to enter upon
performance of the “Bloomer Girl” contract, nevertheless the motion for
summary judgment was submitted for decision upon a stipulation by the parties
that “plaintiff Parker was discharged.”
xxviii Instead, in each case the reasonableness referred to was that of the efforts of

the employee to obtain other employment that was not different or inferior; his
right to reject the latter was declared as an unqualified rule of law. Thus, Gonzales
v. Internat. Assn. of Machinists, supra., 213 Cal.App.2d 817, 823-824, holds that the
trial court correctly instructed the jury that plaintiff union member, a machinist,
was required to make “such efforts as the average [member of his union] desiring
employment would make at that particular time and place” (italics added); but,
further, that the court properly rejected defendant's offer of proof of the
availability of other kinds of employment at the same or higher pay than plaintiff
usually received and all outside the jurisdiction of his union, as plaintiff could not
be required to accept different employment or a nonunion job.

226

xxix The issue is generally discussed in terms of a duty on the part of the employee

to minimize loss. The practice is long-established and there is little reason to
change despite Judge Cardozo's observation of its subtle inaccuracy. “The servant
is free to accept employment or reject it according to his uncensored pleasure.
What is meant by the supposed duty is merely this, that if he unreasonably reject,
he will not be heard to say that the loss of wages from then on shall be deemed
the jural consequence of the earlier discharge. He has broken the chain of
causation, and loss resulting to him thereafter is suffered through his own act.”
(McClelland v. Climax Hosiery Mills (1930) 252 N.Y. 347, 359 [169 N.E. 605, 609],
concurring opinion.)
xxx This qualification of the rule seems to reflect the simple and humane attitude

that it is too severe to demand of a person that he attempt to find and perform
work for which he has no training or experience. Many of the older cases hold
that one need not accept work in an inferior rank or position nor work which is
more menial or arduous. This suggests that the rule may have had its origin in the
bourgeois fear of resubmergence in lower economic classes.
xxxi See also 28 A.L.R. 736, 740-742; 15 Am.Jur. 431
xxxii The earliest California case which the majority cite is de la Falaise v. Gaumont-

British Picture Corp., supra., 39 Cal.App.2d at p. 469. de la Falaise states “The other
employment' which the discharged employee is bound to seek is employment of a
character substantially similar to that of which he has been deprived; he need not
enter upon service of a different or inferior kind, ...” de la Falaise cites, in turn, two
sources as authority for this proposition. The first is 18 R.C.L. (Ruling Case law)
529. That digest, however, states only that the “discharged employee ... need not
enter upon service of a more menial kind.” (Italics added.) It was in this form that
the rule entered California law explicitly, Gregg v. McDonald (1925) 73 Cal. App.
748, 757 [239 P. 373], quoting the text verbatim. The second citation is to 28
A.L.R. 737. The author of the annotation states: “The principal question with
which this annotation is concerned is the kind of employment which the
employee is under a duty to seek or accept in order to reduce the damages caused
by his wrongful discharge. Must one who is skilled in some special work he is
employed to do, as an actor, musician, accountant, etc., seek or accept
employment of an entirely different nature?” (Italics added.) (28 A.L.R. 736.) In
answering that question in the negative, the annotation employs the language
adopted by the majority: The employee is “not obliged to seek or accept other
employment of a different or inferior kind, ....” ( Id. at p. 737.) Rather than a
restatement of a generally agreed upon rule, however, the phrase is an
epitomization of the varied formulations found in the cases cited. (See 28 A.L.R.
740-742.)

227

xxxiii The values of the doctrine of mitigation of damages in this context are that it

minimizes the unnecessary personal and social (e.g.. nonproductive use of labor,
litigation) costs of contractual failure. If a wrongfully discharged employee can,
through his own action and without suffering financial or psychological loss in the
process, reduce the damages accruing from the breach of contract, the most
sensible policy is to require him to do so. I fear the majority opinion will
encourage precisely opposite conduct.
xxxiv Plaintiff's declaration states simply that she has not received any payment

from defendant under the “Bloomer Girl” contract and that the only persons
authorized to collect money for her are her attorney and her agent.
xxxv Evidence Code section 455 provides in relevant part: “With respect to any

matter specified in Section 452 or in subdivision (f) of Section 451 that is of
substantial consequence to the determination of the action: (a) If the trial court
has been requested to take or has taken or proposes to take judicial notice of such
matter, the court shall afford each party reasonable opportunity, before the jury is
instructed or before the cause is submitted for decision by the court, to present to
the court information relevant to (1) the propriety of taking judicial notice of the
matter and (2) the tenor of the matter to be noticed.”
xxxviFox filed two declarations in opposition to the motion; the first is that of

Frank Ferguson, Fox's chief resident counsel. It alleges, in substance, that he has
handled the negotiations surrounding the “Bloomer Girl” contract and its breach;
that the offer to employ plaintiff in “Big Country” was made in good faith and
that Fox would have produced the film if plaintiff had accepted; that by accepting
the second offer plaintiff was not required to surrender any rights under the first
(breached) contract nor would such acceptance have resulted in a modification of
the first contract; that the compensation under the second contract was identical;
that the terms and conditions of the employment were substantially the same and
not inferior to the first; that the employment was in the same general line of work
and comparable to that under the first contract; that plaintiff often makes pictures
on location in various parts of the world; that article 2 of the original contract
which provides that Fox is not required to use the artist's services is a standard
provision in artists' contracts designed to negate any implied covenant that the
film producer promises to play the artist in or produce the film; that it is not
intended to be an advance waiver by the producer of the doctrine of mitigation of
damages.

228

xxxvii jointly and severally against both defendants, viz., Harold

Schectman, the
contracting party, and the company which issued the performance bond, United
States Fire Insurance Company. Inasmuch as the interests of both defendants
here are identical, for the purpose of this appeal and for the sake of simplicity we
treat the defendants as one: i.e., the contracting party, Harold Schectman. A thirdparty action commenced by the bonding company on an indemnity agreement
between it and defendant Schectman and others is not part of this appeal. The
appeal is also taken from an order denying defendant's motion to set aside the
verdict and for a new trial.
xxxviii Paragraph 7 of the agreement states in pertinent part: "7. After the Closing

Date, Purchaser shall demolish all of the Improvements on the North Tonawanda
Property included in the sale to Purchaser, cap the water intake at the pumphouse
end, and grade and level the property, all in accordance with the provisions of
Exhibit 'C' and 'C1' attached hereto." Exhibit C (notes on demolition and grading)
contains specifications for the grade levels for four separate areas shown on Map
C1 and the following instruction: "Except as otherwise excepted all structures and
equipment including foundations, piers, headwalls, etc. shall be removed to a
depth approximately one foot below grade lines as set forth above. Area common
to more than one area will be faired to provide reasonable transitions, it being
intended to provide a reasonably attractive vacant plot for resale."
xxxix It appears that the drafters of the Uniform Commercial Code have tacitly
adopted this approach. Section 2-718(1) of the U.C.C. allows parties to liquidate
damages for breach as long as the amount stipulated is “reasonable.” The
reasonableness of a particular amount is determined, in part, by the “difficulties of
proof of loss” from the breach. While it might be argued that the U.C.C. rule
approximates the common law uncertainty requirement, as does the 1 New York
Law Revision Commission, Report of the Law Revision Commission for 1955,
State of New York, Study of the Uniform Commercial Code 581-82, it appears
that a change has been made. The language of U.C.C. § 2-718 itself treats
“uncertainty” as merely one factor, and not even a required one, of many to be
considered in determining reasonableness.

229

In addition to uncertainty, courts have also been influenced by the relationship
between the stipulated amount and the provable harm actually caused by the
breach. Although a number of courts have refused to enforce agreements because
of the absence of provable losses upon breach, many cases have held that actual
loss is irrelevant except as it permits inferences concerning the reasonableness of
the agreements viewed ex ante. Frick Co. v. Rubel Corp., 62 F.2d 765, 767-68 (2d
Cir. 1933); In re Lion Overall Co., 55 F. Supp. 789 (S.D.N.Y. 1943,. aff'd sub nom,
United States V. Walkof, 144 F.2d 75 (2d Cir. 1944); Bryon Jackson Co. v. United
States, 35 F. Supp. 665 (S.D. Cal. 1940); McCarthy v. Tally, 46 Cal.2d 577. 297 P.2d
981 (1956). But see Rowe v. Shehyn, 192 F. Supp. 428 (D.D.C. 1961); Marshall v.
Patzman, 81 Ariz. 367, 370-71, 306 P.2d 287, 290-91 (1957); Gorco Constr. Co. v.
Stein, 256 Minn. 476. 481-84, 99 N.W.2d 69, 74-76 (1959). See generally Macneil,
supra note 14, at 504-509: Sweet, Liquidated Damages in California, 60 Calif. L. Rev.
84, 131-33 (1972).

230

